Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

EXECUTION COPY

 

FINANCING AGREEMENT

 

Dated as of January 11, 2016

 

by and among

 

ACCURAY INCORPORATED and TOMOTHERAPY INCORPORATED
as Borrowers,

 

EACH SUBSIDIARY OF ACCURAY INCORPORATED
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO OR THAT BECOMES A GUARANTOR
HEREUNDER,
as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

 

CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent,

 

and

 

CERBERUS BUSINESS FINANCE, LLC,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS; CERTAIN TERMS

1

Section 1.01

Definitions

1

Section 1.02

Terms Generally

48

Section 1.03

Certain Matters of Construction

48

Section 1.04

Accounting and Other Terms

49

Section 1.05

Time References

50

Section 1.06

Morphormics Inc.

50

 

 

 

ARTICLE II THE LOANS

50

Section 2.01

Commitments

50

Section 2.02

Making the Loans

51

Section 2.03

Repayment of Loans; Evidence of Debt

52

Section 2.04

Interest

52

Section 2.05

Reduction of Commitment; Prepayment of Loans

53

Section 2.06

Fees

56

Section 2.07

LIBOR Option

57

Section 2.08

Funding Losses

58

Section 2.09

Taxes

58

Section 2.10

Increased Costs and Reduced Return

62

Section 2.11

Changes in Law; Impracticability or Illegality

63

 

 

 

ARTICLE III [INTENTIONALLY OMITTED]

64

 

 

 

ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS

64

Section 4.01

Payments; Computations and Statements

64

Section 4.02

Sharing of Payments

65

Section 4.03

Apportionment of Payments

66

Section 4.04

Administrative Borrower; Joint and Several Liability of the Borrowers

67

 

 

 

ARTICLE V CONDITIONS TO LOANS

68

Section 5.01

Conditions Precedent to Effectiveness

68

Section 5.02

Conditions Subsequent to Effectiveness

71

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

74

Section 6.01

Representations and Warranties

74

 

 

 

ARTICLE VII COVENANTS OF THE LOAN PARTIES

86

Section 7.01

Affirmative Covenants

86

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 7.02

Negative Covenants

97

Section 7.03

Financial Covenants

104

 

 

 

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS

107

Section 8.01

Cash Management Arrangements

107

 

 

 

ARTICLE IX EVENTS OF DEFAULT

109

Section 9.01

Events of Default

109

Section 9.02

Cure Right

114

 

 

 

ARTICLE X AGENTS

115

Section 10.01

Appointment

115

Section 10.02

Nature of Duties; Delegation

116

Section 10.03

Rights, Exculpation, Etc.

117

Section 10.04

Reliance

118

Section 10.05

Indemnification

118

Section 10.06

Agents Individually

118

Section 10.07

Successor Agent

118

Section 10.08

Collateral Matters

119

Section 10.09

Agency for Perfection

121

Section 10.10

No Reliance on any Agent’s Customer Identification Program

122

Section 10.11

No Third Party Beneficiaries

122

Section 10.12

No Fiduciary Relationship

122

Section 10.13

Reports; Confidentiality; Disclaimers

122

Section 10.14

Collateral Custodian

123

Section 10.15

Collateral Agent May File Proofs of Claim

123

Section 10.16

Intercreditor Agreements

124

 

 

 

ARTICLE XI GUARANTY

124

Section 11.01

Guaranty

124

Section 11.02

Guaranty Absolute

125

Section 11.03

Waiver

126

Section 11.04

Continuing Guaranty; Assignments

126

Section 11.05

Subrogation

126

Section 11.06

Contribution

127

 

 

 

ARTICLE XII MISCELLANEOUS

128

Section 12.01

Notices, Etc.

128

Section 12.02

Amendments, Etc.

130

Section 12.03

No Waiver; Remedies, Etc.

132

Section 12.04

Expenses; Taxes; Attorneys’ Fees

132

Section 12.05

Right of Set-off

134

Section 12.06

Severability

134

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 12.07

Assignments and Participations

134

Section 12.08

Counterparts

138

Section 12.09

GOVERNING LAW

139

Section 12.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

139

Section 12.11

WAIVER OF JURY TRIAL, ETC.

140

Section 12.12

Consent by the Agents and Lenders

140

Section 12.13

No Party Deemed Drafter

141

Section 12.14

Reinstatement; Certain Payments

141

Section 12.15

Indemnification; Limitation of Liability for Certain Damages

141

Section 12.16

Records

142

Section 12.17

Binding Effect

142

Section 12.18

Highest Lawful Rate

143

Section 12.19

Confidentiality

144

Section 12.20

Public Disclosure

145

Section 12.21

Integration

145

Section 12.22

USA PATRIOT Act

145

 

iii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A)

Lenders and Lenders’ Commitments

Schedule 1.01(B)

Immaterial Subsidiaries

Schedule 6.01(e)

Capitalization; Subsidiaries

Schedule 6.01(i)

ERISA

Schedule 6.01(p)

Environmental Matters

Schedule 6.01(q)

Insurance

Schedule 6.01(t)

Intellectual Property

Schedule 6.01(u)

Material Contracts

Schedule 7.02(a)

Existing Liens

Schedule 7.02(b)

Existing Indebtedness

Schedule 7.02(e)

Existing Investments

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

Cash Management Accounts

Schedule 9.01(r)

Specified Agreements

 

 

Exhibit A

Form of Joinder Agreement

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Notice of Borrowing

Exhibit D

Form of LIBOR Notice

Exhibit E

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

FINANCING AGREEMENT

 

Financing Agreement, dated as of January 11, 2016, by and among Accuray
Incorporated, a Delaware corporation (the “Parent”), TomoTherapy Incorporated, a
Wisconsin corporation (“TomoTherapy”), and together with the Parent, each a
“Borrower” and, collectively, the “Borrowers”),each subsidiary of the Borrower
listed as a “Guarantor” on the signature pages hereto (together with each other
Person that executes a joinder agreement and becomes a “Guarantor” hereunder,
each a “Guarantor” and, collectively, the “Guarantors”), the lenders from time
to time party hereto (each a “Lender” and, collectively, the “Lenders”),
Cerberus Business Finance, LLC, a Delaware limited liability company
(“Cerberus”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Cerberus, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and, collectively, the
“Agents”).

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of a term loan in the aggregate principal amount of $70,000,000.  The
proceeds of the term loan shall be used (a) to repay the 2016 Convertible Notes
(as hereinafter defined) (which proceeds shall be maintained in the Segregated
Account (as hereinafter defined) until so applied), (b) to pay fees and expenses
related to this Agreement and (c) after repaying the 2016 Convertible Notes, for
general working capital and other corporate purposes.  The Lenders are
severally, and not jointly, willing to extend such credit to the Borrowers
subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01                             Definitions.  As used in this
Agreement, the following terms shall have the respective meanings indicated
below:

 

“2016 Convertible Notes” means the 3.75% Convertible Senior Notes due August 1,
2016, issued pursuant to the Indenture, dated as of August 1, 2011, between the
Parent and The Bank of New York Mellon Trust Company, N.A., as trustee in the
original principal amount of $100 million (of which $100,000,000 is outstanding
as of the Effective Date).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“2018 Convertible Notes” means, collectively, (a) the 3.50% Convertible Senior
Notes due February 1, 2018, issued pursuant to the Indenture, dated as of
February 13, 2013, between the Parent and The Bank of New York Mellon Trust
Company, N.A., as trustee in the original principal amount of $115 million (of
which $44,700,000 is outstanding as of the Effective Date) (the “Series B 2018
Convertible Notes”) and (b) the 3.50% Series A Convertible Senior Notes due
February 1, 2018 issued pursuant to the Indenture, dated as of April 24, 2014,
between the Parent and The Bank of New York Mellon Trust Company, N.A., as
trustee in the original principal amount of approximately $70.3 million (of
which $70,300,000 is outstanding as of the Effective Date) (the “Series A 2018
Convertible Notes”).

 

“2018 Convertible Notes Exchange” has the meaning specified therefor in the
definition of Permitted Refinancing Indebtedness.

 

“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.

 

“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

 

“Action” has the meaning specified therefor in Section 12.12.

 

“Additional Amount” has the meaning specified therefor in Section 2.09(a).

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Administrative Borrower” has the meaning specified therefor in Section 4.04.

 

“Affected Lender” has the meaning specified therefor in Section 12.02(b).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(a) vote 15% or more of the Equity Interests having ordinary voting power for
the election of members of the Board of Directors of such Person or (b) direct
or cause the direction of the management and policies of such Person whether by

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.

 

“Agent” has the meaning specified therefor in the preamble hereto.

 

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(z).

 

“Anti-Money Laundering and Anti-Terrorism Laws” means any applicable Requirement
of Law relating to money laundering and counter-terrorist financing, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e.,
18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), as amended by Title
III of the USA PATRIOT Act, (c) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (d) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

 

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 4.75% per
annum, and (b) any LIBOR Rate Loan or any portion thereof, 7.00% per annum.

 

“Applicable Premium” means

 

(a)                                 as of the date of the occurrence of an
Applicable Premium Trigger Event specified in clause (b), (c) or (d) of the
definition thereof:

 

(i)                                     during the period of time from and after
the Effective Date up to and including the date that is the first anniversary of
the Effective Date (the “First Period”), an amount equal to 2.00% times the
principal amount of the Loan outstanding on the date of such Applicable Premium
Trigger Event;

 

(ii)                                  during the period of time after the First
Period up to and including the date that is the second anniversary of the
Effective Date (the “Second Period”), an amount

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

equal to 1.00% times the principal amount of the Loan outstanding on the date of
such Applicable Premium Trigger Event; and

 

(iii)                               thereafter, zero; and

 

(b)                                 as of the date of the occurrence of an
Applicable Premium Trigger Event specified in clause (a) of the definition
thereof:

 

(i)                                     during the First Period, an amount equal
to 2.00% times the principal amount of the Loan being paid on such date;

 

(ii)                                  during the Second Period, an amount equal
to 1.00% times the principal amount of the Loan being paid on such date; and

 

(iii)                               thereafter, zero.

 

“Applicable Premium Trigger Event” means

 

(a)                                 any payment by any Loan Party of all, or any
part, of the principal balance of the Loan for any reason (including, but not
limited to, any optional prepayment or mandatory prepayment) whether before or
after (i) the occurrence of an Event of Default, or (ii) the commencement of any
Insolvency Proceeding, and notwithstanding any acceleration (for any reason) of
the Obligations; provided, however, that no payment made pursuant to (A) the
first sentence of Section 2.03(a) or (B) Section 2.05(c)(iii) to the extent
consisting of (x) insurance proceeds, (y) proceeds of condemnation awards or
(z) U.S. federal income tax refunds, shall constitute an Applicable Premium
Trigger Event.

 

(b)                                 the acceleration of the Obligations for any
reason, including, but not limited to, acceleration in accordance with
Section 9.01, including as a result of the commencement of an Insolvency
Proceeding;

 

(c)                                  the satisfaction, release, payment,
restructuring, reorganization, replacement, reinstatement, defeasance or
compromise of any of the Obligations in any foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure in full or
partial satisfaction of the Obligations; or

 

(d)                                 the termination of this Agreement for any
reason.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07 hereof and substantially in the form of Exhibit B
hereto or such other form acceptable to the Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

“Blocked Person” means any Person that is:

 

(a)                                 (i) identified on the list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or (ii) resides, is
organized or chartered, or located in a country or territory that is the subject
of an OFAC Sanctions Program; and

 

(b)                                 owned 50 percent or more by one or more
Persons described in clause (a)(i) above.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

“Borrower” has the meaning specified therefor in the preamble hereto.

 

“Business Day” means (a) for all purposes other than as described in clause
(b) below, any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.

 

“Business Disposition” means the disposition of all of the outstanding Equity
Interests of, or the assets compromising a division or business unit of, the
Parent or its Subsidiaries.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

a similar fixed asset account on its balance sheet, whether such expenditures
are paid in cash or financed, including all Capitalized Lease Obligations that
are paid or due and payable during such period and (b) to the extent not covered
by clause (a) above, the aggregate of all expenditures by such Person and its
Subsidiaries during such period to acquire by purchase or otherwise the business
or fixed assets of, or the Equity Interests of, any other Person; provided that
the term “Capital Expenditures” shall not include (A) any expenditures for any
asset included in “property plant and equipment” which were previously carried
as inventory or (B) any such expenditures which constitute (i) expenditures by a
Loan Party made in connection with the replacement, substitution or restoration
of such Loan Party’s assets pursuant to Section 2.05(c)(v) from the Net Cash
Proceeds of Dispositions and Extraordinary Receipts consisting of insurance
proceeds or condemnation awards, (ii) Permitted Acquisitions or
(iii) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding any Loan Party) and
for which no Loan Party has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period).

 

“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

& Poor’s, in each case, maturing within 270 days from the date of acquisition
thereof, (g) in the case of any Foreign Subsidiary, cash and cash equivalents
that are substantially equivalent in such jurisdiction to those described in
clauses (a) through (f) above in respect of each country that is a member of the
Organization for Economic Co-operation and Development, and (h) any other
security meeting the requirements set forth in the Parent’s Investment Policy as
provided to the Administrative Agent prior to the Effective Date.

 

“Cash Management Accounts” means the bank accounts and securities accounts of
each Loan Party maintained at one or more Cash Management Banks listed on
Schedule 8.01.

 

“Cash Management Bank” has the meaning specified therefor in Section 8.01(a).

 

“cGMP” means the regulatory requirements and quality standards for the current
good manufacturing practices, as defined in 21 C.F.R. Parts 210 and Part 211,
and all relevant rules, regulations, promulgations, policies and guidelines in
effect at any given time, as amended or otherwise modified from time to time,
and the analogous Requirements of Law of any other jurisdiction.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means each occurrence of any of the following:

 

(a)                                 the acquisition, directly or indirectly, by
any person or group (within the meaning of Section 13(d)(3) of the Exchange Act)
of beneficial ownership of more than 35.0% of the aggregate outstanding voting
or economic power of the Equity Interests of the Parent;

 

(b)                                 the Parent shall cease to have beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of 100% of the
aggregate voting or economic power of the Equity Interests of each other Loan
Party and each of its Subsidiaries (other than in connection with any
transaction permitted pursuant to Section 7.02(c)(i) or (c)(ii) that results in
the

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

disposition of 100% of the Equity Interests in such Loan Party or Subsidiary),
free and clear of all Liens (other than Permitted Specified Liens); or

 

(c)                                  a “Change of Control” (or any comparable
term or provision) under or with respect to (i) any of the Equity Interests of
the Parent, or (ii) any Indebtedness of the Parent or any of its Subsidiaries
having a principal amount in excess of $5,000,000.

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Loan Party upon which a
Lien is granted or purported to be granted by such Loan Party as security for
all or any part of the Obligations; provided that no real property of any Loan
Party shall be Collateral except for New Facilities.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Collateral Agent Advances” has the meaning specified therefor in
Section 10.08(a).

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Loan to the Borrowers in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning assigned to such term in
Section 7.01(a)(iv).

 

“Consolidated EBITDA” means, with respect to any Person for any period:

 

(a)                                 the Consolidated Net Income of such Person
for such period,

 

plus

 

(b)                                 without duplication, the sum of the
following amounts for such period to the extent deducted in the calculation of
Consolidated Net Income for such period:

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(i)                                     any provision for United States federal,
state, local or foreign income taxes or other taxes based on income, profits or
capital gains,

 

(ii)                                  Consolidated Net Interest Expense,

 

(iii)                               any loss from extraordinary items,

 

(iv)                              any depreciation and amortization expense,

 

(v)                                 any aggregate net loss on the Disposition of
property (other than accounts and Inventory) outside the ordinary course of
business,

 

(vi)                              any fees or expenses paid in connection with
the execution and delivery of the Loan Documents on the Effective Date, to the
extent paid in cash during such period (and not capitalized in accordance with
GAAP), in an aggregate amount not to exceed $100,000 during the term of this
Agreement,

 

(vii)                           any other non-cash expenditure, charge or loss
for such period (including, without limitation, non-cash adjustments resulting
from the application of purchase accounting, non-cash expenses or charges
arising from grants of performance-based stock units, stock appreciation rights,
stock options or restricted stock, non-cash impairment of good will and other
long term intangible assets and unrealized non-cash losses under Hedging
Agreements), but excluding any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to accounts and Inventory,

 

(viii)                        any contingent obligations, purchase price
adjustments, milestone payments, earn out payments and indemnity obligations
incurred in connection with any Permitted Acquisition, in each case, in an
aggregate amount not to exceed the amount approved in writing by the Collateral
Agent prior to the date on which the financial statements for such period are
required to be delivered to the Agents and the Lenders pursuant to
Section 7.01(a)(i), (ii) or (iii) hereof, as applicable,

 

(ix)                              any accruals, fees, payments and expenses
(including legal, tax, structuring and other costs and expenses) incurred by the
Parent or its Subsidiaries in connection with any Permitted Acquisition or other
Investment (including, without limitation, changes, alterations, renovations and
improvements to assets or property that were acquired in such Permitted
Acquisition or Investment undertaken after consummation of such Permitted
Acquisition or Investment) or debt or equity issuance or any refinancing
transactions or amendment, waiver or other modification of any debt instrument
that are payable to unaffiliated third parties or any Disposition not in the
ordinary course of business, in each case, incurred for such period solely to
the extent attributable to any relevant transaction permitted by this Agreement
(regardless of whether or not consummated), in each case, in an aggregate amount

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

not to exceed the amount approved in writing by the Collateral Agent prior to
the date on which the financial statements for such period are required to be
delivered to the Agents and the Lenders pursuant to Section 7.01(a)(i), (ii) or
(iii) hereof, as applicable, and

 

(x)                                 any losses from foreign exchange translation
adjustment,

 

minus

 

(c)                                  without duplication, the sum of the
following amounts for such period to the extent included in the calculation of
such Consolidated Net Income for such period:

 

(i)                                     any credit for United States federal,
state, local or foreign income taxes or other taxes based on income, profits or
capital gains,

 

(ii)                                  any gain from extraordinary items,

 

(iii)                               any aggregate net gain from the Disposition
of property (other than accounts and Inventory) outside the ordinary course of
business,

 

(iv)                              any gains from foreign exchange translation
adjustment, and

 

(v)                                 any other non-cash gain, including any
reversal of a charge referred to in clause (b)(vii) above by reason of a
decrease in the value of any Equity Interest;

 

in each case, determined on a consolidated basis in accordance with GAAP.  The
parties hereto agree that Consolidated EBITDA for the fiscal quarter ending
(i) on March 31, 2015 shall be deemed to be $11,716,000, (ii) on June 30, 2015
shall be deemed to be $7,636,000, and (iii) on September 30, 2015 shall be
deemed to be $3,313,000.

 

For purposes of calculating Consolidated Adjusted EBITDA for any period,
pursuant to any determination of any covenant contained in Section 7.03, (A) if
at any time during such period the Parent or any of its Subsidiaries thereof
shall have made any Business Disposition, Consolidated Adjusted EBITDA for such
period shall be reduced by an amount equal to the Consolidated Adjusted EBITDA
(if positive) attributable to the Equity Interests or the assets, as applicable,
that is the subject of such Business Disposition for such period or increased by
an amount equal to the Consolidated Adjusted EBITDA (if negative) attributable
thereto for such period as if such Business Disposition occurred on the first
day of such period, and (B) if during such period the Parent or any of its
Subsidiaries thereof shall have made a Permitted Acquisition, the Consolidated
Adjusted EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Permitted Acquisition occurred on the first day of
such period; provided that the pro forma adjustments contemplated by this
paragraph shall not exceed the amounts approved in writing by the Collateral
Agent.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) except as provided in the final
paragraph of the definition of Consolidated EBITDA, the net income of any other
Person arising prior to such other Person becoming a Subsidiary of such Person
or merging or consolidating into such Person or its Subsidiaries.

 

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense (including (i) amortization, write down or
write off of deferred financing cost and original issue discount,
(ii) commissions, discounts and other fees and charges owed with respect to
letters of credit and (iii) imputed interest on Capitalized Leases) of such
Person and its Subsidiaries for such period determined on a consolidated basis
and in accordance with GAAP (including, without limitation, interest expense
paid to Affiliates of such Person), but excluding interest expense in respect of
the 2016 Convertible Notes, less (b) the sum of (i) interest income for such
period and (ii) gains for such period on Hedging Agreements (to the extent not
included in interest income above and to the extent not deducted in the
calculation of gross interest expense), plus (c) the sum of (i) losses for such
period on Hedging Agreements (to the extent not included in gross interest
expense) and (ii) the upfront costs or fees for such period associated with
Hedging Agreements (to the extent not included in gross interest expense), in
each case, determined on a consolidated basis and in accordance with GAAP.

 

“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.

 

“Convertible Notes” means, collectively, the 2016 Convertible Notes and the 2018
Convertible Notes.

 

“Controlled Foreign Corporation” means a “controlled foreign corporation”
(within the meaning of Section 957 of the Internal Revenue Code) of which the
Parent or any of its Subsidiaries is a “United States shareholder” (within the
meaning of Section 951 of the Internal Revenue Code).

 

“Cure Period” has the meaning specified therefor in Section 9.02.

 

“Cure Right” has the meaning specified therefor in Section 9.02.

 

“Current Value” has the meaning specified therefor in Section 7.01(m).

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is (a) recognized in the official National
Formulary, or the United States Pharmacopeia, or any supplement to them,
(b) intended for use in the diagnosis of disease or other conditions, or in the
cure, mitigation, treatment, or prevention of disease, in man or other animals,
(c) intended to affect the structure or any function of the body of man or other
animals; and which does not achieve its primary intended purposes through
chemical action within or on the body of man or other animals and which is not
dependent upon being metabolized for the achievement of its primary intended
purposes, or (d) any product otherwise classified as a “device” under the FD&C
Act.

 

“Device Approval Application” means, with respect to any Device, a premarket
approval application (PMA) submitted under Section 515 of the FD&C Act
(21 U.S.C. § 360e), a de novo request submitted under Section 513(f) of the FD&C
Act (21 U.S.C. § 360c(f)), or premarket notification submitted under
Section 510(k) of the FD&C Act (21 U.S.C. § 360(k)), or any corresponding
foreign application.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party or any Subsidiary of a Loan Party of a cash
payment or other consideration in exchange for such event (other than payments
in the ordinary course for accrued and unpaid amounts due through the date of
termination or modification) and (c) any sale of accounts (or any rights thereto
(including, without limitation, any rights to any residual payment stream with
respect thereto)) by any Loan Party or any Subsidiary of a Loan Party.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations), (b) is
redeemable at the option of the holder thereof, in whole or in part, (c)
provides for the scheduled payments of dividends or distributions in cash, or
(d) is convertible into or exchangeable for (i) Indebtedness or (ii) any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case of clauses (a) through (d), prior to the date that is 91 days after the
Final Maturity Date.

 

“Disqualified Institution” means any direct competitor of the Parent or its
Subsidiaries that is (a) engaged primarily in the business of developing,
manufacturing and servicing radiation oncology devices, and (b) identified in
writing as a “Disqualified Institution” to the Agents prior to the Effective
Date, or, with the consent of the Agents, after the Effective Date; provided
that no Person that is a Lender at the time of such identification may be
designated as a Disqualified Institution.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Effective Date” has the meaning specified therefor in Section 5.01.

 

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

 

“Environmental Actions” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Air Act (42 U.S.C. § 7401 et seq.), and the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), as such laws may be amended or otherwise modified
from time to time, and any other Requirement of Law, permit, license or other
binding determination of any Governmental Authority imposing liability or
establishing standards of conduct for protection of the environment,
occupational health and safety (to the extent relating to exposure to Hazardous
Materials) or the Release, deposit or migration of any Hazardous Materials into
the environment.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest actually incurred as a result of any claim or demand by any
Governmental Authority or any Person, and which relate to any violation of
Environmental Law, environmental condition or a Release of Hazardous Materials
from or onto (a) any property presently or formerly owned by any Loan Party or
any of its Subsidiaries or (b) any facility which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable (it being understood that the Convertible Notes and any Permitted
Refinancing Indebtedness thereof shall not constitute Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

“Event of Default” has the meaning specified therefor in Section 9.01.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees and (b) any Petty Cash
Accounts.

 

“Excluded Subsidiary” means (i) any Subsidiary that is (a) not a Wholly-Owned
Domestic Subsidiary of the Parent, (b) a Foreign Subsidiary or (c) prohibited or
restricted by applicable Requirements of Law as in effect on the Effective Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition) from guaranteeing the Obligations or if guaranteeing the
Obligations would require any governmental (including regulatory) consent,
approval, license or authorization in order to provide such guarantee that has
not been obtained, or (ii) a Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent, the burden or cost of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.09, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

“Extraordinary Receipts” means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(i) or (ii) hereof), including, without
limitation, (a) United States federal tax refunds, (b) pension plan reversions,
(c) proceeds of insurance (other than to the extent such insurance proceeds are
(i) immediately payable to a Person that is not the Parent or any of its
Subsidiaries in accordance with applicable Requirements of Law or with
Contractual Obligations

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

entered into in the ordinary course of business or (ii) received by the Parent
or any of its Subsidiaries as reimbursement for any out-of-pocket costs incurred
or made by such Person prior to the receipt thereof directly related to the
event resulting from the payment of such proceeds), (d) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action (other than to the extent all or any portion of amounts so received are
(i) immediately payable to a Person that is not an Affiliate of the Parent or
any of its Subsidiaries or (ii) received by the Parent or any of its
Subsidiaries as reimbursement for any costs previously incurred or any payment
previously made by such Person), (e) condemnation awards (and payments in lieu
thereof), (f) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of the
Parent or any of its Subsidiaries or (ii) received by the Parent or any of its
Subsidiaries as reimbursement for any costs previously incurred or any payment
previously made by such Person) and (g) any purchase price adjustment received
in connection with any purchase agreement.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any governmental agreements (and related legislation or official
administrative guidance) implementing the foregoing.

 

“FCPA” has the meaning specified therefor in Section 6.01(z).

 

“FDA” means the United States Food and Drug Administration and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. 321 et
seq., including, without limitation, the Electronic Product Radiation Control
provisions and Medical Device provisions thereof (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder, or any
analogous Requirements of Law in any other jurisdiction, including but not
limited to the various states of the United States.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents.

 

“Final Maturity Date” means the earlier to occur of (a) January 11, 2021, and
(b) the Springing Maturity Date.

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended June 30, 2015, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the three (3) months ended
September 30, 2015, and the related consolidated statement of operations,
shareholder’s equity and cash flows for the three (3) months then ended, and
(c) the unaudited consolidated balance sheet of the Parent and its Subsidiaries
for the two (2) months ended November 30, 2015, and the related consolidated
statement of operations and cash flows for the two (2) months then ended.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
June 30th of each year.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus unfinanced Capital Expenditures paid in cash by such Person
and its Subsidiaries during such period, to (b) Fixed Charges of such Person for
such period.

 

“Fixed Charges” means, for any period, the sum of (a) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid during
such period to the extent there is an equivalent permanent reduction in the
commitments thereunder (excluding (A) Indebtedness constituting Permitted
Intercompany Investments, (B) Indebtedness in respect of the 2016 Convertible
Notes and (C) Indebtedness in respect of the 2018 Convertible Notes in an amount
equal to the amount of funds on deposit in the Notes Account consisting of
proceeds of Indebtedness permitted to be on deposit therein pursuant to
Section 8.01(e)), plus (b) Consolidated Net Interest Expense of such Person and
its Subsidiaries for such period paid for in cash (and not, for the avoidance of
doubt, paid in kind), plus (c) cash income taxes paid or payable by such Person
and its Subsidiaries during such period, plus (d) cash dividends or
distributions paid, or the purchase, redemption or other acquisition or
retirement for value (including in connection with any merger or consolidation),
by such Person or any of

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

its Subsidiaries, in respect of the Equity Interests of such Person or any of
its Subsidiaries (other than dividends or distributions paid by a Loan Party to
any other Loan Party) during such period, plus (e) all management, consulting,
monitoring, and advisory fees paid by such Person or any of its Subsidiaries to
any of its Affiliates during such period.  The parties hereto agree that Fixed
Charges for the four-fiscal quarter period ending (i) on March 31, 2016 shall
equal (x) Fixed Charges for the fiscal quarter then ending times (y) 4; (ii) on
June 30, 2016 shall equal (x) Fixed Charges for the two-fiscal quarter period
then ending times (y) 2; and (iii) September 30, 2016 shall equal (x) Fixed
Charges for the three-fiscal quarter period then ending times (y) 4/3.

 

“Foreign Official” has the meaning specified therefor in Section 6.01(z).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Losses” has the meaning specified therefor in Section 2.08.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis; provided that, for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements;
provided further that, if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

“Governmental Authority” means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

 

“Guarantor” means (a) each Subsidiary of the Parent listed as a “Guarantor” on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.

 

“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting corrosivity, ignitability, toxicity or reactivity
as well as any radioactive or explosive materials; and (e) any raw materials,
building components (including, without limitation, asbestos-containing
materials) and manufactured products containing hazardous substances listed or
classified as such under Environmental Laws.

 

“Healthcare Law” means the laws, codes, policies and guidelines of all
Governmental Authorities relating to the production, preparation, propagation,
compounding, conversion, pricing, marketing, promotion, sale, distribution,
coverage, or reimbursement of a drug, device, biological or other medical item,
supply or service, including, without limitation, the FD&C Act, the federal
False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal healthcare program
anti-kickback statute (42 U.S.C. § 1320a-7b), the healthcare fraud, false
statement and health information privacy and security provisions of the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), as amended by the
Health Information Technology for Economic and Clinical Health (HITECH) Act, the
federal healthcare program civil money penalty and exclusion authorities, the
applicable requirements of Medicare, Medicaid and other healthcare programs of
other Governmental Authorities, including the Veterans Health Administration and
U.S. Department of Defense healthcare and contracting programs, and the
analogous Requirements of Law of any other jurisdiction.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, futures contract, floor or forward rate agreement, or
other agreement or arrangement designed to protect against fluctuations in
interest rates or currency, commodity or equity values (including, without
limitation, any option with respect to any of the foregoing and any combination
of the foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

“IDE” means an application, including an application filed with a Regulatory
Authority, for authorization to commence human clinical studies, including
(a) an Investigational Device Exemption as defined in the FD&C Act or any
successor application or procedure filed with the FDA, (b) an abbreviated IDE as
specified in FDA regulations in 21 C.F.R. § 812.2(b), (c) any equivalent of a
United States IDE in other countries or regulatory jurisdictions, (d) all
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing and (e) all related documents and correspondence
thereto, including documents and correspondence with institutional review boards
or IECs.

 

“IECs” means independent ethics committees.

 

“Immaterial Subsidiary” means, at any time, any Subsidiary that (i) contributed
2.5% or less of the Consolidated EBITDA of the Parent and its Subsidiaries for
the most recently ended period for which financial statements have been
delivered, (ii) contributed 2.5% or less of the revenues of the Parent and its
Subsidiaries for the most recently ended period for which financial statements
have been delivered, and (iii) had assets representing 2.5% or less of the total
consolidated assets of the Parent and its Subsidiaries on the last day of the
most recently ended period for which financial statements have been delivered;
provided, if at any time and from time to time after the Effective
Date, Immaterial Subsidiaries comprise in the aggregate more than 5.0% of the
Consolidated EBITDA of the Parent and its Subsidiaries for the most recently
ended period for which financial statements have been delivered, or more than
5.0% of the revenues of the Parent and its Subsidiaries for the most recently
ended period for which financial statements have been delivered or more than
5.0% of the consolidated assets of the Parent and its Subsidiaries as of the end
of the most recently ended period for which financial statements have been
delivered, then the Parent shall, not later than thirty days after the date by
which financial statements for such period are required to be delivered (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), designate in writing to the Administrative Agent that one or more
of such Subsidiaries is no longer an Immaterial Subsidiary for purposes of this
Agreement to the extent required such that the foregoing condition ceases to be
true.  As of the Effective Date, the Immaterial Subsidiaries are listed on
Schedule 1.01(B).

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

payable incurred in the ordinary course of such Person’s business and not
outstanding for more than 120 days after the date such payable was created
(unless such payables are being actively contested in good faith by appropriate
procedures) and any earn-out, purchase price adjustment or similar obligation
until such obligation appears in the liabilities section of the balance sheet of
such Person); (c) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(e) all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities
of such Person under Hedging Agreements, calculated as if such Hedging
Agreements were terminated on such date; (h) all monetary obligations under any
receivables factoring, receivable sales or similar transactions and all monetary
obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.

 

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified therefor in Section 12.15.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” has the meaning specified therefor in the Security
Agreement.

 

“Intellectual Property Contracts” means all agreements pursuant to which a Loan
Party receives or grants a license in respect of any Intellectual Property,
including without limitation, license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by the Parent and certain of its Subsidiaries in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, in form and
substance reasonably satisfactory to the Collateral Agent.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, less any Returns to any Loan Party in respect of such
Investment; provided the aggregate amount of such Returns shall not exceed the
original amount of such Investment.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

“Lender” has the meaning specified therefor in the preamble hereto.

 

“LIBOR” means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBOR Rate shall be the Interpolated Rate at such time.  “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between: 
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit D.

 

“LIBOR Option” has the meaning specified therefor in Section 2.07(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.00%. 
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

nature, including, without limitation, any conditional sale or title retention
arrangement, any Capitalized Lease and any assignment, deposit arrangement or
financing lease intended as, or having the effect of, security.

 

“Loan” means, collectively, the loans made by the Lenders to the Borrowers on
the Effective Date pursuant to Section 2.01(a).

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

“Loan Document” means this Agreement, any Control Agreement, the Fee Letter, any
Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement, any
Mortgage, any Security Agreement, any landlord waiver, any collateral access
agreement, any Perfection Certificate and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan or any other Obligation.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment or other material obligations under any Loan Document, (c) the
legality, validity or enforceability against a Loan Party of this Agreement or
any other Loan Document, (d) the rights and remedies of any Agent or any Lender
under any Loan Document, or (e) the validity, perfection or priority of a Lien
in favor of the Collateral Agent for the benefit of the Agents and the Lenders
on Collateral having a fair market value in excess of $1,000,000.

 

“Material Contract” means, with respect to any Person, (a) each indenture
relating to any of the Convertible Notes, (b) any agreement relating to
Indebtedness with an outstanding principal amount in excess of $5,000,000,
(c) each contract or agreement to which such Person or any of its Subsidiaries
is a party involving aggregate consideration payable to or by such Person or
such Subsidiary of $5,000,000 or more in any Fiscal Year (other than purchase
orders in the ordinary course of the business of such Person or such Subsidiary
and other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium) and (d) all other contracts or agreements as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect; provided
that the Loan Documents shall not be deemed to be “Material Contracts” for
purposes of the Loan Documents.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Material Foreign Subsidiary” means any Foreign Subsidiary that, as of the time
of acquisition or formation thereof, accounts (or would account, on a pro forma
basis) for 5% or more of the consolidated revenue of the Parent and its
Subsidiaries as of the most recently ended period of four fiscal quarters for
which financial statements have been delivered.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt with respect
to a New Facility, in form and substance reasonably satisfactory to the
Collateral Agent, made by a Loan Party in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, securing the Obligations and delivered to
the Collateral Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, to at any time
during the preceding 6 years.

 

“Net Cash Proceeds” means, with respect to, any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts by
any Person, the aggregate amount of cash received (directly or indirectly) from
time to time (whether as initial consideration or through the payment or
disposition of deferred consideration (but only when so received)) by or on
behalf of such Person, in connection therewith after deducting therefrom only
(a) in the case of any Disposition or the receipt of any Extraordinary Receipts
consisting of insurance proceeds or condemnation awards, the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection therewith (other than Indebtedness under this Agreement),
(b) reasonable expenses (including reasonable legal, investment banking,
brokerage, advisor, accounting and other professional fees) related thereto
incurred by such Person in connection therewith, (c) transfer taxes paid to any
taxing authorities by such Person in connection therewith, (d) net income taxes
to be paid in connection therewith (after taking into account any tax credits or
deductions and any tax sharing arrangements), and (e) in the case of any such
event by a non-wholly owned Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof attributable to minority interests, in each case, to the
extent, but only to the extent, that the amounts so deducted are (i) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person and (ii) properly attributable to such
transaction or to the asset that is the subject thereof.

 

“New Facility” has the meaning specified therefor in Section 7.01(m).

 

“New Lending Office” has the meaning specified therefor in Section 2.09(d).

 

“Non-U.S. Lender” has the meaning specified therefor in Section 2.09(d).

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Notes Account” means a Deposit Account maintained in the name of the Parent,
which Deposit Account shall be subject to a Control Agreement in favor of the
Collateral Agent, which Control Agreement provides the Collateral Agent with
sole dominion and control over such Deposit Account (it being understood that
unless an Event of Default shall have occurred and be continuing, the Collateral
Agent shall apply the funds on deposit in the Notes Account to the payment of
the 2018 Convertible Notes on the stated maturity date thereof).

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

“NRC” means the United States Nuclear Regulatory Commission, and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01. 
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
Premium), attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Intellectual Property” has the meaning specified therefor in the Security
Agreement.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Parent” has the meaning specified therefor in the preamble hereto.

 

“Participant Register” has the meaning specified therefor in Section 12.07(i).

 

“Payment Office” means the Administrative Agent’s office located at 875 Third
Avenue, New York, New York 10022, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Perfection Certificate” means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

 

“Permitted Acquisition” means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition;

 

(b)                                 the Borrowers shall have furnished to the
Agents at least 10 Business Days prior to the consummation of such Acquisition
(or such shorter time period as may be agreed to by the Agents) (i) an executed
term sheet and/or commitment letter (setting forth in reasonable detail the
terms and conditions of such Acquisition) and, at the request of any Agent, such
other information and documents that any Agent may request, including, without
limitation, executed counterparts of the respective agreements, instruments or
other documents pursuant to which such Acquisition is to be consummated
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
instruments or other documents and all other material ancillary agreements,
instruments or other documents to be executed or delivered in connection
therewith, (ii) historical financial statements including audited financial
statements of the assets being acquired or the Person whose Equity Interests are
being acquired, for the three fiscal years most recently ended, consisting of
balance sheets and the related aggregated statements of income, stockholders’
equity and cash flows for such fiscal year, (iii) any environmental reports (if
applicable) prepared by, or on behalf of, the assets being acquired or the
Person whose Equity Interests are being acquired; provided, however, that there
shall be no obligation to deliver to the

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Agents or the Lenders any environmental report whose disclosure to the Agents
and Lenders would require the consent of a Person other than a Loan Party,
where, despite the commercially reasonable efforts of the Loan Parties to obtain
such consent, such consent cannot be obtained, (iv) if obtained by or on behalf
of any Loan Party and in any event for Acquisitions for which the Purchase Price
is equal to or exceeds $5,000,000, a quality of earnings report from a
nationally recognized accounting firm or another third party firm reasonably
acceptable to the Agents), (v) a pro forma capitalization table, (vi) all
documentation and other information required under Anti-Terrorism Laws and
applicable “know your customer” and anti-money laundering Laws requested in
writing to the Parent by the Agents with respect to the assets being acquired or
the Person whose Equity Interests are being acquired and its Subsidiaries;
(vi) pro forma financial statements of the Parent and its Subsidiaries after the
consummation of such Acquisition, (vii) a certificate of the chief financial
officer of the Parent, demonstrating on a pro forma basis after the consummation
of such Acquisition, as at the end of the most recently ended fiscal quarter for
which internally prepared financial statements are available, (A) compliance
with all covenants set forth in Section 7.03 hereof, and (B) that the Total
Leverage Ratio is equal to or less than (1) (x) the maximum ratio permitted
under Section 7.03(c) during such fiscal quarter, minus (y) 0.50 to (2) 1.00;
and (viii) copies of such other agreements, instruments or other documents as
any Agent shall reasonably request;

 

(c)                                  the agreements, instruments and other
documents referred to in paragraph (b) above shall provide that (i) neither the
Loan Parties nor any of their Subsidiaries shall, in connection with such
Acquisition, assume or remain liable in respect of any Indebtedness of the
Seller or Sellers, or other obligation of the Seller or Sellers (except for
obligations incurred in the ordinary course of business in operating the
property so acquired and necessary or desirable to the continued operation of
such property and except for Permitted Indebtedness), and (ii) all property to
be so acquired in connection with such Acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (ii) then concurrently with
such Acquisition such Lien shall be released);

 

(d)                                 if effected by merger or consolidation
involving a Loan Party, such Loan Party shall be the continuing or surviving
Person;

 

(e)                                  the Borrowers shall have Qualified Cash in
an amount equal to or greater than $80,000,000 immediately after giving effect
to the consummation of the proposed Acquisition;

 

(f)                                   the assets being acquired or the Person
whose Equity Interests are being acquired did not have negative Consolidated
EBITDA during the 12 consecutive month period most recently concluded prior to
the date of the proposed Acquisition;

 

(g)                                  the assets being acquired (other than a de
minimis amount of assets in relation to the Loan Parties’ and their
Subsidiaries’ total assets), or the Person whose Equity

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Interests are being acquired, are engaged in the business of the Loan Parties
and their Subsidiaries or a business reasonably related thereto; provided that
in no event shall the Parent and its Subsidiaries acquire a new Product platform
in connection with a Permitted Acquisition;

 

(h)                                 such Acquisition shall be consensual and
shall have been approved by the board of directors of the Person whose Equity
Interests or assets are proposed to be acquired and shall not have been preceded
by an unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Parent or any of its Subsidiaries or an Affiliate thereof;

 

(i)                                     any Person whose Equity Interests are
being acquired and their Subsidiaries (and each of their respective
equityholders) shall execute and deliver the agreements, instruments and other
documents required by Section 7.01(b) on or prior to the date of the
consummation of such Acquisition (notwithstanding the time period set forth for
delivery thereof in Section 7.01(b));

 

(j)                                    the Purchase Price payable in respect of
all Acquisitions (including the proposed Acquisition) shall not exceed
(i) $25,000,000 in the aggregate during any Fiscal Year (provided that not more
than $10,000,000 of which shall be permitted to be used, directly or indirectly,
to purchase assets located outside the United States or Persons organized in
jurisdictions located outside the United States), or (ii) $75,000,000 in the
aggregate during the term of this Agreement (provided that not more than
$30,000,000 of which shall be permitted to be used, directly or indirectly, to
purchase assets located outside the United States or Persons organized in
jurisdictions located outside the United States); provided further that, if the
assets being acquired are not located within the United States or the Person
whose Equity Interests are being acquired is not organized in a jurisdiction
located within the United States, no funds of any Loan Party (including proceeds
of Indebtedness or Equity Interests) shall be permitted to be used, directly or
indirectly, for the payment of such Purchase Price.

 

“Permitted Cure Equity” means Qualified Equity Interests of the Parent that are
issued in connection with the Parent’s exercise of its Cure Right pursuant to
Section 9.02.

 

“Permitted Disposition” means:

 

(a)                                 sale of Inventory in the ordinary course of
business;

 

(b)                                 licensing, on a non-exclusive basis, of
Intellectual Property rights in the ordinary course of business, so long as
(individually and in the aggregate), such licensing is not adverse in any
material respect to the interests of the Secured Parties or the business of any
Loan Party or any of its Subsidiaries;

 

(c)                                  leasing or subleasing assets in the
ordinary course of business;

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(d)                                 (i) the lapse of Registered Intellectual
Property of the Parent and its Subsidiaries to the extent not economically
desirable in the conduct of their business or (ii) the abandonment of
Intellectual Property rights in the ordinary course of business so long as (in
each case under clauses (i) and (ii)), individually and in the aggregate, such
lapse or abandonment is not adverse in any material respect to the interests of
the Secured Parties or the business of any Loan Party or any of its
Subsidiaries;

 

(e)                                  any involuntary loss, damage or destruction
of property;

 

(f)                                   any involuntary condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of property;

 

(g)                                  transfers of assets (i) from the Parent or
any of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of the
Parent that is not a Loan Party to any other Subsidiary of the Parent;

 

(h)                                 Disposition of obsolete, worn-out, used or
surplus property in the ordinary course of business for 100% cash and/or Cash
Equivalents in an aggregate amount not less than the fair market value of such
property or assets;

 

(i)                                     Dispositions of defaulted Accounts for
collection purposes for fair value (as determined by the Parent in good faith);

 

(j)                                    to the extent the incurrence thereof
constitutes a Disposition, the incurrence of Permitted Investments, Permitted
Restricted Payments and Permitted Liens;

 

(k)                                 (i) surrender or waiver of contractual
rights on the settlement or waiver of contractual or litigation claims in the
ordinary course of business and (ii) termination of licenses, leases and other
contractual rights in the ordinary course of business, in each case which does
not interfere in any material respect with the conduct of business of any Loan
Party or any of its Subsidiaries;

 

(l)                                     Disposition of property or assets not
otherwise permitted in clauses (a) through (k) above for 75% cash and/or Cash
Equivalents in an aggregate amount not less than the fair market value of such
property or assets;

 

provided that the Net Cash Proceeds of such Dispositions (1) in the case of
clauses (h) and (l) above, do not exceed $5,000,000 in the aggregate in any
Fiscal Year and (2) are paid to the Administrative Agent for the benefit of the
Agents and the Lenders pursuant to the terms of Section 2.05(c)(i) or applied as
provided in Section 2.05(c)(v).

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Permitted Indebtedness” means:

 

(a)                                 any Indebtedness owing to any Agent or any
Lender under this Agreement and the other Loan Documents;

 

(b)                                 any Indebtedness listed on Schedule 7.02(b),
and any Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(c)                                  Permitted Purchase Money Indebtedness and
any Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(d)                                 Permitted Intercompany Investments;

 

(e)                                  Indebtedness incurred in the ordinary
course of business under performance, surety, statutory, and appeal bonds;

 

(f)                                   Indebtedness owed to any Person providing
property, casualty, liability, or other insurance to the Parent or any of its
Subsidiaries, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the period in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such period;

 

(g)                                  the incurrence by the Parent or any of its
Subsidiaries of Indebtedness under Hedging Agreements that are incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Person’s operations and not for speculative purposes;

 

(h)                                 Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”) other
similar cash management services, in each case, incurred in the ordinary course
of business;

 

(i)                                     (x) Indebtedness in respect of the 2016
Convertible Notes in a principal amount not to exceed $100,000,000, less the
amount of all principal payments, conversions and other reductions made after
the Effective Date; and (y) Indebtedness in respect of the 2018 Convertible
Notes and any Permitted Refinancing Indebtedness in respect thereof;

 

(j)                                    Subordinated Indebtedness in an aggregate
amount not exceeding $15,000,000 at any time outstanding;

 

(k)                                 Indebtedness of the Parent or any Subsidiary
as an account party in respect of trade letters of credit in the ordinary course
of business;

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(l)                                     Indebtedness in respect of workers
compensation claims, health, disability or other employee benefits in the
ordinary course of business in the ordinary course of business;

 

(m)                             Indebtedness representing deferred compensation
to employees of the Parent or any of its Subsidiaries in the ordinary course of
business consistent with past practice; and

 

(n)                                 unsecured Indebtedness in an aggregate
principal amount not exceeding $5,000,000 at any time outstanding.

 

“Permitted Intercompany Investments” means Investments (including guarantees of
Indebtedness) made by (a) a Loan Party to or in another Loan Party, (b) a
Subsidiary that is not a Loan Party to or in another Subsidiary that is not a
Loan Party, (c) a Subsidiary that is not a Loan Party to or in a Loan Party, so
long as, in the case of a loan or advance, the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to or in a Subsidiary
that is not a Loan Party so long as, in the case of this clause (d), (i) the
aggregate amount of all such Investments made by the Loan Parties to or in
Subsidiaries that are not Loan Parties does not exceed $5,000,000 at any time
outstanding, (ii) no Default or Event of Default has occurred and is continuing
either before or after giving effect to such Investment, and (iii) the Loan
Parties have Qualified Cash of not less than $80,000,000 after giving effect to
such Investment.

 

“Permitted Investments” means:

 

(a)                                 Investments in cash and Cash Equivalents;

 

(b)                                 Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business;

 

(c)                                  advances made in connection with purchases
of goods or services in the ordinary course of business;

 

(d)                                 Investments received in settlement of bona
fide disputes with respect to amounts due to any Loan Party or any of its
Subsidiaries from trade creditors or customers effected in the ordinary course
of business and consistent with past practice, or owing to any Loan Party or any
of its Subsidiaries as a result of Insolvency Proceedings involving an Account
Debtor or upon the foreclosure or enforcement of any Lien in favor of a Loan
Party or its Subsidiaries;

 

(e)                                  Investments existing on the date hereof,
(i) as set forth on Schedule 7.02(e) hereto, and (ii) in the Equity Interests of
Subsidiaries of the Parent, and, in each

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

case, not including any increase in the amount thereof as set forth in such
Schedule or any other modification of the terms thereof;

 

(f)                                   Permitted Intercompany Investments;

 

(g)                                  Permitted Acquisitions;

 

(h)                                 Investments constituting installment sales
of equipment in the ordinary course of business;

 

(i)                                     Investments consisting of promissory
notes and other non-cash consideration received in connection with any Permitted
Disposition;

 

(j)                                    Investments in joint ventures in an
aggregate amount not to exceed $1,000,000 at any time;

 

(k)                                 advances, loans or extensions of credit to
officers, members of the Board of Directors and employees of the Parent and its
Subsidiaries in the ordinary course of business for travel, entertainment or
relocation, out-of-pocket or other business-related expenses in an aggregate
amount outstanding at any time not to exceed $1,000,000;

 

(l)                                     Capital Expenditures to the extent not
causing a violation of Section 7.02(g);

 

(m)                             Investments of any Person existing at the time
such Person becomes a Subsidiary of the Parent or consolidates or merges with
the Parent or any of its Subsidiaries (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or of such consolidation or merger;

 

(n)                                 any other Investments in an aggregate amount
not to exceed $5,000,000 at any time outstanding; provided that immediately
before and after giving effect to the making of such Investment, (i) no Default
or Event of Default shall have occurred and be continuing, (ii) on a pro forma
basis after the consummation of such Investment, as at the end of the most
recently ended fiscal quarter for which internally prepared financial statements
are available, the Total Leverage Ratio shall be equal to or less than (x) the
maximum ratio permitted under Section 7.03(c) during such fiscal quarter, minus
(y) 0.50 to (y) 1.00, (iii) the Loan Parties shall have Qualified Cash of not
less than $80,000,000 after giving effect to such Investment, and (iv) the chief
financial officer of the Administrative Borrower shall have delivered a
certificate to the Agents certifying as to the matters contained in clauses
(i) through (iii) above, accompanied by reasonable evidence thereof; provided
further, that if the Investment consists of the purchase of assets located
outside the United States or of Equity Interests in a Person organized in a

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

jurisdiction located outside the United States, no funds of any Loan Party
(including proceeds of any Indebtedness or Equity Interests) shall be permitted
to be used, directly or indirectly, for the purchase of such Investment; and

 

(o)                                 to the extent constituting an Investment,
Permitted Indebtedness contemplated by clause (g) of the definition thereof.

 

“Permitted Liens” means:

 

(a)                                 Liens securing the Obligations;

 

(b)                                 Liens for taxes, assessments and
governmental charges the payment of which is not required under
Section 7.01(c)(ii);

 

(c)                                  Liens imposed by law, such as carriers’,
warehousemen’s, mechanics’, materialmen’s and other similar Liens arising in the
ordinary course of business and securing obligations (other than Indebtedness
for borrowed money) that are not overdue by more than 30 days or are being
contested in good faith and by appropriate proceedings promptly initiated and
diligently conducted, and a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made therefor;

 

(d)                                 until the date specified for termination
thereof in Section 5.02(a) hereof, the Lien described on Schedule 7.02(a),
provided that such Lien does not secure any Indebtedness;

 

(e)                                  purchase money Liens on fixed assets
acquired or held by any Loan Party or any of its Subsidiaries in the ordinary
course of its business to secure Permitted Purchase Money Indebtedness so long
as such Lien only (i) attaches to such property and (ii) secures the
Indebtedness that was incurred to acquire such property or any Permitted
Refinancing Indebtedness in respect thereof;

 

(f)                                   deposits and pledges of cash securing
(i) obligations incurred in respect of workers’ compensation, unemployment
insurance or other forms of governmental insurance or benefits, (ii) the
performance of bids, tenders, leases, contracts (other than for the payment of
money) and statutory obligations or (iii) obligations on surety or appeal bonds,
but only to the extent such deposits or pledges are made or otherwise arise in
the ordinary course of business;

 

(g)                                  easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(h)                                 Liens of landlords and mortgagees of
landlords (i) arising by statute or under any lease or related Contractual
Obligation entered into in the ordinary course of business, (ii) on fixtures and
movable tangible property located on the real property leased or subleased from
such landlord, or (iii) for amounts not yet due or that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves or other appropriate provisions are maintained on the books of
such Person in accordance with GAAP;

 

(i)                                     the title and interest of a lessor or
sublessor in and to personal property leased or subleased (other than through a
Capitalized Lease), in each case extending only to such personal property;

 

(j)                                    non-exclusive licenses of Intellectual
Property rights in the ordinary course of business;

 

(k)                                 judgment liens (other than for the payment
of taxes, assessments or other governmental charges) securing judgments and
other proceedings not constituting an Event of Default under Section 9.01(j);

 

(l)                                     rights of set-off or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;

 

(m)                             Liens granted in the ordinary course of business
on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent the financing is permitted under the definition
of Permitted Indebtedness;

 

(n)                                 Liens and deposits in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

(o)                                 other Liens or encumbrances which do not
secure Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $2,000,000.

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations) incurred to finance the acquisition of any fixed
assets secured by a Lien permitted under clause (e) of the definition of
“Permitted Liens”; provided that (a) such Indebtedness is incurred within 60
days after such acquisition, (b) such Indebtedness when incurred shall not
exceed the purchase price of the asset financed and (c) the aggregate principal
amount of all such Indebtedness shall not exceed $10,000,000 at any time
outstanding.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing, renewal, replacement or modification of the terms of Indebtedness
so long as:

 

(a)                                 after giving effect to such extension,
refinancing or modification, the principal amount of such Indebtedness is not
greater than the amount of Indebtedness outstanding immediately prior to such
extension, refinancing, renewal, replacement or modification (other than by the
amount of premiums or penalties paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto);

 

(b)                                 such extension, refinancing, renewal,
replacement or modification does not result in a shortening of the average
weighted maturity (measured as of the extension, refinancing or modification) of
the Indebtedness so extended, refinanced, renewed, replaced or modified (and in
the case of any Permitted Refinancing of the 2018 Convertible Notes, the
scheduled maturity date of the Indebtedness (after giving effect to such
extension, refinancing, renewal, replacement or modification) shall be at least
91 days following the Final Maturity Date (determined in accordance with clause
(a) of the definition thereof));

 

(c)                                  such extension, refinancing, renewal,
replacement or modification is pursuant to terms that are, taken as a whole, not
less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness (including, without limitation, terms relating to the collateral
(if any) and subordination (if any)) being extended, refinanced, renewed,
replaced or modified (it being understood that (i) an exchange of Series B 2018
Convertible Notes for Series A 2018 Convertible Notes (a “2018 Convertible Notes
Exchange”) or (ii) the incurrence of unsecured Indebtedness incurred on
prevailing market terms to refinance the 2018 Convertible Notes shall be deemed
no less favorable to the Loan Parties and the Lenders than the terms of the 2018
Convertible Notes); and

 

(d)                                 the Indebtedness that is extended,
refinanced, renewed, replaced or modified is not recourse to any Loan Party or
any of its Subsidiaries that is liable on account of the obligations, in each
case other than those Persons which were obligated with respect to the
Indebtedness that was extended, refinanced, renewed, replaced or modified.

 

“Permitted Restricted Payments” means any of the following:

 

(a)                                 Restricted Payments made by (i) any
Subsidiary of any Loan Party to such Loan Party (through such intermediate
parent companies as may be required), and (ii) any Subsidiary that is not a Loan
Party to any other Subsidiary that is not a Loan Party;

 

(b)                                 Restricted Payments made solely in the form
of common Qualified Equity Interests by the Parent to pay dividends, including
stock splits;

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(c)                                  so long as no Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect thereto, Restricted Payments by the Parent in accordance with
stock option plans or other benefit plans for management or employees of the
Parent or its Subsidiaries in an aggregate amount not to exceed $1,000,000
during the term of this Agreement;

 

(d)                                 (i) the cashless repurchase of Equity
Interests deemed to occur upon the exercise of any option or warrant of the
Parent, and (ii) so long as no Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise after giving effect
thereto, cash payments in lieu of issuing fractional or “odd lot” Equity
Interests in connection with any Permitted Acquisition or in lieu of issuing
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for the Parent in an aggregate
amount not to exceed $1,000,000 during the term of this Agreement;

 

(e)                                  so long as no Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect thereto, Restricted Payments to purchase or redeem from any
officer, employee or director of the Parent or any Subsidiary upon the death,
termination, disability, resignation or other voluntary or involuntary cessation
of such person’s employment or directorship, or otherwise in accordance with any
stock option or stock appreciation rights plan or any stock ownership or
subscription plan or equity incentive or other similar plan or any employment or
employment termination agreement, shares of the Parent’s Equity Interests or
options or warrants to acquire such Equity Interests in an aggregate amount for
all such payments not to exceed $1,000,000 during the term of this Agreement;

 

(f)                                   other Restricted Payments; provided that
(i) no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect thereto,
(ii) the aggregate amount of all such Restricted Payments in reliance on this
clause (f) in any Fiscal Year does not exceed $2,000,000, (iii) after giving
effect to such Restricted Payment, (A) the Loan Parties have Qualified Cash in
an amount not less than $80,000,000, and (B) on a pro forma basis after giving
effect to the making of such Restricted Payment, as at the end of the most
recently ended fiscal quarter for which internally prepared financial statements
are available, the Total Leverage Ratio is equal to or less than (1)(x) the
maximum ratio permitted under Section 7.03(c) during such fiscal quarter, minus
(y) 0.50 to (2) 1.00.

 

“Permitted Specified Liens” means Permitted Liens described in clauses (a),
(b) and (c) of the definition of Permitted Liens, and, solely in the case of
Section 7.01(b)(i), including clauses (g), (h) and (i) of the definition of
Permitted Liens.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Petty Cash Accounts” means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $1,000,000 for any one account and
$3,000,000 in the aggregate for all such accounts.

 

“Plan” means any Employee Plan or Multiemployer Plan.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the rate specified herein for Reference Rate Loans plus 2.00%.

 

“Pro Rata Share” means, with respect to:

 

(a)                                 a Lender’s obligation to make the Loan and
the right to receive payments of interest, fees, and principal with respect
thereto, the percentage obtained by dividing (i) such Lender’s Commitment, by
(ii) the Total Commitment, provided that if the Total Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender’s portion of the Loan and the denominator shall be the aggregate
unpaid principal amount of the Loan, and

 

(b)                                 all other matters (including, without
limitation, the indemnification obligations arising under Section 10.05), the
percentage obtained by dividing (i) the sum of the unpaid principal amount of
such Lender’s portion of the Loan and the Collateral Agent Advances, by (ii) the
sum of the aggregate unpaid principal amount of the Loan and all Collateral
Agent Advances.

 

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, sold, performed, distributed or
otherwise commercialized by the Parent or any of its Subsidiaries, and any such
product in development or which may be developed; provided, that for purposes of
Article VI, “Product” shall not include products designed, developed and
manufactured by third parties that are not Affiliates of the Parent or any of
its Subsidiaries.

 

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which any Loan Party grants or
receives any right, title or interest with respect to any Product Development
and Commercialization Activities in respect of one or more Products specified
therein or to exclude third parties from engaging in, or otherwise restricting
any right, title or interest as to any Product Development and Commercialization
Activities with respect thereto, including each contract or agreement with
suppliers, manufacturers, pharmaceutical companies, distributors, clinical
research organizations, hospitals, group purchasing organizations, wholesalers,
or any other Person related to any such entity.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Product Authorizations” means any and all approvals (including pricing and
reimbursement approvals), licenses, notifications, registrations or
authorizations of any Governmental Authority necessary for the manufacture,
development, distribution, use, storage, import, export, transport, promotion,
marketing, sale or other commercialization of a Product in any country or
jurisdiction, including without limitation registration and listing, IDEs,
Device Approval Applications (including any supplements and amendments thereto)
or similar applications, post-approval marketing authorizations (including any
prerequisite manufacturing approval or authorization related thereto), labeling
approvals, and technical, medical, and scientific licenses.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to commercially exploit such Product.

 

“Projections” means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vi).

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus
(c) the aggregate amount of all transaction fees, costs and expenses incurred by
the Parent or any of its Subsidiaries in connection with such Acquisition.

 

“QSR” means the current quality systems regulations promulgated by the FDA for
the design, manufacture, processing or packaging of medical devices in 21 C.F.R.
Part 820, as may be amended from time to time, and corresponding regulatory
standards required by any other applicable Governmental Authority.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents on-hand of the Loan Parties maintained in
deposit accounts or securities accounts in the name of a Loan Party in the
United States as of such date,

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

which deposit accounts are, commencing on the date specified in
Section 5.02(b) hereof, subject to Control Agreements; provided that funds
maintained in the Segregated Account and/or the Notes Account shall not be
deemed to be Qualified Cash.

 

“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each New Facility:

 

(a)                                 a Mortgage duly executed by the applicable
Loan Party,

 

(b)                                 evidence of the recording of each Mortgage
in such office or offices as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect the Lien purported to be created
thereby or to otherwise protect the rights of the Collateral Agent and the
Lenders thereunder;

 

(c)                                  a Title Insurance Policy with respect to
each Mortgage;

 

(d)                                 a current ALTA survey and a surveyor’s
certificate, in form and substance reasonably satisfactory to the Collateral
Agent, certified to the Collateral Agent and to the issuer of the Title
Insurance Policy with respect thereto by a professional surveyor licensed in the
state in which such New Facility is located and reasonably satisfactory to the
Collateral Agent;

 

(e)                                  if requested by the Collateral Agent, a
copy of each letter issued by the applicable Governmental Authority, evidencing
each New Facility’s compliance with all applicable building codes, fire codes,
other health and safety rules and regulations, parking, density and height
requirements and other building and zoning laws together with a copy of all
certificates of occupancy issued with respect to each New Facility;

 

(f)                                   if requested by the Collateral Agent, a
customary opinion of counsel, reasonably satisfactory to the Collateral Agent,
in the state where such New Facility is located with respect to the
enforceability of the Mortgage to be recorded and such other matters as the
Collateral Agent may reasonably request; and

 

(g)                                  such other agreements, instruments and
other documents (including guarantees and opinions of counsel) as the Collateral
Agent may reasonably require.

 

“Recipient” means any Agent or any Lender, as applicable.

 

“Reference Rate” means, for any period, the greatest of (a) 3.25% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis)

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

plus 1.00% per annum, and (d) the rate last quoted by The Wall Street Journal as
the “Prime Rate” in the United States or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).  Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Reference Rate Loan” means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

“Register” has the meaning specified therefor in Section 12.07(f).

 

“Registered Intellectual Property” means Intellectual Property that is issued,
registered or the subject of a pending application for registration.

 

“Registered Loans” has the meaning specified therefor in Section 12.07(f).

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Regulatory Authorities” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, marketing,
distribution, sale or other Product Development and Commercialization Activities
relating to any Product of the Parent and its Subsidiaries, including, but not
limited to, the FDA and the NRC, and similar agencies of the various states of
the United States and applicable foreign jurisdictions.

 

“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, certifications, licenses and
permits granted by, submitted to or filed with any Regulatory Authority,
including all Product Authorizations.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, building materials or other environmental media.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions required to correct a violation of Environmental Law.

 

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 

“Required Lenders” means Lenders whose Pro Rata Shares (calculated in accordance
with clause (b) of the definition thereof but subject to the last sentence of
Section 12.02(a)) aggregate more than 50%.

 

“Required Permits” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of the Parent and each of its
Subsidiaries (a) required under any Requirement of Law applicable to the
business of the Parent or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Requirements of Law applicable to the business of the
Parent or any of its Subsidiaries, or (b) issued by any Person from which the
Parent or any of its Subsidiaries have received an accreditation. Without
limiting the generality of the foregoing, “Required Permits” includes all
Regulatory Authorizations and Product Authorizations of the Parent and each of
its Subsidiaries.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or the making of any other distribution of property,
assets, shares of Equity Interests, warrants, rights, options, obligations or
securities to any shareholders or other equity holders of any Loan Party or any
of its Subsidiaries as such or (e) the payment of any management, consulting,
monitoring or advisory fees or any other fees or expenses (including the
reimbursement thereof by any Loan Party or any of its Subsidiaries) pursuant to
any management, consulting, monitoring, advisory or other services agreement to
(x) any of the shareholders or other equityholders of any Loan Party (other than
the Parent), (y) any shareholder or other equityholder of the Parent that owns
5% or more of the issued and outstanding Equity Interests of the Parent or
(z) any Subsidiaries or other Affiliates of any Loan Party (in each case, other
than a Loan Party).

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis.

 

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Secured Leverage Ratio” means, with respect to any Person and its Subsidiaries
for any period, the ratio of (a) Total Indebtedness of such Person and its
Subsidiaries as of the end of such period that is secured by a Lien on any asset
of such Person or any such Subsidiary (but in the case of the Parent and its
Subsidiaries, excluding, for the avoidance of doubt, the

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Convertible Notes and, in the case of the 2018 Convertible Notes, Permitted
Refinancing Indebtedness thereof), to (b) Consolidated EBITDA of such Person and
its Subsidiaries for such period.

 

“Secured Party” means any Agent and any Lender.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in Section 12.07(l).

 

“Security Agreement” means a Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties securing the
Obligations.

 

“Segregated Account” means the Deposit Account bearing account number 4081328197
maintained in the name of the Parent with Wells Fargo Bank, N.A., which Deposit
Account shall be subject to a Control Agreement in favor of the Collateral Agent
commencing on the date required therefor by Section 5.02(a).

 

“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party in a Permitted Acquisition.

 

“Series A 2018 Convertible Notes” has the meaning specified therefor in the
definition of 2018 Convertible Notes.

 

“Series B 2018 Convertible Notes” has the meaning specified therefor in the
definition of 2018 Convertible Notes.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person has
not incurred, and does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Springing Maturity Date” means the date that is 120 days prior to the scheduled
maturity date of the 2018 Convertible Notes; provided, that the Springing
Maturity Date shall be deemed not to occur if, on or prior to the date that is
120 days prior to the scheduled maturity date of the 2018 Convertible Notes,
(a) the Loan Parties have deposited funds into the Notes Account in an amount
equal to the amount required to repay the 2018 Convertible Notes in full on the
scheduled maturity date thereof, and (b) all funds on deposit in the Notes
Account consist solely of (i) proceeds from issuances of Qualified Equity
Interests of the Parent after the Effective Date, and/or (ii) proceeds from
Indebtedness that would otherwise constitute Permitted Refinancing Indebtedness
in respect of the 2018 Convertible Notes if such Indebtedness were used to
immediately repay the 2018 Convertible Notes upon the incurrence thereof.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are satisfactory to the Collateral
Agent and the Required Lenders and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
by the execution and delivery of a subordination agreement, in form and
substance reasonably satisfactory to the Collateral Agent and the Required
Lenders.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.  References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the first date on which all of the Obligations (other
than Contingent Indemnity Obligations) are paid in full in cash and the
Commitments of the Lenders are terminated.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

 

“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with customary and
reasonable endorsements thereto, issued to the Collateral Agent by or on behalf
of a national title insurance company selected by or otherwise reasonably
satisfactory to the Collateral Agent, insuring the Lien created by a Mortgage on
a New Facility in an amount equal to 110% of the fair market value of such New
Facility.

 

“TomoTherapy” has the meaning specified therefor in the preamble hereto.

 

“Total Commitment” means the sum of the amounts of the Lenders’ Commitments.

 

“Total Indebtedness” means, at any time, all Indebtedness described in clauses
(a), (b), (c), (d), and (e) (but in the case of clause (e), only to the extent
such letter of credit has been drawn and not reimbursed within 3 Business Days)
in the definition thereof of such Person and its Subsidiaries at such time;
provided that Total Indebtedness shall exclude (i) Indebtedness in respect of
the 2016 Convertible Notes, and (ii) Indebtedness in respect of the 2018
Convertible Notes in an amount equal to the amount of funds on deposit in the
Notes Account consisting of proceeds of Indebtedness permitted to be on deposit
therein pursuant to Section 8.01(e).

 

“Total Leverage Ratio” means, with respect to any Person and its Subsidiaries
for any period, the ratio of (a) the Total Indebtedness of such Person and its
Subsidiaries as of the end of such period (and, in the case of the Parent and
its Subsidiaries, including, for the avoidance of doubt, the 2018 Convertible
Notes and Permitted Refinancing Indebtedness thereof), to (b) Consolidated
EBITDA of such Person and its Subsidiaries for such period.

 

“Transferee” has the meaning specified therefor in Section 2.09(a).

 

“Uniform Commercial Code” or “UCC” has the meaning specified therefor in
Section 1.04.

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“WARN” has the meaning specified therefor in Section 6.01(o).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.02                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

 

Section 1.03                             Certain Matters of Construction. 
References in this Agreement to “determination” by any Agent include good faith
estimates by such Agent (in the case of quantitative determinations) and good
faith beliefs by such Agent (in the case of qualitative determinations).  A
Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived in writing pursuant
to this Agreement or, in the case of a Default, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders.  Any Lien referred to in this Agreement or any
other Loan Document as having been created in favor of any Agent, any agreement
entered into by any Agent pursuant to this Agreement or any other Loan Document,
any payment made by or to or

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

funds received by any Agent pursuant to or as contemplated by this Agreement or
any other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of any Loan Party or
(ii) the knowledge that a senior officer would have obtained if such officer had
engaged in good faith and diligent performance of such officer’s duties,
including the making of such reasonably specific inquiries as may be necessary
of the employees or agents of such Loan Party and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates. 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect when made or deemed made, the
fact that another representation or warranty concerning the same or similar
subject matter is correct when made or deemed made will not affect the
incorrectness of a breach of a representation or warranty hereunder.

 

Section 1.04                             Accounting and Other Terms.

 

(a)                                 Unless otherwise expressly provided herein,
each accounting term used herein shall have the meaning given it under GAAP. 
For purposes of determining compliance with any incurrence or expenditure tests
set forth in Section 7.01, Section 7.02 and Section 7.03, any amounts so
incurred or expended (to the extent incurred or expended in a currency other
than Dollars) shall be converted into Dollars on the basis of the exchange rates
(as shown on the Bloomberg currency page for such currency or, if the same does
not provide such exchange rate, by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Agents or, in the event no such service is selected, on such other basis as is
reasonably satisfactory to the Agents) as in effect on the date of such
incurrence or expenditure under any provision of any such Section that has an
aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Agents or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to the Agents) as in effect on the date of any new incurrence or
expenditures made under any provision of any such Section that regulates the
Dollar amount outstanding at any time).  Notwithstanding

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

the foregoing, (i) with respect to the accounting for leases as either operating
leases or capital leases and the impact of such accounting in accordance with
FASB ASC 840 on the definitions and covenants herein, GAAP as in effect on the
Effective Date shall be applied and (ii) for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 All terms used in this Agreement which are
defined in Article 8 or Article 9 of the Uniform Commercial Code as in effect
from time to time in the State of New York (the “Uniform Commercial Code” or the
“UCC”) and which are not otherwise defined herein shall have the same meanings
herein as set forth therein, provided that terms used herein which are defined
in the Uniform Commercial Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as any Agent may otherwise determine.

 

Section 1.05                             Time References.  Unless otherwise
indicated herein, all references to time of day refer to Eastern Standard Time
or Eastern daylight saving time, as in effect in New York City on such day.  For
purposes of the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”; provided, however, that with respect
to a computation of fees or interest payable to any Secured Party, such period
shall in any event consist of at least one full day.

 

Section 1.06                             Morphormics Inc. Notwithstanding
anything in Section 7.02 to the contrary, for purposes of the baskets and
exceptions to the negative covenants contained in Section 7.02 (and the
component definitions used therein), Morphormics Inc. shall be treated as a
Subsidiary that is not a Loan Party, as opposed to as a Loan Party, until such
time as the Administrative Agent shall have received a legal opinion from the
Loan Parties’ North Carolina counsel in form and substance reasonably
satisfactory to the Administrative Agent.

 

ARTICLE II

 

THE LOANS

 

Section 2.01                             Commitments.  (a)  Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make its Pro Rata Share of the Loan to
the Borrowers on the Effective Date, in an aggregate principal amount not to
exceed the amount of such Lender’s Commitment.

 

(b)                                 Notwithstanding the foregoing, the aggregate
principal amount of the Loan made on the Effective Date shall not exceed the
Total Commitment as in effect

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

immediately prior to the making of the Loan.  Any principal amount of the Loan
which is repaid or prepaid may not be reborrowed.

 

Section 2.02                             Making the Loans.  (a)  The
Administrative Borrower shall give the Administrative Agent prior written notice
(in substantially the form of Exhibit C hereto (a “Notice of Borrowing”)), not
later than 12:00 noon (New York City time) on the date which is one (1) Business
Day prior to the date of the proposed Loan (or such shorter period as the
Administrative Agent is willing to accommodate from time to time, but in no
event later than 12:00 noon (New York City time) on the borrowing date of the
proposed Loan).  Such Notice of Borrowing shall be irrevocable and shall specify
(i) the principal amount of the proposed Loan, (ii) whether the Loan is
requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a
LIBOR Rate Loan, the initial Interest Period with respect thereto, and (iii) the
proposed borrowing date, which must be the Effective Date.  The Administrative
Agent and the Lenders may act without liability upon the basis of written notice
believed by the Administrative Agent in good faith to be from the Administrative
Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Administrative Borrower to the Administrative Agent).  The
Administrative Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer’s authority to request a Loan on behalf of the Borrowers
until the Administrative Agent receives written notice to the contrary.  The
Administrative Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.

 

(b)                                 Each Notice of Borrowing pursuant to this
Section 2.02 shall be irrevocable and the Borrowers shall be bound to make a
borrowing in accordance therewith.

 

(c)                                  The Loan under this Agreement shall be made
by the Lenders simultaneously and proportionately to their Pro Rata Shares of
the Total Commitment, it being understood that no Lender shall be responsible
for any default by any other Lender in that other Lender’s obligations to make
the Loan requested hereunder, nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in that
other Lender’s obligation to make the Loan requested hereunder, and each Lender
shall be obligated to make the Loan required to be made by it by the terms of
this Agreement regardless of the failure by any other Lender.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 2.03                             Repayment of Loans; Evidence of Debt. 
(a)  The outstanding principal amount of the Loan shall be repayable in
consecutive quarterly installments on the first day of each April, July,
October and January, commencing on April 1, 2016, each in an amount equal to
$875,000.  The outstanding unpaid principal amount of the Loan, and all accrued
and unpaid interest thereon, shall be due and payable on the earliest of (i) the
Final Maturity Date and (ii) the date on which the Loan is declared due and
payable pursuant to the terms of this Agreement.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrowers to such Lender resulting from the portion of the Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of the Loan made hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to Section 2.03(b) or Section 2.03(c) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that
(i) the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loan in accordance with the terms of this Agreement
and (ii) in the event of any conflict between the entries made in the accounts
maintained pursuant to Section 2.03(b) and the accounts maintained pursuant to
Section 2.03(c), the accounts maintained pursuant to Section 2.03(c) shall
govern and control.

 

(e)                                  Any Lender may request that the portion of
the Loan made by it be evidenced by a promissory note.  In such event, the
Borrowers shall promptly execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in a form furnished by the Collateral Agent
and reasonably acceptable to the Administrative Borrower.  Thereafter, the
portion of the Loan evidenced by such promissory note and interest thereon shall
at all times (including after assignment pursuant to Section 12.07) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.04                             Interest.

 

(a)                                 Interest Rate.  Subject to the terms of this
Agreement, at the option of the Administrative Borrower, the Loan or any portion
thereof shall be either a Reference Rate Loan

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

or a LIBOR Rate Loan.  Each portion of the Loan that is a Reference Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding, at a rate per annum equal to the Reference Rate plus the Applicable
Margin, and each portion of the Loan that is a LIBOR Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, at a
rate per annum equal to the LIBOR Rate for the Interest Period in effect for the
Loan (or such portion thereof) plus the Applicable Margin.

 

(b)                                 Default Interest.  To the extent permitted
by law and notwithstanding anything to the contrary in this Section, upon the
occurrence and during the continuance of an Event of Default, the principal of,
and all accrued and unpaid interest on, all Loans, fees, indemnities or any
other Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.

 

(c)                                  Interest Payment.  Interest on the Loan
shall be payable (i) monthly, in arrears, on the first day of each month,
commencing on February 1, 2016 and (ii) at maturity (whether upon demand, by
acceleration or otherwise).  Interest at the Post-Default Rate shall be payable
on demand.  Each Borrower hereby authorizes the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account pursuant to
Section 4.01 with the amount of any interest payment due hereunder.

 

(d)                                 General.  All interest shall be computed on
the basis of a year of 360 days for the actual number of days, including the
first day but excluding the last day, elapsed.

 

Section 2.05                             Reduction of Commitment; Prepayment of
Loans.

 

(a)                                 Reduction of Commitments.  The Total
Commitment shall terminate on the earlier to occur of (i) the making of the Loan
on the Effective Date, and (ii) 5:00 p.m. (New York City time) on January 15,
2016.

 

(b)                                 Optional Prepayment.

 

(i)                                     Prepayment of the Loan.  The Borrowers
may, at any time and from time to time, upon at least 3 Business Days’ prior
written notice to the Administrative Agent, prepay the principal of the Loan, in
whole or in part.  Each prepayment made pursuant to this
Section 2.05(b)(i) shall be accompanied by the payment of (A) accrued interest
to the date of such payment on the amount prepaid and (B) the Applicable Premium
payable in connection with such prepayment of the Loan.  Each such prepayment
shall be applied against the remaining installments of principal due on the Loan
in the inverse order of maturity.

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(ii)                                  Termination of Agreement.  The Borrowers
may, upon at least 10 Business Days’ prior written notice to the Administrative
Agent, terminate this Agreement by paying to the Administrative Agent, in cash,
the Obligations (including the Applicable Premium), in full.  If the
Administrative Borrower has sent a notice of termination pursuant to this
Section 2.05(b)(ii), then the Borrowers shall be obligated to repay the
Obligations (including the Applicable Premium), in full, on the date set forth
as the date of termination of this Agreement in such notice.

 

(c)                                  Mandatory Prepayment.

 

(i)                                     Within 3 Business Days of any
Disposition (excluding Dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e), (f), (g) (i), (j) or (k) of the
definition of Permitted Disposition) by any Loan Party or its Subsidiaries, the
Borrowers shall prepay the outstanding principal amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such Disposition to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Loans) shall exceed for all such Dispositions $1,000,000 in
any Fiscal Year (or, in the case of the Fiscal Year ended June 30, 2016,
$1,250,000).  Nothing contained in this Section 2.05(c)(i) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 7.02(c)(ii).

 

(ii)                                  Upon the issuance or incurrence by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrowers shall prepay the outstanding amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith.  The provisions of
this Section 2.05(c)(ii) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(iii)                               Within 3 Business Days of the receipt by any
Loan Party or any of its Subsidiaries of any Extraordinary Receipts, the
Borrowers shall prepay the outstanding principal of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith.

 

(iv)                              Within one (1) Business Day of) receipt by the
Borrowers of the proceeds of any Permitted Cure Equity pursuant to Section 9.02,
the Borrowers shall prepay the outstanding principal of the Loans in accordance
with Section 2.05(d) in an amount equal to 100% of such proceeds.

 

(v)                                 Notwithstanding the foregoing, with respect
to Net Cash Proceeds received by any Loan Party or any of its Subsidiaries in
connection with a Disposition or the receipt of Extraordinary Receipts
consisting of insurance proceeds or condemnation awards that

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

are required to be used to prepay the Obligations pursuant to
Section 2.05(c)(i) or Section 2.05(c)(iii), as the case may be, up to
(x) $5,000,000 in the aggregate in any Fiscal Year in respect of the Net Cash
Proceeds from Dispositions received by the Parent and its Subsidiaries, and the
Net Cash Proceeds from Extraordinary Receipts consisting of insurance proceeds
or condemnation awards amounts received by the Parent and its Domestic
Subsidiaries, plus (y) 100% of the Net Cash Proceeds from Extraordinary Receipts
consisting of insurance proceeds or condemnation awards amounts received by the
Foreign Subsidiaries of the Parent, shall not be required to be so used to
prepay the Obligations to the extent that such Net Cash Proceeds are used to
replace, repair or restore properties or assets (other than current assets) used
in such Person’s business, provided that, (A) no Default or Event of Default has
occurred and is continuing on the date such Person receives such Net Cash
Proceeds, (B) the Administrative Borrower delivers a certificate to the
Administrative Agent within 3 Business Days of the date on which such Net Cash
Proceeds are received, stating that such Net Cash Proceeds shall be used to
replace, repair or restore properties or assets used in such Person’s business
within a period specified in such certificate not to exceed 180 days after the
date of receipt of such Net Cash Proceeds (which certificate shall set forth
estimates of the Net Cash Proceeds to be so expended), (C) to the extent the Net
Cash Proceeds are received by a Loan Party, such Net Cash Proceeds are deposited
in an account subject to a Control Agreement, and (D) upon the earlier of
(1) the expiration of the period specified in the relevant certificate furnished
to the Administrative Agent pursuant to clause (B) above or (2) the occurrence
of a Default or an Event of Default, such Net Cash Proceeds, if not theretofore
so used, shall be used to prepay the Obligations in accordance with
Section 2.05(c)(i) or Section 2.05(c)(iii) as applicable.

 

(d)                                 Application of Payments.  Each prepayment
pursuant to clause (c) above shall be applied against the remaining installments
of principal of the Loan in the inverse order of maturity until paid in full. 
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, if the Administrative Agent has elected, or has been
directed by the Collateral Agent or the Required Lenders, to apply payments in
respect of any Obligations in accordance with Section 4.03(b), prepayments
required under Section 2.05(c) shall be applied in the manner set forth in
Section 4.03(b).

 

(e)                                  Waivable Mandatory Prepayments.  Anything
contained herein to the contrary notwithstanding, in the event the Borrowers are
required to make any mandatory prepayment other with the proceeds of Permitted
Cure Equity (a “Waivable Mandatory Prepayment”) of the Loan, not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrowers are required to make such Waivable Mandatory Prepayment, the
Administrative Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender’s Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount (the
“Refusal Option”).  Each such Lender may exercise the Refusal Option by giving
written notice to the Administrative Borrower and each Agent of its

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Administrative Borrower and each Agent of its election to exercise the Refusal
Option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise the Refusal
Option).  On the Required Prepayment Date, the Borrowers shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
the Refusal Option, to prepay the Loans of such Lenders, and (ii) to the extent
of any excess, to those Lenders that have elected not to exercise the Refusal
Option, on a pro rata basis (based upon the portion of the Loan held by each
such Lender that elected not to exercise the Refusal Option, as compared to the
amount of Loans held by all such Lenders that did not elect to exercise the
Refusal Option) to prepay the Loans of such Lenders, or, to the extent any such
Lender refuses the excess amount specified in this clause (ii) (or to the extent
the Loans of all such Lenders have been repaid in full), to the Borrowers for
working capital and general corporate purposes.

 

(f)                                   Interest and Fees.  Any prepayment made
pursuant to this Section 2.05 shall be accompanied by (i) accrued interest on
the principal amount being prepaid to the date of prepayment, (ii) any Funding
Losses payable pursuant to Section 2.08, (iii) the Applicable Premium payable in
connection with such prepayment of the Loans to the extent required under
Section 2.06(a) and (iv) if such prepayment would reduce the amount of the
outstanding Loans to zero, the payment of all other fees accrued to such date
pursuant to Section 2.06.

 

(g)                                  Cumulative Prepayments.  Except as
otherwise expressly provided in this Section 2.05, payments with respect to any
subsection of this Section 2.05 are in addition to payments made or required to
be made under any other subsection of this Section 2.05.

 

Section 2.06                             Fees.

 

(a)                                 Applicable Premium.

 

(i)                                     Upon the occurrence of an Applicable
Premium Trigger Event, the Borrower shall pay to the Administrative Agent, for
the account of the Lenders in accordance with their Pro Rata Shares, the
Applicable Premium.

 

(ii)                                  Any Applicable Premium payable in
accordance with this Section 2.06(a) shall be presumed to be equal to the
liquidated damages sustained by the Lenders as the result of the occurrence of
the Applicable Premium Trigger Event and the Loan Parties agree that it is
reasonable under the circumstances currently existing.  THE LOAN PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREMIUM IN
CONNECTION WITH ANY ACCELERATION.

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(iii)                               The Loan Parties expressly agree that: 
(A) the Applicable Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Applicable Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between the Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Applicable Premium; (D) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this paragraph; (E) their agreement to pay the Applicable Premium is a
material inducement to Lenders to provide the Commitments and make the Loans,
and (F) the Applicable Premium represents a good faith, reasonable estimate and
calculation of the lost profits or damages of the Agents and the Lenders and
that it would be impractical and extremely difficult to ascertain the actual
amount of damages to the Agents and the Lenders or profits lost by the Agents
and the Lenders as a result of such Applicable Premium Trigger Event.

 

(b)                                 Audit and Collateral Monitoring Fees.  The
Borrowers acknowledge that pursuant to Section 7.01(f), representatives of the
Agents may visit any or all of the Loan Parties and/or conduct inspections,
audits, physical counts, valuations, appraisals and/or examinations of any or
all of the Loan Parties at any time and from time to time.  The Borrowers agree
to pay (i) up to $1,500 per day per examiner plus the examiner’s out-of-pocket
costs and reasonable expenses incurred in connection with all such visits,
inspections, audits, physical counts, valuations, appraisals, and/or
examinations and (ii) the reasonable cost of all visits, inspections, audits,
physical counts, valuations, appraisals and/or examinations conducted by a third
party on behalf of the Agents; provided that, so long as no Event of Default
shall have occurred and be continuing, the Borrowers shall not be obligated to
reimburse the Agents for more than two (2) such audits, physical counts,
valuations, appraisals and/or examinations during any calendar year.

 

(c)                                  Fee Letter.  As and when due and payable
under the terms of the Fee Letter, the Borrowers shall pay the fees set forth in
the Fee Letter.

 

Section 2.07                             LIBOR Option.

 

(a)                                 The Borrowers may, at any time and from time
to time, so long as no Default or Event of Default has occurred and is
continuing, elect to have interest on all or a portion of the Loans be charged
at a rate of interest based upon the LIBOR Rate (the “LIBOR Option”) by
notifying the Administrative Agent prior to 11:00 a.m. (New York City time) at
least 3 Business Days prior to (i) the proposed borrowing date of a Loan (as
provided in Section 2.02), (ii) in the case of the conversion of a Reference
Rate Loan to a LIBOR Rate Loan, the commencement of the proposed Interest Period
or (iii) in the case of the continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan, the last day of the then current Interest Period (the “LIBOR Deadline”). 
Notice of the Borrowers’ election of the LIBOR Option for a permitted portion of
the Loans and an Interest Period pursuant to this Section 2.07(a) shall be made
by

 

57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

delivery to the Administrative Agent of (A) a Notice of Borrowing (in the case
of the initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR
Notice prior to the LIBOR Deadline.  Promptly upon its receipt of each such
LIBOR Notice, the Administrative Agent shall provide a copy thereof to each of
the Lenders.  Each LIBOR Notice shall be irrevocable and binding on the
Borrowers.

 

(b)                                 Interest on LIBOR Rate Loans shall be
payable in accordance with Section 2.04(c).  On the last day of each applicable
Interest Period, unless the Borrowers properly have exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loans
automatically shall convert to the rate of interest then applicable to Reference
Rate Loans hereunder.  At any time that a Default or an Event of Default has
occurred and is continuing, the Borrowers no longer shall have the option to
request that any portion of the Loans bear interest at the LIBOR Rate and the
Administrative Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate of interest then applicable to
Reference Rate Loans hereunder on the last day of the then current Interest
Period.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Borrowers (i) shall have not more than 5 LIBOR
Rate Loans in effect at any given time, and (ii) only may exercise the LIBOR
Option for LIBOR Rate Loans of at least $500,000 and integral multiples of
$100,000 in excess thereof.

 

(d)                                 The Borrowers may prepay LIBOR Rate Loans at
any time; provided, however, that in the event that LIBOR Rate Loans are prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment pursuant to Section 2.05(c) or
any application of payments or proceeds of Collateral in accordance with
Section 4.03 or for any other reason, including early termination of the term of
this Agreement or acceleration of all or any portion of the Obligations pursuant
to the terms hereof, the Borrowers shall indemnify, defend, and hold the Agents
and the Lenders and their participants harmless against any and all Funding
Losses in accordance with Section 2.08.

 

(e)                                  Anything to the contrary contained herein
notwithstanding, neither any Agent nor any Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Article II shall apply as if each Lender or its
participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

 

Section 2.08                             Funding Losses.  In connection with
each LIBOR Rate Loan, the Borrowers shall indemnify, defend, and hold the Agents
and the Lenders harmless against any loss, cost, or expense incurred by any
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including, without limitation, as a result of a Default or an Event of Default
or any

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

mandatory prepayment required pursuant to Section 2.05(c) or 9.01), (b) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing or
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall, with respect to any
Agent or any Lender, be deemed to equal the amount reasonably determined by such
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market.  A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09                             Taxes.  (a)  Any and all payments by or
on account of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all Taxes, except as
required by applicable law. If any Loan Party shall be required to deduct or
withhold any Taxes from or in respect of any sum payable hereunder to any
Secured Party (or any transferee or assignee thereof, including a participation
holder, in each case pursuant to and subject to Section 12.07 (any such entity,
a “Transferee”)), (i) the applicable Withholding Agent shall be entitled to make
such deductions or withholding and (ii) the applicable Withholding Agent shall
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and (iii) if such Tax is an Indemnified Tax,
then the sum payable by the applicable Loan Party shall be increased by the
amount (an “Additional Amount”) necessary such that after making all required
deductions or withholding (including deductions or withholding applicable to
additions sums payable under this Section 2.09) such Secured Party (or such
Transferee) receives the amount equal to the sum it would have received had no
such deductions or withholding been made.

 

(b)                                 In addition, each Loan Party agrees to pay
to the relevant Governmental Authority in accordance with applicable law any
Other Taxes.  Each Loan Party shall deliver to the Administrative Agent official
receipts in respect of any Taxes or Other Taxes payable hereunder as soon as
practicable after payment of such Taxes or Other Taxes.

 

(c)                                  The Loan Parties hereby jointly and
severally indemnify and agree to hold each Secured Party harmless from and
against Indemnified Taxes (including, without limitation, Indemnified Taxes
imposed on any amounts payable under this Section 2.09) paid by such

 

59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Person, whether or not such Indemnified Taxes were correctly or legally
asserted.  Such indemnification shall be paid within 10 days from the date on
which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Indemnified Taxes.

 

(d)                                 (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and delivery of such
documentation (other than such documentation set forth in
(d)(ii) and (d)(iii) below) shall not be required if in any Lender’s reasonable
judgment, such completion, execution or delivery would subject such Lender to
any material unreimbursed cost or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Each Lender (or Transferee) that is not a
U.S. Person (a “Non-U.S. Lender”) agrees that it shall, no later than the
Effective Date (or, in the case of a Lender which becomes a party hereto
pursuant to Section 12.07 hereof after the Effective Date, promptly after the
date upon which such Lender becomes a party hereto) and from time to time
thereafter upon the reasonable request of the Administrative Borrower, deliver
to the Administrative Borrower and the Agents one properly completed and duly
executed copy of either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI or W-8IMY or any subsequent versions thereof or successors thereto, in
each case claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments of interest hereunder.  In addition, in the case of
a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code, such Non-U.S. Lender
hereby represents to the Agents and the Borrowers that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Parent and is not a controlled foreign corporation
related to the Parent (within the meaning of Section 864(d)(4) of the Internal
Revenue Code), and such Non-U.S. Lender agrees that it shall promptly notify the
Agents in the event any such representation is no longer accurate.  Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on or before the date such participation holder becomes a Transferee
hereunder) and on or before the date, if any, such Non-U.S. Lender changes its

 

60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

applicable lending office by designating a different lending office (a “New
Lending Office”).  In addition, such Lender (or Transferee) or Agent shall
deliver such forms within 20 days after receipt of a written request therefor
from any Agent, the assigning Lender or the Lender granting a participation, as
applicable.  Notwithstanding any other provision of this Section 2.09, a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 2.09(d) that such Non-U.S. Lender is not legally able to deliver.

 

(iii)                               Any Lender (or Transferee) that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or Agents),
executed copies or IRS for W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

(e)                                  Any Secured Party (or Transferee) claiming
any indemnity payment or additional payment amounts payable pursuant to this
Section 2.09, or any additional amount with respect to Taxes pursuant to
Section 2.10(a), shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Administrative Borrower or to assign to or designate
a different, or to change the jurisdiction of its applicable, lending office if
(i) such a filing, assignment or designation or change would avoid the need for
or reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, (ii) would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and (iii) would not, in the sole determination of such Secured Party (or
Transferee), be otherwise disadvantageous to such Secured Party (or Transferee).

 

(f)                                   If any Secured Party (or a Transferee)
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Taxes or Other Taxes with respect to which any Loan
Party has made an indemnity payment or paid additional amounts, pursuant to this
Section 2.09, it shall promptly notify the Administrative Borrower of the
availability of such refund claim and shall, within 30 days after receipt of a
request by the Administrative Borrower, make a claim to such Governmental
Authority for such refund at the Loan Parties’ expense.  If any Secured Party
(or a Transferee) receives a refund (including pursuant to a claim for refund
made pursuant to the preceding sentence) in respect of any Taxes or Other Taxes
with respect to which any Loan Party has made an Indemnity payment or paid
additional amounts pursuant to this Section 2.09, it shall within 30 days from
the date of such receipt pay over such refund to the Administrative Borrower,
net of all out-of-pocket expenses of such Secured Party (or Transferee).

 

(g)                                  If a payment made to a Lender (or
Transferee) or any Agent under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Lender (or Transferee) or Agent
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal

 

61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Revenue Code, as applicable), such Lender (or Transferee) or Agent shall deliver
to the Administrative Borrower and the Agents at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative
Borrower or the Agents such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the
Administrative Borrower or the Agents, as applicable, as may be necessary for
the Administrative Borrower and the Agents to comply with their obligations
under FATCA and to determine that such Lender (or Transferee) or Agent has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. 
Any forms, certifications or other documentation under this clause (g) shall be
delivered by each Lender (or Transferee) and each Agent.

 

(h)                                 Each party’s obligations under this
Section 2.09 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 2.10                             Increased Costs and Reduced
Return.  (a)  If any Secured Party shall have determined that any Change in Law
shall (i) subject such Secured Party, or any Person controlling such Secured
Party to any Tax (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Other
Connection Taxes that are based on or measured by net income) with respect to
this Agreement or any Loan made by such Agent or such Lender, or change the
basis of taxation of payments to such Secured Party or any Person controlling
such Secured Party of any amounts payable hereunder, (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any Loan
or against assets of or held by, or deposits with or for the account of, or
credit extended by, such Secured Party or any Person controlling such Secured
Party or (iii) impose on such Secured Party or any Person controlling such
Secured Party any other condition regarding this Agreement or any Loan, and the
result of any event referred to in clauses (i), (ii) or (iii) above shall be to
increase the cost to such Secured Party of making any Loan, or agreeing to make
any Loan, or to reduce any amount received or receivable by such Secured Party
hereunder, then, upon demand by such Secured Party, the Borrowers shall pay to
such Secured Party such additional amounts as will compensate such Secured Party
for such increased costs or reductions in amount.

 

(b)                                 If any Secured Party shall have determined
that any Change in Law either (i) affects or would affect the amount of capital
required or expected to be maintained by such Secured Party or any Person
controlling such Secured Party, and such Secured Party determines that the
amount of such capital is increased as a direct or indirect consequence of any
Loans made or maintained, such Secured Party’s or such other controlling
Person’s other obligations

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party’s or such other controlling Person’s capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party’s or such
other controlling Person’s other obligations hereunder (in each case, taking
into consideration, such Secured Party’s or such other controlling Person’s
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party’s or such other controlling Person’s capital.

 

(c)                                  All amounts payable under this Section 2.10
shall bear interest from the date that is 10 days after the date of demand by
any Secured Party until payment in full to such Secured Party at the Reference
Rate.  A certificate of such Secured Party claiming compensation under this
Section 2.10, specifying the event herein above described and the nature of such
event shall be submitted by such Secured Party to the Administrative Borrower,
setting forth the additional amount due and an explanation of the calculation
thereof, and such Secured Party’s reasons for invoking the provisions of this
Section 2.10, and shall be final and conclusive absent manifest error.

 

(d)                                 The obligations of the Loan Parties under
this Section 2.10 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

Section 2.11                             Changes in Law; Impracticability or
Illegality.

 

(a)                                 The LIBOR Rate may be adjusted by the
Administrative Agent with respect to any Lender on a prospective basis to take
into account any additional or increased costs to such Lender of maintaining or
obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board, excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding loans bearing
interest at the LIBOR Rate.  In any such event, the affected Lender shall give
the Administrative Borrower and the Administrative Agent notice of such a
determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Administrative Borrower may, by notice to such
affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

 

63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(b)                                 In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain LIBOR Rate Loans or to continue
such funding or maintaining, or to determine or charge interest rates at the
LIBOR Rate, such Lender shall give notice of such changed circumstances to the
Administrative Borrower and the Administrative Agent, and the Administrative
Agent promptly shall transmit the notice to each other Lender and (i) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Reference Rate Loans hereunder, and (ii) the Borrowers shall not be entitled to
elect the LIBOR Option (including in any borrowing, conversion or continuation
then being requested) until such Lender determines that it would no longer be
unlawful or impractical to do so.

 

(c)                                  The obligations of the Loan Parties under
this Section 2.11 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

ARTICLE III

 

[INTENTIONALLY OMITTED]

 

ARTICLE IV

 

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01                             Payments; Computations and Statements. 
(a)  The Borrowers will make each payment under this Agreement not later than
1:00 P.M. (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the
Administrative Agent’s Account.  All payments received by the Administrative
Agent after 1:00 P.M. (New York City time) on any Business Day will be credited
to the Loan Account on the next succeeding Business Day.  All payments shall be
made by the Borrowers without set-off, counterclaim, recoupment, deduction or
other defense to the Agents and the Lenders.  After receipt, the Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the Lenders in accordance with their Pro
Rata Shares and like funds relating to the payment of any other amount payable
to any Lender to such Lender, in each case to be applied in accordance with the
terms of this Agreement.  The Lenders and the Borrowers hereby authorize the
Administrative Agent to, and the Administrative

 

64

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Agent may, from time to time, charge the Loan Account of the Borrowers with any
amount due and payable by the Borrowers under any Loan Document.  Each of the
Lenders and the Borrowers agrees that the Administrative Agent shall have the
right to make such charges whether or not any Default or Event of Default shall
have occurred and be continuing.  Any amount charged to the Loan Account of the
Borrowers shall be deemed to be Obligations hereunder.  Whenever any payment to
be made under any such Loan Document shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall in such case be included in the computation
of interest or fees, as the case may be.  All computations of fees shall be made
by the Administrative Agent on the basis of a year of 360 days for the actual
number of days.  Each determination by the Administrative Agent of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.

 

(b)                                 The Administrative Agent shall provide the
Administrative Borrower, promptly after the end of each calendar month, a
summary statement (in the form from time to time used by the Administrative
Agent) of the opening and closing daily balances in the Loan Account of the
Borrowers during such month, the amounts and dates of all Loans made to the
Borrowers during such month, the amounts and dates of all payments on account of
the Loans to the Borrowers during such month and the Loans to which such
payments were applied, the amount of interest accrued on the Loans to the
Borrowers during such month, and the amount and nature of any charges to the
Loan Account made during such month on account of fees, commissions, expenses
and other Obligations.  All entries on any such statement shall be presumed to
be correct and, 30 days after the same is sent, shall be final and conclusive
absent manifest error.

 

Section 4.02                             Sharing of Payments.  Except as
contemplated by Section 2.05, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement, or
(ii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans, other than to

 

65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender’s
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.

 

Section 4.03                             Apportionment of Payments.  Subject to
any written agreement among the Agents and/or the Lenders:

 

(a)                                 All payments of principal and interest in
respect of outstanding Loans, all payments of fees (other than the fees set
forth in Section 2.06 hereof to the extent set forth in any written agreement
among the Agents and the Lenders) and all other payments in respect of any other
Obligations, shall be allocated by the Administrative Agent among such of the
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares or otherwise as provided herein or, in respect of payments not made on
account of Loans, as designated by the Person making payment when the payment is
made.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and upon the
direction of the Collateral Agent or the Required Lenders shall, apply all
payments in respect of any Obligations, including without limitation, all
proceeds of the Collateral, subject to the provisions of this Agreement,
(i) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the Agents
until paid in full; (ii) second, to pay interest then due and payable in respect
of the Collateral Agent Advances until paid in full; (iii) third, to pay
principal of the Collateral Agent Advances until paid in full; (iv) fourth,
ratably to pay the Obligations in respect of any fees (including any Applicable
Premium), expense reimbursements, indemnities and other amounts then due and
payable to the Lenders until paid in full; (v) fifth, ratably to pay interest
then due and payable in respect of the Loans until paid in full; (vi) sixth,
ratably to pay principal of the Loans until paid in full; (vii) seventh, to the
ratable payment of all other Obligations then due and payable; and
(viii) eighth, if the Termination Date has occurred, to the applicable Loan
Party entitled thereto or as a court of competent jurisdiction may direct.

 

(c)                                  For purposes of Section 4.03(b), “paid in
full” means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

(d)                                 In the event of a direct conflict between
the priority provisions of this Section 4.03 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that both
such priority provisions in such documents shall be read together and

 

66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 4.03 shall control and
govern.

 

Section 4.04                             Administrative Borrower; Joint and
Several Liability of the Borrowers.

 

(a)                                 Each Borrower hereby irrevocably appoints
the Parent as the borrowing agent and attorney-in-fact for the Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Agents shall have received prior written notice
signed by all of the Borrowers that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower.  Each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide to the Agents and receive from the Agents all notices with respect to
Loans obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of the Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to the Borrowers in order to
utilize the collective borrowing powers of the Borrowers in the most efficient
and economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.

 

(b)                                 Each Borrower hereby accepts joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Agents and the Lenders
under this Agreement and the other Loan Documents, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.  Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 4.04), it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them.  If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event, the other Borrowers will make such payment with respect to,
or perform, such Obligation.  Subject to the terms and conditions hereof, the
Obligations of each of the Borrowers under the

 

67

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

provisions of this Section 4.04 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 

(c)                                  The provisions of this Section 4.04 are
made for the benefit of the Agents, the Lenders and their successors and
assigns, and may be enforced by them from time to time against any or all of the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Agents, the Lenders or such successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
of the other Borrowers or to exhaust any remedies available to it or them
against any of the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 4.04 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied.

 

(d)                                 Each of the Borrowers hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other Borrowers with respect to any liability incurred by it hereunder or under
any of the other Loan Documents, any payments made by it to the Agents or the
Lenders with respect to any of the Obligations or any Collateral, until such
time as all of the Obligations have been paid in full in cash.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
the Agents or the Lenders hereunder or under any other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in cash of the Obligations.

 

ARTICLE V

 

CONDITIONS TO LOANS

 

Section 5.01                             Conditions Precedent to Effectiveness. 
This Agreement shall become effective as of the Business Day (the “Effective
Date”) when each of the following conditions precedent shall have been satisfied
in a manner satisfactory to the Agents:

 

(a)                                 Payment of Fees, Etc.  The Borrowers shall
have paid on or before the Effective Date all fees, costs, expenses and taxes
then payable pursuant to Section 2.06 and Section 12.04.

 

(b)                                 Representations and Warranties; No Event of
Default.  The following statements shall be true and correct:  (i) the
representations and warranties contained in Article VI and in each other Loan
Document, certificate or other writing delivered to any Secured Party pursuant
hereto or thereto on or prior to the Effective Date are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or

 

68

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

warranties that already are qualified or modified as to materiality or “Material
Adverse Effect” in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
the Effective Date as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing on the
Effective Date or would result from this Agreement or the other Loan Documents
becoming effective in accordance with its or their respective terms.

 

(c)                                  Legality.  The making of the Loan shall not
contravene any law, rule or regulation applicable to any Secured Party.

 

(d)                                 Delivery of Documents.  The Collateral Agent
shall have received on or before the Effective Date the following, each in form
and substance reasonably satisfactory to the Collateral Agent and, unless
indicated otherwise, dated the Effective Date and, if applicable, duly executed
by the Persons party thereto:

 

(i)                                     a Security Agreement;

 

(ii)                                  evidence satisfactory to the Collateral
Agent of the filing of appropriate financing statements on Form UCC-1 in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Security Agreement;

 

(iii)                               the results of searches for any effective
UCC financing statements, tax Liens or judgment Liens filed against any Loan
Party or its property, which results shall not show any such Liens (other than
Permitted Liens);

 

(iv)                              a Perfection Certificate;

 

(v)                                 the Fee Letter;

 

(vi)                              the Intercompany Subordination Agreement,
executed by the Loan Parties and the Collateral Agent;

 

(vii)                           a certificate of an Authorized Officer of each
Loan Party, certifying (A) as to copies of the Governing Documents of such Loan
Party, together with all amendments thereto (including, without limitation, a
true and complete copy of the charter,

 

69

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

certificate of formation, certificate of limited partnership or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction), (B) as to a copy of the resolutions or written consents
of such Loan Party authorizing (1) the borrowings hereunder and the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (2) the execution, delivery and performance by such Loan Party of
each Loan Document to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing, LIBOR
Notices and all other notices under this Agreement and the other Loan Documents)
to which such Loan Party is or will be a party and the other documents to be
executed and delivered by such Loan Party in connection herewith and therewith,
together with evidence of the incumbency of such authorized officers and (D) as
to the matters set forth in Section 5.01(b);

 

(viii)                        a certificate of the chief financial officer of
the Parent (A) attaching a copy of the Financial Statements and the Projections
described in Section 6.01(g)(ii) hereof and certifying as to the compliance with
the representations and warranties set forth in Section 6.01(g)(i) and
Section 6.01(bb)(ii) and (B) certifying that after giving effect to the Loan and
the other transactions contemplated to occur on the Effective Date, (1) 
unrestricted cash and Cash Equivalents of the Parent and its Subsidiaries is not
less than $215,000,000 in the aggregate and (2) trade payables of the Loan
Parties are current (which certification shall be accompanied by such evidence
thereof as the Collateral Agent may reasonably request);

 

(ix)                              a certificate of the chief financial officer
of the Parent, certifying as to the solvency of the Loan Parties, taken as a
whole (after giving effect to the Loans made on the Effective Date) and the
satisfaction of Section 5.01(g);

 

(x)                                 a certificate of an Authorized Officer of
the Administrative Borrower certifying that (A) prior to the Effective Date, the
Loan Parties have delivered true, correct and complete copies of the Material
Contracts (other than for over-the-counter software that is commercially
available to the public) to the Agents and (B) such agreements remain in full
force and effect and that none of the Loan Parties has breached or defaulted in
any of its obligations under such agreements;

 

(xi)                              a certificate of the appropriate
official(s) of the jurisdiction of organization certifying as of a recent date
not more than 30 days prior to the Effective Date as to the subsistence in good
standing of, and the payment of taxes by, such Loan Party in such

 

70

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

jurisdiction, together with, if requested by the Collateral Agent, written
confirmation (where available) on the Effective Date from such official(s) as to
such matters;

 

(xii)                           opinions of (a) Davis Polk & Wardwell LLP,
counsel to the Loan Parties, (b) Foley & Lardner LLP, Wisconsin counsel to the
Loan Parties, and (c) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel to
the Loan Parties, in each case, as to such matters as the Collateral Agent may
reasonably request; and

 

(xiii)                        (A) evidence of the insurance coverage required by
Section 7.01 and the terms of each Security Agreement and such other insurance
coverage with respect to the business and operations of the Loan Parties as the
Collateral Agent may reasonably request, and (B) evidence of the payment of all
premiums due in respect thereof for such period as the Collateral Agent may
request (which evidence, in the case of clause (B), may be in the form of a
letter from the Loan Parties’ insurance broker).

 

(e)                                  Material Adverse Effect.  The Collateral
Agent shall have determined, in its sole judgment, that no event or development
shall have occurred since June 30, 2015 which could reasonably be expected to
have a Material Adverse Effect.

 

(f)                                   Funding of Segregated Account. 
Concurrently with the making of the Loans, $66,086,445.73 shall have been
deposited into the Segregated Account.

 

(g)                                  Secured Leverage Ratio.  The Secured
Leverage Ratio of the Parent and its Subsidiaries for the trailing twelve month
period ended September 30, 2015, calculated on a pro forma basis after giving
effect to the making of the Loan and the other transactions contemplated to
occur on the Effective Date, shall not be greater than 3.10:1:00.

 

(h)                                 Approvals.  All consents, authorizations and
approvals of, and filings and registrations with, and all other actions in
respect of, any Governmental Authority or other Person required in connection
with the borrowing of the Loans or the conduct of the Loan Parties’ business
shall have been obtained and shall be in full force and effect.

 

(i)                                     Notices.  The Administrative Agent shall
have received a Notice of Borrowing pursuant to Section 2.02 hereof.

 

Section 5.02                             Conditions Subsequent to
Effectiveness.  As an accommodation to the Loan Parties, the Agents and the
Lenders have agreed to execute this Agreement and to make the Loans on the
Effective Date notwithstanding the failure by the Loan Parties to satisfy the
conditions set forth below on or before the Effective Date.  In consideration of
such accommodation, the Loan Parties agree that, in addition to all other terms,
conditions and provisions set forth in this Agreement and the other Loan
Documents, including, without limitation, those conditions set forth in
Section 5.01, the Loan Parties shall satisfy each of the

 

71

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

conditions subsequent set forth below on or before the date applicable thereto
(it being understood that (i) the failure by the Loan Parties to perform or
cause to be performed any such condition subsequent on or before the date
applicable thereto shall constitute an Event of Default and (ii) to the extent
that the existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 5.02):

 

(a)                                 within 30 days following the Effective Date
(or such longer period as the Collateral Agent may agree in its sole
discretion), the Loan Parties shall deliver to the Agents:

 

(i)                                     a Control Agreement in respect of the
Segregated Account in form and substance reasonably satisfactory to the
Collateral Agent;

 

(ii)                                  endorsements of each insurance policy of
the Loan Parties as may be requested by the Collateral Agent, naming the
Collateral Agent as lender’s loss payee and additional insured, and providing
for not less than 30 days’ (10 days’ in the case of non-payment) prior written
notice to the Collateral Agent of the exercise of any right of cancellation;

 

(iii)                               original certificates representing the
Equity Interests of each Person whose Equity Interests are certificated and are
required to be pledged pursuant to the terms of the Security Agreement; and

 

(iv)                              evidence of the filing of a UCC-3 financing
statement amendment in respect of UCC-1 financing statement #2012 1554676, filed
with the Secretary of State of the State of Delaware, naming the Parent as
debtor and Kuka Robotics Corporation as secured party, in respect of certain
purchase money indebtedness; and

 

(b)                                 within 60 days following the Effective Date
(or such longer period as the Collateral Agent may agree in its sole
discretion), the Loan Parties shall deliver to the Agents:

 

(i)                                     each of the Control Agreements required
by Section 8.01 hereof (other than the Control Agreement in respect of the
Segregated Account, the delivery terms of which shall be governed by clause
(a)(i) above), in each case, in form and substance reasonably satisfactory to
the Collateral Agent;

 

(ii)                                  (A) landlord waivers and collateral access
agreements with respect to the real property leased by the Loan Parties in
Sunnyvale, California and Madison, Wisconsin, in form and substance reasonably
satisfactory to the Collateral Agent, or (B) evidence reasonably satisfactory to
the Collateral Agent, that the Loan Parties have used commercially reasonable

 

72

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

efforts to obtain such landlord waivers and collateral access agreements, but
have been unable to obtain such landlord waivers and collateral access
agreements;

 

(iii)                               joinder agreements, duly executed by each
Foreign Subsidiary of the Parent that has made or will make any advances, loans
or other extensions of credit to any Loan Party, in form and substance
reasonably satisfactory to the Collateral Agent, pursuant to which each Foreign
Subsidiary of the Parent is joined as a party to the Intercompany Subordination
Agreement;

 

(iv)                              such Swiss-law security documents as may be
necessary to grant to the Collateral Agent a first-priority perfected security
interest (under Swiss law) with respect to 65% of the voting Equity Interests
and 100% of the non-voting Equity Interests of TomoTherapy Europe SARL and
Accuray International S.A.R.L., accompanied by an opinion of Swiss counsel to
the effect that the security interest of the Collateral Agent thereunder is
perfected; and

 

(v)                                 a certificate of an Authorized Officer of
the Parent attaching a true and correct list and description of each material
item of software owned by a Loan Party and the location of the source code
therefor;

 

(c)                                  within 120 days following the Effective
Date (or such longer period as the Collateral Agent may agree in its sole
discretion), the Loan Parties shall (i) implement policies and procedures,
including, without limitation, a screening mechanism, reasonably designed to
ensure compliance with the OFAC Sanctions Programs, in form and substance
reasonably satisfactory to the Agents, and (ii) deliver to the Agents a
certificate of an Authorized Officer of the Parent certifying that the Parent
and its Subsidiaries have implemented policies and procedures (including a
screening mechanism) to ensure compliance with the OFAC Sanctions Programs,
accompanied by such evidence thereof as the Collateral Agent may reasonably
request; and

 

(d)                                 by not later than January 15, 2016, the Loan
Parties shall deliver to the Agents a certificate of an Authorized Officer of
the Parent, attaching true and correct copies of Deposit Account and Securities
Account statements of the Parent and its Subsidiaries, demonstrating, in form
and substance reasonably satisfactory to the Agents, that the unrestricted cash
and Cash Equivalents of the Parent and its Subsidiaries was not less than
$215,000,000 as of December 31, 2015, after giving pro forma effect to the
transactions contemplated to occur on the Effective Date.

 

73

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01                             Representations and Warranties.  Each
Loan Party hereby represents and warrants to the Secured Parties as follows:

 

(a)                                 Organization, Good Standing, Etc.  Each Loan
Party (i) is a corporation, limited liability company or limited partnership
duly organized, validly existing and in good standing under the laws of the
state or jurisdiction of its organization, (ii) has all requisite power and
authority to conduct its business as now conducted, and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization, Etc.   The execution,
delivery and performance by each Loan Party of each Loan Document to which it is
or will be a party, (i) have been duly authorized by all necessary action,
(ii) do not and will not contravene (A) any of its Governing Documents, (B) any
applicable material Requirement of Law or (C) any material provision of any
Material Contract, (iii) do not and will not result in or require the creation
of any Lien (other than pursuant to any Loan Document) upon or with respect to
any of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval material to its operations or any
of its properties, except, in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  Governmental Approvals.   No authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority is required in connection with the due execution,
delivery and performance by any Loan Party of any Loan Document to which it is
or will be a party other than filings and recordings with respect to Collateral
to be made, or otherwise delivered to the Collateral Agent for filing or
recordation, on the Effective Date.

 

(d)                                 Enforceability of Loan Documents.   This
Agreement is, and each other Loan Document to which any Loan Party is or will be
a party, when delivered hereunder, will be, a legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

74

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(e)                                  Capitalization.  On the Effective Date,
after giving effect to the transactions contemplated hereby to occur on the
Effective Date, the authorized Equity Interests of each of the Parent’s
Subsidiaries and the issued and outstanding Equity Interests of each of the
Parent’s Subsidiaries are as set forth on Schedule 6.01(e).  All of the issued
and outstanding shares of Equity Interests of each of the Parent’s Subsidiaries
have been validly issued and are fully paid and nonassessable, and the holders
thereof are not entitled to any preemptive, first refusal or other similar
rights.  All Equity Interests of such Subsidiaries of the Parent are owned by
the Parent free and clear of all Liens (other than Permitted Specified Liens). 
As of the Effective Date, except as described on Schedule 6.01(e), there are no
outstanding debt or equity securities of the Parent or any of its Subsidiaries
and no outstanding obligations of the Parent or any of its Subsidiaries
convertible into or exchangeable for, or warrants, options or other rights for
the purchase or acquisition from the Parent or any of its Subsidiaries, or other
obligations of the Parent or any of its Subsidiaries to issue, directly or
indirectly, any shares of Equity Interests of the Parent’s Subsidiaries.

 

(f)                                   Litigation.  There is no pending (or, to
the best knowledge of any Loan Party, threatened) action, suit or proceeding
affecting any Loan Party or any of its properties before any court or other
Governmental Authority or any arbitrator that (i) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (ii) relates to this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby.

 

(g)                                  Financial Statements.

 

(i)                                     The Financial Statements, copies of
which have been delivered to each Agent and each Lender, fairly present the
consolidated financial condition of the Parent and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations of the
Parent and its Subsidiaries for the fiscal periods ended on such respective
dates, all in accordance with GAAP.  All material indebtedness and other
material liabilities (including, without limitation, Indebtedness, liabilities
for taxes, long-term leases and other unusual forward or long-term commitments),
direct or contingent, of the Parent and its Subsidiaries are set forth in the
Financial Statements.  Since June 30, 2015, no event or development has occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  The Parent has heretofore furnished to
each Agent and each Lender (A) projected quarterly balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
2016 and 2017 Fiscal Years, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the 2018, 2019, and 2020 Fiscal Years, which projected financial statements
shall be updated from time to time pursuant to Section 7.01(a)(vi).

 

(h)                                 Compliance with Law, Etc.  No Loan Party or
any of its Subsidiaries is in violation of (A) any of its Governing Documents,
(B) any Requirement of Law or (C) any material

 

75

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

term of any Material Contract, and no default or event of default has occurred
and is continuing thereunder, except, in the case of clauses (B) and (C), to the
extent such violation could not reasonably be expected to result in any adverse
consequence to any Loan Party (other than immaterial consequences) or any
Secured Party.

 

(i)                                     ERISA.  Except as set forth on
Schedule 6.01(i), (i) each Employee Plan is in substantial compliance with ERISA
and the Internal Revenue Code, (ii) no Termination Event has occurred nor is
reasonably expected to occur with respect to any Employee Plan, (iii) the most
recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous
60 months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA
exists or is likely to arise on account of any Employee Plan within the meaning
of Section 412 of the Internal Revenue Code.  Except as set forth on Schedule
6.01(i), no Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or is
aware of any facts indicating that it or any of its ERISA Affiliates may in the
future incur any such withdrawal liability.  No Loan Party or any of its ERISA
Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid.  There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan.  Except as required by Section 4980B of the Internal Revenue  Code, no
Loan Party or any of its ERISA Affiliates maintains an employee welfare benefit
plan (as defined in Section 3(1) of ERISA) which provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Loan Party or any of its ERISA Affiliates or coverage
after a participant’s termination of employment.

 

76

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(j)                                    Taxes, Etc.  (i) All foreign, Federal,
provincial, and material state and local tax returns and other reports required
by applicable Requirements of Law to be filed by any Loan Party have been filed,
or extensions have been obtained, and (ii) all Taxes imposed upon any Loan Party
or any property of any Loan Party in an aggregate amount for all such Taxes
exceeding $2,000,000 that have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.

 

(k)                                 Regulations T, U and X.  No Loan Party is or
will be engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U and X.

 

(l)                                     Adverse Agreements, Etc.  No Loan Party
or any of its Subsidiaries is a party to any Contractual Obligation or subject
to any restriction or limitation in any Governing Document or any judgment,
order, regulation, ruling or other requirement of a court or other Governmental
Authority, which (either individually or in the aggregate) has, or in the future
could reasonably be expected (either individually or in the aggregate) to have,
a Material Adverse Effect.

 

(m)                             Permits, Etc.  Each Loan Party has, and is in
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business and property currently owned, leased,
managed or operated, or any New Facility to be acquired, by such Person, except
to the extent any failure to have, or be in compliance therewith could not
reasonably be expected to result in any adverse consequence to any Loan Party
(other than immaterial consequences) or any Secured Party.  No condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any such permit, license, authorization, approval, entitlement
or accreditation, and there is no claim that any thereof is not in full force
and effect.

 

(n)                                 Properties.  Each Loan Party has good and
marketable title to, valid leasehold interests in, or valid licenses to use, all
property and assets material to its business, free and clear of all Liens,
except Permitted Liens.  All such properties and assets are in good working
order and condition, ordinary wear and tear excepted.

 

(o)                                 Employee and Labor Matters.  There is (i) no
unfair labor practice complaint pending or, to the best knowledge of any Loan
Party, threatened against any Loan

 

77

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or, to the best
knowledge of any Loan Party, threatened against any Loan Party or (iii) to the
best knowledge of each Loan Party, no union representation question existing
with respect to the employees of any Loan Party and no union organizing activity
taking place with respect to any of the employees of any Loan Party.  No Loan
Party or any of its ERISA Affiliates has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act (“WARN”) or similar
state law, which remains unpaid or unsatisfied.  The hours worked and payments
made to employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements.  All payments due from
any Loan Party on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party.

 

(p)                                 Environmental Matters.  Except as set forth
on Schedule 6.01(p), (i) the operations of each Loan Party are in compliance
with all requirements of Environmental Laws except as would not reasonably be
expected to have a Material Adverse Effect; (ii) there has been no Release at
any of the properties owned or operated by any Loan Party or a predecessor in
interest, or at any disposal or treatment facility which received Hazardous
Materials generated by any Loan Party or any predecessor in interest, which in
each case could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or any
predecessor in interest nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or any
predecessor in interest, which in each case could reasonably be expected to have
a Material Adverse Effect; (iv) no Environmental Actions have been asserted
against any facilities that may have received Hazardous Materials generated by
any Loan Party or any predecessor in interest which could reasonably be expected
to have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material, which could reasonably be expected to have a Material
Adverse Effect; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which failure to report could reasonably be expected to have
a Material Adverse Effect; (vii) each Loan Party holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of the business carried on by it, except for such licenses, permits and
approvals as to which a Loan Party’s failure to hold, maintain or comply with
could not reasonably be expected to have a Material Adverse Effect; and
(viii) no Loan Party has received any written notification from any Governmental
Authority pursuant to any Environmental Laws that any license, permit or
approval referred to in (vii) above is about to be reviewed, made subject to
limitations or conditions, revoked, withdrawn or terminated, in a manner and to
an extent that could reasonably be expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(q)                                 Insurance.  Each Loan Party maintains the
insurance and required services and financial assurance as required by law and
as required by Section 7.01(h).  Schedule 6.01(q) sets forth a list of all
insurance maintained by each Loan Party on the Effective Date.

 

(r)                                    Use of Proceeds.  The proceeds of the
Loan shall be used (a) to repay the 2016 Convertible Notes (which proceeds shall
be maintained in the Segregated Account until so applied), (b) to pay fees and
expenses related to this Agreement and (c) after repaying the 2016 Convertible
Notes, for general working capital and other corporate purposes.

 

(s)                                   Solvency.  After giving effect to the
making of the Loan and the other transactions contemplated by this Agreement to
occur on the Effective Date, the Loan Parties, on a consolidated basis are,
Solvent.  No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

(t)                                    Intellectual Property.

 

(i)                                     Set forth on Schedule 6.01(t) is a
complete and accurate list as of the Effective Date of each item of Registered
Intellectual Property owned by each Loan Party.

 

(ii)                                  Except as could not reasonably be
expected, individually or in the aggregate, to result in any material adverse
consequence to any Loan Party or any Secured Party:

 

(A)                               each Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto;

 

(B)                               all Registered Intellectual Property owned by
any Loan Party is subsisting and in full force and effect, has not been adjudged
invalid or unenforceable, is valid and enforceable and has not been abandoned in
whole or in part;

 

(C)                               to the best knowledge of any Loan Party, the
conduct and operations of the businesses of each Loan Party has not infringed,
misappropriated, diluted or violated and does not infringe, misappropriate,
dilute or violate any Intellectual Property owned by any other Person, no claim
or litigation regarding any of the foregoing is pending or threatened;

 

(D)                               to the best knowledge of each Loan Party, none
of the Intellectual Property that is a material trade secret or that is
otherwise material non-public proprietary information of any Loan Party has been
used, divulged, disclosed or appropriated to the detriment of such Loan Party
for the benefit of any other Person other than such Loan Party;

 

79

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(E)                                to the best knowledge of each Loan Party, no
employee, independent contractor or agent of any Loan Party has misappropriated
any Other Intellectual Property of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Loan Party; and no employee, independent contractor or agent of any Loan
Party is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement, or contract relating in any way to the protection, ownership,
development, use or transfer of such Loan Party’s Intellectual Property; and

 

(F)                                 to the best knowledge of each Loan Party, no
Loan Party has received any written notice that it is violating or has violated
the Intellectual Property rights of any third party in any material respect.

 

(iii)                               To the best knowledge of each Loan Party,
there is no patent or pending patent application, which, individually or in the
aggregate, could reasonably be expected to result in any material adverse
consequence to any Loan Party.

 

(u)                                 Material Contracts.  Set forth on
Schedule 6.01(u) is a complete and accurate list as of the Effective Date of all
Material Contracts of each Loan Party, showing the parties and subject matter
thereof and amendments and modifications thereto.  Each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party that is a party thereto and, to the best knowledge of such Loan
Party, all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, and (iii) is not in default due to the action of
any Loan Party or, to the best knowledge of any Loan Party, any other party
thereto.

 

(v)                                 Investment Company Act.  None of the Loan
Parties is (i) an “investment company” or an “affiliated person” or “promoter”
of, or “principal underwriter” of or for, an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended, or (ii) subject
to regulation under any Requirement of Law that limits in any respect its
ability to incur Indebtedness or which may otherwise render all or a portion of
the Obligations unenforceable.

 

(w)                               Customers and Suppliers.  There exists no
actual or threatened termination, cancellation or limitation of, or modification
to or change in, the business relationship between (i) any Loan Party, on the
one hand, and any customer or any group thereof, on the other hand, whose
agreements with any Loan Party are individually or in the aggregate material to
the business or operations of such Loan Party, or (ii) any Loan Party, on the
one hand, and any supplier or any group thereof, on the other hand, whose
agreements with any Loan Party are individually or in the aggregate material to
the business or operations of such Loan Party; and there exists no present state
of facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, modification or change.

 

80

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(x)                                 Convertible Notes.  All Obligations,
including, without limitation, those to pay principal of and interest (including
post-petition interest) on the Loans and fees and expenses in connection
therewith, are permitted to be incurred and secured under the terms of the
Convertible Notes and the indentures governing such Convertible Notes, and no
(i) repayment, (ii) prepayment, (iii) offer to repay, prepay or repurchase or
(iv) obligation to provide security will arise as a result of the incurrence of,
or the securing of, the Obligations.

 

(y)                                 Anti-Money Laundering and Anti-Terrorism
Laws.

 

(i)                                     The Loan Parties and Subsidiaries, and
to the best knowledge of any Loan Party, any Affiliates of any of the Loan
Parties, are and for the past six years have been in compliance with Anti-Money
Laundering and Anti-Terrorism Laws and all applicable OFAC Sanctions Programs.

 

(ii)                                  None of the Loan Parties, nor any
Subsidiary, nor, to the best knowledge of any Loan Party, any Affiliate of any
of the Loan Parties, nor any officer or director of any of the Loan Parties, nor
any of the Loan Parties’ respective agents acting or benefiting in any capacity
in connection with the Loans or other transactions hereunder, is a Blocked
Person.

 

(z)                                  Anti-Bribery and Anti-Corruption Laws.

 

(i)                                     The Loan Parties and Subsidiaries, and
to the best knowledge of any Loan Party, any Affiliates of any of the Loan
Parties, are and for the past five years have been in compliance with the U.S.
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), and the
applicable anti-bribery and anti-corruption laws of those jurisdictions in which
they do business (collectively, the “Anti-Corruption Laws”).

 

(ii)                                  To the best knowledge of any Loan Party,
except to the extent otherwise disclosed in writing to the Agents prior to the
Effective Date, there are, and in the past five years have been, no allegations,
pending or open investigations or pending inquiries with regard to a potential
violation of any Anti-Corruption Law by any of the Loan Parties or any of their
respective current or former directors, officers, employees, or principal
shareholders or owners.

 

(iii)                               The Loan Parties have adopted, implemented
and maintain anti-bribery and anti-corruption policies and procedures that are
reasonably designed to ensure compliance with the Anti-Corruption Laws.

 

(aa)                          Regulatory Matters.

 

(i)                                     (A) The business of the Parent and its
Subsidiaries have been and are being conducted in compliance in all material
respects with all applicable Requirements of

 

81

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Law, including the Healthcare Laws, and all Required Permits, (B) each Product
(whether manufactured by the Parent or any of its Subsidiaries, any of their
respective Affiliates or by a third party manufacturer under contract to the
Parent or any of its Subsidiaries) has been, and currently is, being researched,
developed, designed, investigated, manufactured, made, assembled, stored,
packaged, labeled, marketed and distributed in compliance with all applicable
Requirements of Law, including, without limitation, the Healthcare Laws, all
Required Permits, cGMP, QSR, the Device Master Record as defined in 21 CFR
820.181 and Document Controls under 21 CFR 820.40 and all Product specifications
as established in company documentation, except to the extent any failure to so
comply could not reasonably be expected to result in any adverse consequences to
the Loan Parties (other than immaterial consequences) to the Secured Parties,
(C) each contract between the Parent and any of its Subsidiaries on the one
hand, and any third party manufacturer on the other hand contain (and the Parent
and each of its Subsidiaries implement), appropriate quality assurance
arrangements in accordance with FDA requirements, (D) the Parent and its
Subsidiaries are in compliance in all material respects with applicable
Requirements of Law governing reporting and recordkeeping of Product
modifications, adverse event reporting, reporting of corrections and removals,
and recordkeeping for each Product, and all manufacturing and release documents
and records are true and accurate in all material respects, and (E) neither the
Parent nor any of its Subsidiaries has received or been subject to any written
or oral communications from the FDA, the NRC or any other Regulatory Authority
asserting that the Parent, any such Subsidiary or any such Product was not in
compliance in any material respect with any applicable Requirement of Law or any
Required Permit.

 

(ii)                                  Other than routine surveillance audits and
inspections, no investigation by any Governmental Authority with respect to the
Parent or any of its Subsidiary is pending or, to the knowledge of the Loan
Parties, threatened.  None of the Parent or any of its Subsidiaries has received
any written or oral communication from any Governmental Authority of any
noncompliance with any Requirements of Law or any written or oral communication
from any Governmental Authority or accrediting organization of any material
issues, problems, or concerns regarding the quality or performance of the
Products.

 

(iii)                               The Parent and its Subsidiaries own, free
and clear of all Liens, except Liens securing the Obligations, all Required
Permits, including all authorizations under the FD&C Act, other U.S. federal
laws, and all applicable state and foreign laws, necessary (A) for the research
and development and commercialization of the Products, including, without
limitation, all Required Permits necessary in connection with testing,
manufacturing, marketing or selling of such Products, as such testing,
manufacturing, marketing or selling are currently being conducted, and (B) to
carry on the business of the Parent and each of its Subsidiaries.  All such
Required Permits are valid and in full force and effect and the Parent and each
Subsidiary is in compliance in all material respects with all terms and
conditions of such Required Permits. None of the Parent or any Subsidiary has
received any written notice from any Governmental

 

82

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Authority that any Required Permit has been or is being revoked, withdrawn,
suspended or challenged or that such Governmental Authority is conducting an
investigation or review thereof or has issued any order or recommendation
stating that the development, testing and/or manufacturing of such Product
should cease or that such Product should be withdrawn from the marketplace.

 

(iv)                              There have been no adverse clinical test
results which have or could reasonably be expected to have a materially adverse
impact on the Parent or any of its Subsidiaries, and there have been no Product
recalls or voluntary Product withdrawals from any market (other than specific
and discrete batches or lots not made in conjunction with a larger recall).

 

(v)                                 Neither the Parent nor any of its
Subsidiaries have experienced any significant failures in its manufacturing of
any Product such that the amount of such Product successfully manufactured by
the Parent or any of its Subsidiaries in accordance with all specifications
thereof and the required payments related thereto in any 12-month period have
decreased by more than 20% with respect to the quantities of such Product
produced in the prior 12-month period.

 

(vi)                              There has been no material untrue statement of
fact and no fraudulent statement made by the Parent or any of its Subsidiaries
or any of their respective agents or representatives to the FDA, NRC, or any
other Governmental Authority, and there has been no failure to disclose any
material fact required to be disclosed to the FDA, NRC or any other Governmental
Authority.

 

(vii)                           To the best knowledge of the Loan Parties, no
insurance company, managed care organization or Governmental Authority has
(A) terminated coverage or reimbursement for procedures and treatments performed
using the CyberKnife and TomoTherapy Products, or (B) reduced the scope of
coverage or the rate of reimbursement it provides for procedures and treatments
performed using the CyberKnife and TomoTherapy Products, and, in the case of
this clause (B), such reduction could reasonably be expected to have a
materially adverse impact on the revenues of the Parent and its Subsidiaries. 
None of the Parent or any of its Subsidiaries has been the subject of any “for
cause” inspection, investigation or audit by any Governmental Authority in
connection with any alleged improper activity.

 

(viii)                        There is no arrangement relating to the Parent or
any of its Subsidiaries providing for any rebates, kickbacks or other forms of
compensation or remuneration that are unlawful to be paid to any Person to
induce, or in return for obtaining or the referral of business or for the
arrangement for recommendation of such referrals. All billings by the Parent and
each of its Subsidiaries for its services have been true and correct in all
material respects and are in compliance in all material respects with all
applicable Requirements of Law.

 

83

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(ix)                              None of the Parent or any of its Subsidiaries,
or, to the knowledge of the Loan Parties, any individual who is an officer,
director, employee or manager of the Parent or any of its Subsidiaries has been
convicted of, charged with or, to the knowledge of the Loan Parties,
investigated for any federal or state health program-related offense or been
excluded or suspended from participation in any such program; or, to the
knowledge of the Loan Parties, within the past five (5) years, has been
convicted of, charged with or, to the knowledge of the Loan Parties,
investigated for a violation of any Requirements of Law related to fraud, theft,
embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation or controlled substances, or has been subject to
any judgment, stipulation, order or decree of, or criminal or civil fine or
penalty imposed by, any Governmental Authority related to fraud, theft,
embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation or controlled substances. None of the Parent or
any of its Subsidiaries or, to the knowledge of the Loan Parties, any individual
who is an officer, director, employee or manager of the Parent or any of its
Subsidiaries has been convicted of any crime or engaged in any conduct including
but not limited to any misrepresentation to any Governmental Agency or that has
otherwise resulted or would reasonably be expected to result in a debarment or
exclusion (A) under 21 U.S.C. Section 335a, or (B) any similar applicable
Requirement of Law. No debarment proceedings or investigations in respect of the
business of the Parent or any of its Subsidiaries are pending or, to the
knowledge of the Loan Parties, threatened against the Parent or any of its
Subsidiaries or any individual who is an officer, director, employee or manager
of the Parent or any of its Subsidiaries.

 

(x)                                 All studies, tests and preclinical and
clinical trials conducted relating to the Products, sponsored by the Parent or
any of its Subsidiaries and, to the knowledge of the Loan Parties, their
respective licensees, licensors and third party services providers and
consultants, have been conducted, and are currently being conducted, in all
material respects in accordance with all applicable Requirements of Law and
IDEs, including procedures and controls pursuant to, where applicable, current
good clinical practices and current good laboratory practices and other
applicable laws, rules regulations.  To the extent required by applicable
Requirements of Law, the Parent and each of its Subsidiaries has obtained all
necessary authorizations from Regulatory Authorities and IECs, including an IDE
for the conduct of any clinical investigations conducted by or on behalf of the
Parent or such Subsidiary, as applicable.

 

(xi)                              To the knowledge of the Loan Parties, none of
the clinical investigators in any clinical trial sponsored by the Parent or any
of its Subsidiaries  has been or is disqualified or otherwise sanctioned by the
FDA, the Department of Health and Human Services, or any Governmental Authority
and, to the knowledge of the Loan Parties, no such disqualification, or other
sanction of any such clinical investigator is pending or threatened. None of the
Parent or any of its Subsidiaries, or, to the knowledge of the Loan Parties, any
of their respective licensees, licensors or third party services providers or
consultants, has received

 

84

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

from the FDA or other applicable Governmental Authority any notices or
correspondence requiring or threatening the termination, suspension, material
modification or clinical hold of any studies, tests or clinical trials with
respect to or in connection with the Products.

 

(xii)                           The transactions contemplated by the Loan
Documents (or contemplated by the conditions to effectiveness of any Loan
Document) will not impair the Parent’s or any of its Subsidiary’s ownership of
or rights under (or the license or other right to use, as the case may be) any
Regulatory Authorizations relating to the Products in any material manner.

 

(bb)                          Full Disclosure.

 

(i)                                     Each Loan Party has disclosed to the
Agents all agreements, instruments and corporate or other restrictions to which
it is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
None of the reports, financial statements, certificates or other written
information furnished by or on behalf of any Loan Party to the Agents (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which it was made,
not materially misleading.

 

(ii)                                  Projections have been prepared in good
faith based on assumptions, estimates, methods and tests that are believed by
the Loan Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, (B) actual
results may differ from the Projections and such variations may be material and
(C) the Projections are not a guarantee of performance.

 

(cc)                            Business of Certain Subsidiaries.  Neither
TomoTherapy Belgium Holding LLC nor any Domestic Subsidiary meeting the
requirements of clause (ii) of the definition of “Excluded Subsidiary” is
engaged in any business activities, owns any assets (other than assets with a
fair market value in the aggregate for all such Subsidiaries of less than
$10,000) or has any liabilities (other than liabilities in an aggregate amount
for all such Subsidiaries of less than $10,000).

 

85

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ARTICLE VII

 

COVENANTS OF THE LOAN PARTIES

 

Section 7.01                             Affirmative Covenants.  So long as any
principal of or interest on any Loan or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party will, unless the
Required Lenders shall otherwise consent in writing:

 

(a)                                 Reporting Requirements.  Furnish to each
Agent and each Lender:

 

(i)                                     as soon as available, and in any event
within 30 days after the end of each fiscal month of the Parent and its
Subsidiaries commencing with the fiscal month ended December 31, 2015,
internally prepared consolidated and consolidating balance sheets, statements of
operations and statements of cash flows as at the end of such fiscal month, and
for the period commencing at the end of the immediately preceding Fiscal Year
and ending with the end of such fiscal month, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
the financial statements for the immediately preceding Fiscal Year, all in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations and cash flows of the Parent and its Subsidiaries for such fiscal
month and for such year-to-date period, in substantially the form of the monthly
Financial Statements delivered pursuant to clause (c) of the definition thereof;

 

(ii)                                  as soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters of each
Fiscal Year of the Parent and its Subsidiaries commencing with the fiscal
quarter ended December 31, 2015, consolidated and consolidating balance sheets,
statements of operations and retained earnings and statements of cash flows of
the Parent and its Subsidiaries as at the end of such quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year and (B) the Projections,
all in reasonable detail and certified by an Authorized Officer of the Parent as
fairly presenting, in all material respects, the financial position of the
Parent and its Subsidiaries as of the end of such quarter and the results of
operations and cash flows of the Parent and its Subsidiaries for such quarter
and for such year-to-date period, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of the
Parent and its Subsidiaries furnished to the Agents and the Lenders, subject to
the absence of footnotes and normal year-end adjustments;

 

(iii)                               as soon as available, and in any event
within 90 days after the end of each Fiscal Year of the Parent and its
Subsidiaries, consolidated and consolidating balance

 

86

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

sheets, statements of operations and retained earnings and statements of cash
flows of the Parent and its Subsidiaries as at the end of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year, and (B) the Projections, all in reasonable detail and
prepared in accordance with GAAP, and accompanied by a report and an opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and reasonably satisfactory to the Agents (it being understood and agreed
that as of the Effective Date, Grant Thornton LLP is satisfactory to the Agents)
(which opinion shall be without (1) a “going concern” or like qualification or
exception, (2) any qualification or exception as to the scope of such audit, or
(3) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 7.03);

 

(iv)                              simultaneously with the delivery of the
financial statements of the Parent and its Subsidiaries required by clauses (i),
(ii) and (iii) of this Section 7.01(a), a certificate of an Authorized Officer
of the Parent in the form of Exhibit E hereto (a “Compliance Certificate”):

 

(A)                               stating that such Authorized Officer has
reviewed the provisions of this Agreement and the other Loan Documents and has
made or caused to be made under his or her supervision a review of the condition
and operations of the Parent and its Subsidiaries during the period covered by
such financial statements with a view to determining whether the Parent and its
Subsidiaries were in compliance with all of the provisions of this Agreement and
such Loan Documents at the times such compliance is required hereby and thereby,
and that such review has not disclosed, and such Authorized Officer has no
knowledge of, the occurrence and continuance during such period of an Event of
Default or Default or, if an Event of Default or Default had occurred (whether
or not such Event of Default or Default is continuing), describing the nature
and period of existence thereof and the action which the Parent and its
Subsidiaries propose to take or have taken with respect thereto,

 

(B)                               in the case of the delivery of the financial
statements of the Parent and its Subsidiaries required by clauses (ii) and
(iii) of this Section 7.01(a), (1) attaching a schedule showing the calculation
of the financial covenants specified in Section 7.03 and (2) including a
discussion and analysis of the financial condition and results of operations of
the Parent and its Subsidiaries for the portion of the Fiscal Year then elapsed
and discussing the reasons for any significant variations from the Projections
for such period and the figures for the corresponding period in the previous
Fiscal Year, and

 

(C)                               in the case of the delivery of the financial
statements of the Parent and its Subsidiaries required by clause (iii) of this
Section 7.01(a), attaching (1) a summary of all material insurance coverage
maintained as of the date thereof by any Loan Party

 

87

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

and all material insurance coverage planned to be maintained by any Loan Party,
together with such other related documents and information as the Administrative
Agent may reasonably require, (2) confirmation that there have been no changes
to the information contained in the Perfection Certificate delivered on the
Effective Date or the date of the most recently updated Perfection Certificate
delivered pursuant to this clause (iv) and/or attaching an updated Perfection
Certificate identifying any such changes to the information contained  therein,
and (3) a certificate of an Authorized Officer of the Parent attaching a true
and correct list and description of each material item of software owned by a
Loan Party and the location of the source code therefor;

 

(v)                                 simultaneously with the delivery of the
financial statements of the Parent and its Subsidiaries required by clause
(ii) of this Section 7.01(a), (x)  copies of any material written notices or
amendments that the general counsel or any senior officer of any Loan Party
executes or receives in connection with any Material Contract, and copies of any
new Material Contract that any Loan Party enters into, and (y) copies of all
reports, letters, applications, notices, filings and other correspondence and
documents, in each case that are material to the operations of the Parent and
its Subsidiaries taken as a whole, from the FDA, NRC or any other Governmental
Authority having jurisdiction over the facilities, business or Products
(including governmental and insurance reimbursements thereof) of the Parent or
any of its Subsidiaries;

 

(vi)                              as soon as available and in any event not
later than 30 days after the end of each Fiscal Year, a certificate of an
Authorized Officer of the Parent (A) attaching Projections for the Parent and
its Subsidiaries, supplementing and superseding the Projections previously
required to be delivered pursuant to this Agreement, prepared on a monthly basis
and otherwise in form and substance satisfactory to the Agents, for the
immediately succeeding Fiscal Year for the Parent and its Subsidiaries and
(B) certifying that the representations and warranties set forth in
Section 6.01(bb)(ii) are true and correct with respect to the Projections;

 

(vii)                           promptly after submission to any Governmental
Authority, all documents and information furnished to such Governmental
Authority in connection with any investigation of any Loan Party other than
routine inquiries by such Governmental Authority;

 

(viii)                        as soon as possible, and in any event within 3
days after any Authorized Officer or other senior officer of any Loan Party has
knowledge of the occurrence of an Event of Default or Default or the occurrence
of any event or development that could reasonably be expected to have a Material
Adverse Effect, the written statement of an Authorized Officer of the
Administrative Borrower setting forth the details of such Event of Default or
Default or other event or development having a Material Adverse Effect and the
action (if any) which the affected Loan Party proposes to take with respect
thereto;

 

88

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(ix)                              (A) as soon as possible and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that (1) any Reportable Event with respect to any Employee Plan
has occurred, (2) any other Termination Event with respect to any Employee Plan
has occurred, or (3) an accumulated funding deficiency has been incurred or an
application has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including installment payments) or
an extension of any amortization period under Section 412 of the Internal
Revenue Code with respect to an Employee Plan, a statement of an Authorized
Officer of the Administrative Borrower setting forth the details of such
occurrence and the action, if any, which such Loan Party or such ERISA Affiliate
proposes to take with respect thereto, (B) promptly and in any event within 3
days after receipt thereof by any Loan Party or any ERISA Affiliate thereof from
the PBGC, copies of each notice received by any Loan Party or any ERISA
Affiliate thereof of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan, (C) promptly and in any event within
10 days after the filing thereof with the Internal Revenue Service if requested
by any Agent, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) with respect to each Employee Plan and Multiemployer
Plan, (D) promptly and in any event within 10 days after any Loan Party or any
ERISA Affiliate thereof knows or has reason to know that a required installment
within the meaning of Section 412 of the Internal Revenue Code has not been made
when due with respect to an Employee Plan, (E) promptly and in any event within
3 days after receipt thereof by any Loan Party or any ERISA Affiliate thereof
from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof;

 

(x)                                 promptly after the commencement thereof but
in any event not later than 5 days after service of process with respect thereto
on, or the obtaining of knowledge thereof by, any Loan Party, notice of each
action, suit or proceeding before any court or other Governmental Authority or
other regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(xi)                              as soon as possible and in any event within 5
days after execution, receipt or delivery thereof, copies of any notices of
termination that any Loan Party delivers or receives in connection with any
Material Contract;

 

(xii)                           as soon as possible and in any event within
5 days after execution, receipt or delivery thereof, copies of any material
notices that any Loan Party executes or

 

89

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

receives in connection with the sale or other Disposition of the Equity
Interests of, or all or substantially all of the assets of, any Loan Party;

 

(xiii)                        promptly after (A) the sending or filing thereof,
copies of all financial statements or reports and other material information any
Loan Party sends to any holders of its Indebtedness or its securities or files
with the SEC or any national (domestic or foreign) securities exchange and
(B) the receipt thereof, a copy of any material notice received from any holder
of its Indebtedness;

 

(xiv)                       promptly upon receipt thereof, copies of all
management letters, if any, submitted to any Loan Party by its auditors in
connection with any annual or interim audit of the books thereof;

 

(xv)                          promptly upon request, any certification or other
evidence requested from time to time by any Lender in its sole discretion,
confirming the Borrowers’ compliance with Section 7.02(q);

 

(xvi)                       simultaneously with the delivery of the financial
statements of the Parent and its Subsidiaries required by clauses (i), (ii) and
(iii) of this Section 7.01(a), if, as a result of any change in accounting
principles and policies from those used in the preparation of the Financial
Statements that is permitted by Section 7.02(p), the consolidated financial
statements of the Parent and its Subsidiaries delivered pursuant to clauses (i),
(ii) and (iii) of this Section 7.01(a) will differ from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to the Agents;

 

(xvii)                    within two (2) Business Days following the repayment
or repurchase of any Convertible Note, notice of such repayment or repurchase,
including the identity and principal amount of the Convertible Notes repaid or
repurchased, the total purchase price therefor, and (in the case of open-market
purchases) the identity of the holder of the Convertible Note;

 

(xviii)                 within two (2) Business Days after receipt thereof or
submission thereto, true and correct copies of all inspection reports (other
than clear inspection reports), notifications relevant to Products or their
manufacture (either directly or indirectly) or warnings from the FDA, NRC or any
other Governmental Authority having jurisdiction over the facilities, business
or Products (including governmental and insurance reimbursements thereof) of the
Parent or any of its Subsidiaries;

 

90

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(xix)                       within two (2) Business Days following any senior
officer of any Loan Party obtaining knowledge thereof, notice of any product
recalls, safety alerts, withdrawals, marketing suspensions, removals or the like
conducted, to be undertaken or issued, by the Parent or any of its Subsidiaries
or their respective suppliers whether or not at the request, demand or order of
any Governmental Authority or otherwise with respect to any Product;

 

(xx)                          as soon as possible, and in any event within two
(2) Business Days after any Authorized Officer or other senior officer of any
Loan Party has knowledge that any Loan Party or any Subsidiary of any Loan Party
has engaged in a transaction with a Blocked Person or violated any OFAC
Sanctions Program, the written statement of an Authorized Officer of the
Administrative Borrower setting forth the details thereof and the action (if
any) which the affected Loan Party or Subsidiary proposes to take with respect
thereto; and

 

(xxi)                       promptly upon request, such other information
concerning the condition or operations, financial or otherwise, of any Loan
Party as any Agent may from time to time may reasonably request.

 

(b)                                 Additional Guarantors and Collateral
Security.  Cause:

 

(i)                                     each Subsidiary of any Loan Party not in
existence on the Effective Date, to execute and deliver to the Collateral Agent
promptly and in any event within 10 days after the formation, acquisition or
change in status thereof, (A) a Joinder Agreement, pursuant to which such
Subsidiary shall be made a party to this Agreement as a Guarantor, (B) a
supplement to the Security Agreement, together with (1) certificates evidencing
the certificated Equity Interests of any Person owned by such Subsidiary
required to be pledged under the terms of the Security Agreement, (2) undated
stock powers for such Equity Interests executed in blank with signature
guaranteed, and (3) such opinions of counsel as the Collateral Agent may
reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on each New Facility of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such New Facility and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such New Facility, and (D) such other agreements, instruments, approvals or
other documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such Security Agreement or Mortgage or otherwise to effect
the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that all personal
property and assets of such Subsidiary (and New Facilities, if any) shall become
Collateral for the Obligations; and

 

(ii)                                  each Loan Party that is the owner of the
Equity Interests of any such Subsidiary to execute and deliver promptly and in
any event within 10 days after the formation or acquisition of such Subsidiary a
Pledge Amendment (as defined in the Security

 

91

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Agreement), together with (A) certificates evidencing the certificated Equity
Interests of such Subsidiary required to be pledged under the terms of the
Security Agreement, (B) undated stock powers or other appropriate instruments of
assignment for such Equity Interests executed in blank with signature
guaranteed, (C) such opinions of counsel as the Collateral Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
requested by the Collateral Agent.

 

Notwithstanding the foregoing, no Excluded Subsidiary shall be required to
become a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above; provided, however, that if the Equity
Interests of a first-tier Foreign Subsidiary are owned by a Loan Party, such
Loan Party shall deliver all such documents, instruments, agreements (including,
without limitation, at the reasonable request of the Collateral Agent with
respect to a Material Foreign Subsidiary, a pledge agreement governed by the
laws of the jurisdiction of the organization of such Foreign Subsidiary) and
certificates described in clause (ii) above to the Collateral Agent, and take
all commercially reasonable actions reasonably requested by the Collateral Agent
or otherwise necessary to grant and to perfect a first-priority Lien (subject to
Permitted Specified Liens) in favor of the Collateral Agent, for the benefit of
the Agents and the Lenders, in 65% of the voting Equity Interests of such
Foreign Subsidiary and 100% of all other Equity Interests of such Foreign
Subsidiary owned by such Loan Party.

 

(c)                                  Compliance with Laws; Payment of Taxes.

 

(i)                                     Comply, and cause each of its
Subsidiaries to comply, with all material Requirements of Law (including,
without limitation, all Environmental Laws, OFAC Sanctions Programs, Anti-Money
Laundering and Anti-Terrorism Laws and Anti-Corruption Laws), judgments and
awards (including any settlement of any claim that, if breached, could give rise
to any of the foregoing), except, in each case, to the extent any non-compliance
therewith could not reasonably be expected to result in any adverse consequence
to any Loan Party (other than immaterial consequences) or any Secured Party.

 

(ii)                                  Pay, and cause each of its Subsidiaries to
pay, in full before delinquency or before the expiration of any extension
period, all Taxes imposed upon any Loan Party or any of its Subsidiaries or any
property of any Loan Party or any of its Subsidiaries in an aggregate amount for
all such taxes, assessments and other governmental charges exceeding $2,000,000,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.

 

(d)                                 Preservation of Existence, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, except as otherwise expressly permitted
pursuant to Section 7.02(c), and become or remain, and cause each of its

 

92

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except to the extent that the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  Keeping of Records and Books of Account. 
Keep, and cause each of its Subsidiaries to keep, adequate records and books of
account, with complete entries made to permit the preparation of financial
statements in accordance with GAAP.

 

(f)                                   Inspection Rights.  Permit, and cause each
of its Subsidiaries to permit, the agents and representatives of any Agent at
any time and from time to time upon reasonable prior notice to the
Administrative Borrower and during normal business hours, at the expense of the
Borrowers, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, accounts receivable, deposit accounts and its other assets, to
conduct audits, physical counts, valuations, appraisals or examinations (but not
to conduct any sampling or invasive testing of any environmental media) and to
discuss its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives.  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this
Section 7.01(f).  Notwithstanding anything to the contrary contained herein, in
no event shall the Parent or any of its Subsidiaries be required to disclose
trade secrets (other than financial trade secrets) or documents that would
violate attorney-client privilege, in each case, to the extent such Loan Party
or Subsidiary has been advised by counsel that such information constitutes
trade secrets or that such disclosure would violate attorney-client privilege.

 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties which are necessary in the proper conduct of its business in
good working order and condition, ordinary wear and tear and casualty excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to have a Material Adverse Effect.

 

(h)                                 Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent, worker’s compensation and
business interruption insurance) with respect to its properties (including all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is

 

93

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent.  All
policies covering the Collateral are to be made payable to the Collateral Agent
for the benefit of the Agents and the Lenders, as its interests may appear, in
case of loss, under a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as the Collateral Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of insurance
are to be delivered to the Collateral Agent and the policies are to be premium
prepaid, with the lender’s loss payable and additional insured endorsement in
favor of the Collateral Agent and such other Persons as the Collateral Agent may
designate from time to time, and shall provide for not less than 30 days’ (10
days’ in the case of non-payment) prior written notice to the Collateral Agent
of the exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrowers’ expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Lenders, any Loan
Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.  The Collateral Agent hereby agrees to use commercially reasonable
efforts to notify the Loan Parties contemporaneously with (or promptly after)
the filing of any such claim, but the failure to provide such notice shall not
affect the Collateral Agent’s rights hereunder.

 

(i)                                     Obtaining of Permits, Etc.  Obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all permits,
licenses, authorizations, approvals, entitlements and accreditations that are
necessary or useful in the proper conduct of its business, except to the extent
that the failure to so obtain, maintain or preserve could not reasonably be
expected to result in any adverse consequence to any Loan Party (other than
immaterial consequences) or any Secured Party.

 

(j)                                    Environmental.  (i) Comply, and cause
each of its Subsidiaries to comply, with all Environmental Laws in all material
respects (including without limitation material compliance with any requirement
under applicable Environmental Law to conduct Remedial Action); (ii) provide the
Agents written notice within ten (10) days of any Release of a Hazardous
Material in excess of any reportable quantity under applicable Environmental Law
from or onto property currently owned or operated by it or any of its
Subsidiaries; and (iii) provide the Agents with written notice within 10 days of
the receipt of any of the following:  (A) notice that an Environmental Lien has
been filed against any property of any Loan Party or

 

94

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

any of its Subsidiaries; (B) commencement of any Environmental Action or notice
that an Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of a violation, citation or other administrative
order, which in each case of (A), (B) or (C) could reasonably be expected to
have a Material Adverse Effect.

 

(k)                                 Fiscal Year.  Cause the Fiscal Year of the
Parent and its Subsidiaries to end on June 30th of each calendar year unless the
Agents consent to a change in such Fiscal Year (and appropriate related changes
to this Agreement).

 

(l)                                     Landlord Waivers; Collateral Access
Agreements.  Commencing on the date that is 60 days following the date the
threshold of value located at a property is reached (or such later date as the
Collateral Agent may otherwise agree), at any time any Collateral with a book
value in excess of $1,000,000 (when aggregated with all other Collateral at the
same location) is located on any real property of a Loan Party (whether such
real property is now existing or acquired after the Effective Date) which is not
owned by a Loan Party, or is stored on the premises of a bailee, warehouseman,
or similar party, use commercially reasonable efforts to obtain written
subordinations or waivers or collateral access agreements, as the case may be,
in form and substance satisfactory to the Collateral Agent.

 

(m)                             After Acquired Real Property.  Upon the
acquisition by any Loan Party after the date hereof of any fee interest in any
real property (wherever located) (each such interest being a “New Facility”)
with a Current Value (as defined below) in excess of $1,000,000, immediately so
notify the Collateral Agent, setting forth with specificity a description of the
interest acquired, the location of the real property, any structures or
improvements thereon and either an appraisal or such Loan Party’s good-faith
estimate of the current value of such real property (for purposes of this
Section, the “Current Value”).  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility.  Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables) for a New
Facility, the Person that has acquired such New Facility shall promptly furnish
the same to the Collateral Agent.  The Borrowers shall pay all fees and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, and all title insurance charges and premiums, in connection with each
Loan Party’s obligations under this Section 7.01(m).

 

(n)                                 Anti-Bribery and Anti-Corruption Laws and
OFAC Sanctions Programs.  Maintain, and cause each of its Subsidiaries to
maintain, policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws.

 

(o)                                 Lender Meetings.  Upon the request of any
Agent or the Required Lenders (which request, so long as no Event of Default
shall have occurred and be continuing, shall not be made more than once during
each Fiscal Year), participate in a meeting with the Agents and the Lenders at
the Borrowers’ corporate offices (or at such other location as may be agreed to
by

 

95

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

the Administrative Borrower and such Agent or the Required Lenders) at such time
as may be agreed to by the Administrative Borrower and such Agent or the
Required Lenders.

 

(p)                                 Further Assurances.  Take such action and
execute, acknowledge and deliver, and cause each of its Subsidiaries to take
such action and execute, acknowledge and deliver, at its sole cost and expense,
such agreements, instruments or other documents as any Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected first priority Liens any of the Collateral or any other
property of any Loan Party and its Subsidiaries, (iii) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Secured
Party the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document.  In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes each
Agent to execute any such agreements, instruments or other documents in such
Loan Party’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.

 

(q)                                 Excess Cash.  At any time that an Event of
Default has occurred and is continuing, at the request of the Collateral Agent,
promptly cause each Subsidiary of the Parent that is not a Loan Party to
transfer all cash and Cash Equivalents of each such Subsidiary (in excess of the
amount required to be maintained by each such Subsidiary pursuant to applicable
statutory requirements) to a Loan Party, pursuant to documentation satisfactory
to the Agents.

 

(r)                                    Maintenance of Regulatory Authorizations,
Etc. (i) Maintain in full force and effect all Regulatory Authorizations and
other Required Permits, authorizations or other rights necessary and material
for the operations of its business, and comply with the terms and conditions
applicable to the foregoing (excluding, for the avoidance of doubt, maintenance
of Regulatory Authorizations and Required Permits that in the commercially
reasonable business judgment of the Parent are not necessary or material for the
conduct of the business of the Parent and its Subsidiaries); (ii) design,
manufacture, store, label, market and distribute all Products in compliance in
all material respects with cGMP, QSRs, the Device Master Record as defined in 21
CFR 820.181 and Document Controls under 21 CFR 820.40, all Product
specifications as established in company documentation and other applicable
Requirements of Law; (iii) conduct all studies, tests and preclinical and
clinical trials relating to the Products sponsored by the Parent or any of its
Subsidiaries in accordance in all material respects with all IDEs, current good

 

96

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

clinical practices, current good laboratory practices, and other applicable
Requirements of Law; and (iv) comply fully and completely in all material
respects with all Required Permits at all times issued by any Governmental
Authority, including the FDA and the NRC, with respect to the development,
testing, manufacture, marketing and sales of each Product as such activities are
at any such time being conducted by the Parent or any of its Subsidiaries.

 

Section 7.02                             Negative Covenants.  So long as any
principal of or interest on any Loan or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:

 

(a)                                 Liens, Etc.  Create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien upon or with respect to any of its properties, whether now
owned or hereafter acquired; file or suffer to exist under the Uniform
Commercial Code or any Requirement of Law of any jurisdiction, a financing
statement (or the equivalent thereof) that names it or any of its Subsidiaries
as debtor (other than an unauthorized financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor so long as such
unauthorized financing statement is promptly terminated after the Loan Parties
obtain knowledge thereof); sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement (or
the equivalent thereof) other than, as to all of the above, Permitted Liens.

 

(b)                                 Indebtedness.  Create, incur, assume,
guarantee or suffer to exist, or otherwise become or remain liable with respect
to, or permit any of its Subsidiaries to create, incur, assume, guarantee or
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness other than Permitted Indebtedness.

 

(c)                                  Fundamental Changes; Dispositions.

 

(i)                                     Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or permit any of its
Subsidiaries to do (or agree to do) any of the foregoing; provided, however,
that (x) TomoTherapy shall be permitted to merge, consolidate and amalgamate
with the Parent (so long as the Parent is the Surviving Entity) or any
wholly-owned Subsidiary of any Loan Party (other than a Borrower) may be merged
into such Loan Party or another wholly-owned Subsidiary of such Loan Party, or
may consolidate or amalgamate with another wholly-owned Subsidiary of such Loan
Party, so long as, in each case, (A) no other provision of this Agreement would
be violated thereby, (B) such Loan Party gives the Agents at least 10 days’
prior written notice of such merger, consolidation or amalgamation accompanied
by true, correct and complete copies of all material agreements, documents and
instruments relating to such merger, consolidation or amalgamation, including,
but not limited to, the certificate or certificates of merger or amalgamation to
be filed with each appropriate Secretary of State (with a copy as filed promptly
after such filing), (C) no Default or Event of

 

97

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) in the case of any merger, consolidation or
amalgamation involving a Loan Party, the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (E) in the case of any merger, consolidation or amalgamation
involving a Loan Party, the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a Joinder Agreement and
is a party to a Security Agreement and the Equity Interests of such Subsidiary
is the subject of a Security Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation; and (y) any Immaterial Subsidiary may be
liquidated or dissolved; provided that, prior to such liquidation or
dissolution, its assets are transferred to a Loan Party;

 

(ii)                                  Make any Disposition, whether in one
transaction or a series of related transactions, of all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing), or permit any of its Subsidiaries to do any of the
foregoing; provided, however, that any Loan Party and its Subsidiaries may make
Permitted Dispositions.

 

(d)                                 Change in Nature of Business.  Engage, or
permit any of its Subsidiaries to engage in any material line of business other
than the businesses engaged in on the Effective Date and similar, related,
complementary or ancillary businesses.

 

(e)                                  Investments.  Make or commit or agree to
make, or permit any of its Subsidiaries to make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.

 

(f)                                   Sale and Leaseback Transactions.  Enter
into, or permit any of its Subsidiaries to enter into, any Sale and Leaseback
Transaction.

 

(g)                                  Capital Expenditures.  Make or commit or
agree to make, or permit any of its Subsidiaries to make or commit or agree to
make, any Capital Expenditure (by purchase or Capitalized Lease) that would
cause the aggregate amount of all Capital Expenditures made by the Loan Parties
and their Subsidiaries in any Fiscal Year to exceed the amounts set forth in the
table below:

 

Fiscal Year Ended

 

Capital Expenditures

 

June 30, 2016

 

$

15,050,000

 

June 30, 2017

 

$

16,200,000

 

June 30, 2018

 

$

16,200,000

 

June 30, 2019

 

$

16,800,000

 

June 30, 2020

 

$

18,000,000

 

June 30, 2021

 

$

9,000,000

 

 

98

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

; provided, however, that the amount of Capital Expenditures permitted to be
made in any Fiscal Year may be increased as follows:  (x) if the amount of the
Capital Expenditures permitted to be made in any Fiscal Year is greater than the
actual amount of the Capital Expenditures actually made in such Fiscal Year the
amount by which such permitted Capital Expenditures for such Fiscal Year exceeds
the actual amount of Capital Expenditures for such Fiscal Year, the “Excess
Amount”), then up to 50% of such Excess Amount (such amount, the “Carry-Over
Amount”) may be carried forward to the next succeeding Fiscal Year (the
“Succeeding Fiscal Period”); provided that (A) the Carry-Over Amount applicable
to a particular Succeeding Fiscal Period may not be carried forward to another
Fiscal Year.  Capital Expenditures made by the Loan Parties and their
Subsidiaries in any Fiscal Year shall be deemed to reduce, first, the amount set
forth for such Fiscal Year and, second, the Carry-Over Amount.

 

(h)                                 Restricted Payments.  Make or permit any of
its Subsidiaries to make any Restricted Payment other than Permitted Restricted
Payments.

 

(i)                                     Federal Reserve Regulations.  Permit any
Loan or the proceeds of any Loan under this Agreement to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock or for any purpose that violates or is inconsistent with
Regulation T, U or X.

 

(j)                                    Transactions with Affiliates.  Enter
into, renew, modify, extend or be a party to, or permit any of its Subsidiaries
to enter into, renew, modify, extend or be a party to, any transaction or series
of related transactions (including, without limitation, the purchase, sale,
lease, transfer or exchange of property or assets of any kind or the rendering
of services of any kind) with any Affiliate, except (i) transactions consummated
in the ordinary course of business in a manner and to an extent consistent with
past practice and necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm’s length transaction
with a Person that is not an Affiliate thereof; provided that such transactions
are fully disclosed to the Agents prior to the consummation thereof, if they
involve one or more payments by the Parent or any of its Subsidiaries in excess
of $1,000,000 for any single transaction or series of related transactions,
(ii) transactions solely among the Loan Parties, (iii) transaction solely among
wholly-owned Subsidiaries of the Parent that are not Loan Parties; (iv) to the
extent expressly identified by the terms of this Agreement as being permitted to
occur between a Loan Party and an Affiliate of a Loan Party, Permitted
Investments, Permitted Dispositions, and Permitted Restricted Payments,
(v) sales of Qualified Equity Interests of the Parent to Affiliates of the
Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, (vi) reasonable
and customary director and officer compensation (including bonuses and stock
option programs), benefits and indemnification arrangements, in each case
approved by the Board of Directors (or a committee

 

99

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

thereof) of such Loan Party or such Subsidiary and (vii) transactions among the
Loan Parties and their Subsidiaries to the extent such transaction is permitted
by Section 7.02(s).

 

(k)                                 Limitations on Dividends and Other Payment
Restrictions Affecting Subsidiaries.  Create or otherwise cause, incur, assume,
suffer or permit to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary of any Loan Party
(i) to pay dividends or to make any other distribution on any shares of Equity
Interests of such Subsidiary owned by any Loan Party or any of its Subsidiaries,
(ii) to pay or prepay or to subordinate any Indebtedness owed to any Loan Party
or any of its Subsidiaries, (iii) to make loans or advances to any Loan Party or
any of its Subsidiaries or (iv) to transfer any of its property or assets to any
Loan Party or any of its Subsidiaries, or permit any of its Subsidiaries to do
any of the foregoing; provided, however, that nothing in any of clauses
(i) through (iv) of this Section 7.02(k) shall prohibit or restrict compliance
with:

 

(A)                               this Agreement and the other Loan Documents;

 

(B)                               any agreement in effect on the date of this
Agreement and described on Schedule 7.02(k), or any extension, replacement or
continuation of any such agreement; provided that any such encumbrance or
restriction contained in such extended, replaced or continued agreement is no
less favorable to the Agents and the Lenders than the encumbrance or restriction
under or pursuant to the agreement so extended, replaced or continued;

 

(C)                               any applicable law, rule or regulation
(including, without limitation, applicable currency control laws and applicable
state corporate statutes restricting the payment of dividends in certain
circumstances);

 

(D)                               in the case of clause (iv), (1) customary
restrictions on the subletting, assignment or transfer of any specified property
or asset set forth in a lease, license, asset sale agreement or similar contract
for the conveyance of such property or asset and (2) instrument or other
document evidencing a Permitted Lien (or the Indebtedness secured thereby) from
restricting on customary terms the transfer of any property or assets subject
thereto;

 

(E)                                customary restrictions on dispositions of
real property interests in reciprocal easement agreements;

 

(F)                                 customary restrictions in agreements for the
sale of assets on the transfer or encumbrance of such assets during an interim
period prior to the closing of the sale of such assets;

 

100

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(G)                               customary restrictions in contracts that
prohibit the assignment of such contract;

 

(H)                              customary restrictions in agreements relating
to purchase money financing arrangements of the Parent or its Subsidiaries to
the extent such restrictions restrict the transfer of, or the granting of Liens
on, the property subject to such purchase money financing arrangement; and

 

(I)                                   restrictions on cash deposits made and
imposed by customers under contracts entered into in the ordinary course of
business.

 

(l)                                     Limitations on Negative Pledges.  Enter
into, incur or permit to exist, or permit any Subsidiary to enter into, incur or
permit to exist, directly or indirectly, any agreement, instrument, deed, lease
or other arrangement that prohibits, restricts or imposes any condition upon the
ability of any Loan Party or any Subsidiary of any Loan Party to create, incur
or permit to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, or that requires the grant of any security for an
obligation if security is granted for another obligation, except the following: 
(i) this Agreement and the other Loan Documents, (ii) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by
Section 7.02(b) of this Agreement if such restrictions or conditions apply only
to the property or assets securing such Indebtedness, (iii) any customary
restrictions and conditions contained in agreements relating to the sale or
other disposition of assets or of a Subsidiary pending such sale or other
disposition; provided that such restrictions and conditions apply only to the
assets or Subsidiary to be sold or disposed of and such sale or disposition is
permitted hereunder, (iv) customary provisions in leases restricting the
assignment or sublet thereof, and (v) customary restrictions in agreements
relating to purchase money financing arrangements of the Parent or its
Subsidiaries to the extent such restrictions restrict the transfer of, or the
granting of Liens on, the property subject to such purchase money financing
arrangement.

 

(m)                             Modifications of Indebtedness, Organizational
Documents and Certain Other Agreements; Etc.

 

(i)                                     Amend, modify or otherwise change (or
permit the amendment, modification or other change in any manner of) any of the
provisions of any of its or its Subsidiaries’ Indebtedness or of any instrument
or agreement (including, without limitation, any purchase agreement, indenture,
loan agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would add any covenant or event of default,
would change the subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders or the issuer of such Indebtedness in any
material respect;

 

101

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(ii)                                  except for the Obligations and any
Indebtedness in respect of the 2018 Convertible Notes, (A) make any voluntary or
optional payment (including, without limitation, any payment of interest in cash
that, at the option of the issuer, may be paid in cash or in kind), prepayment,
redemption, defeasance, sinking fund payment or other acquisition for value of
any of its or its Subsidiaries’ Indebtedness (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness
expressly permitted by Section 7.02(b)), (C) make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Subordinated
Indebtedness in violation of the subordination provisions thereof or any
subordination agreement with respect thereto, (D) make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Indebtedness
as a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing, provided that, notwithstanding the foregoing, the Parent may
repay or prepay (x) the 2016 Convertible Notes (including by making payments in
cash and/or Qualified Equity Interests of the Parent upon the conversion
thereof), (y) any interest and fees payable in connection therewith, and (z) any
prepayment premium thereon (if any) that is agreed to in writing by the
Collateral Agent;

 

(iii)                               make any payment, prepayment, redemption,
defeasance, sinking fund payment or repurchase of any Indebtedness in respect of
the 2018 Convertible Notes or refund, refinance, replace or exchange any
Indebtedness in respect of the 2018 Convertible Notes; provided that the Parent
may (A) refund, refinance, replace or exchange any Indebtedness in respect of
the 2018 Convertible Notes with Permitted Refinancing Indebtedness; (B) repay
the 2018 Convertible Notes by making payment in Qualified Equity Interests of
the Parent upon the conversion thereof; (C) on the stated maturity thereof,
repay the 2018 Convertible Notes in cash; provided, that if, pursuant to the
terms of the Loan Documents, funds are permitted to be distributed from the
Notes Account to the holders of the 2018 Convertible Notes on the stated
maturity date of the 2018 Convertible Notes, the Parent agrees to seek to use
the amounts on deposit in the Notes Account (by instructing the Administrative
Agent to distribute the amounts on deposit in the Notes Account to the holders
of the 2018 Convertible Notes (or any trustee or paying agent therefor)) to make
such payment before using any other source of funds to make such payment;
(D) pay, when due, interest, fees and reimbursable indemnities and expenses
payable in respect of the 2018 Convertible Notes; and (E) consummate a 2018
Convertible Notes Exchange or pay a consent fee or other consideration to the
participants therein in an aggregate amount not to exceed $1,000,000; or

 

(iv)                              amend, modify or otherwise change any of its
Governing Documents (including, without limitation, by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it) with respect to any of its Equity

 

102

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Interests (including any shareholders’ agreement), or enter into any new
agreement with respect to any of its Equity Interests, except any such
amendments, modifications or changes or any such new agreements or arrangements
pursuant to this clause (iv) that either individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

 

(n)                                 Investment Company Act of 1940.  Engage in
any business, enter into any transaction, use any securities or take any other
action or permit any of its Subsidiaries to do any of the foregoing, that would
cause it or any of its Subsidiaries to become subject to the registration
requirements of the Investment Company Act of 1940, as amended, by virtue of
being an “investment company” or a company “controlled” by an “investment
company” not entitled to an exemption within the meaning of such Act.

 

(o)                                 ERISA.  (i) Engage, or permit any ERISA
Affiliate to engage, in any transaction described in Section 4069 of ERISA;
(ii) engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction described in Section 406 of ERISA or 4975 of the Internal Revenue
Code for which a statutory or class exemption is not available or a private
exemption has not previously been obtained from the U.S. Department of Labor;
(iii) adopt or permit any ERISA Affiliate to adopt any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA or applicable law; (iv) fail to make any contribution or payment to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; or (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment.

 

(p)                                 Accounting Methods.  Modify or change, or
permit any of its Subsidiaries to modify or change, its method of accounting or
accounting principles from those utilized in the preparation of the Financial
Statements (other than as may be required to conform to GAAP).

 

(q)                                 Anti-Money Laundering and Anti-Terrorism
Laws.  Use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957

 

103

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(r)                                    OFAC Sanctions Programs and Anti-Bribery
and Anti-Corruption Laws.  Use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is the subject of OFAC Sanctions Programs, except as licensed by OFAC
or otherwise authorized under U.S. law; (ii) in violation of any Anti-Corruption
Laws.

 

(s)                                   Product Agreements. Enter into any
amendment with respect to any existing Product Agreement or enter into any new
Product Agreement that contains (i) any provision which restricts or imposes a
penalty for a security interest in, or the assignment of, any Product
Agreements, upon the sale, merger or other disposition of all or a material
portion of a Product to which such Product Agreement relates, or (ii) any other
provision that has or is likely to adversely effect, in any material respect,
any Product to which such agreement relates or to the Agents’ or the Lenders’
rights hereunder or under the other Loan Documents.

 

(t)                                    Transactions with Non-Loan-Party
Subsidiaries.  (i) Enter into any transactions between the Loan Parties on the
one hand, and the Subsidiaries of the Parent that are not Loan Parties on the
other hand, with respect to transfer pricing methodologies, on terms that are
less favorable to the Loan Parties than the terms of the transfer pricing
methodologies in effect between such Persons on the Effective Date (with such
changes as are required to comply with Requirements of Law) or (ii) permit any
Loan Party to transfer any property or assets to any Subsidiary of the Parent
that is not a Loan Party, other than for 100% cash and/or Cash Equivalents
delivered at the time of such transfer, in an aggregate amount not less than the
fair market value of such property or assets.

 

(u)                                 Business of Certain Subsidiaries.  Permit
TomoTherapy Belgium Holding LLC or any Domestic Subsidiary meeting the
requirements of clause (ii) of the definition of “Excluded Subsidiary” to
(i) engage in any businesses, own any assets or have any liabilities (except as
expressly permitted pursuant to Section 6.01(cc)), or (ii) receive, utilize, or
otherwise receive the benefit of, the proceeds of any Loans or any other funds
or assets of any Loan Party.

 

Section 7.03                             Financial Covenants.  So long as any
principal of or interest on any Loan or any other Obligation (whether or not
due) shall remain unpaid (other than Contingent Indemnity Obligations) or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Required Lenders shall otherwise consent in writing:

 

(a)                                 Consolidated EBITDA.  Permit Consolidated
EBITDA of the Parent and its Subsidiaries for any four fiscal quarter period of
the Parent and its Subsidiaries for which the last fiscal quarter ends on a date
set forth below to be less than the amount set forth opposite such date:

 

104

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Fiscal Quarter End

 

Consolidated EBITDA

 

March 31, 2016

 

$

22,350,000

 

June 30, 2016

 

$

28,200,000

 

September 30, 2016

 

$

26,150,000

 

December 31, 2016

 

$

28,400,000

 

March 31, 2017

 

$

33,300,000

 

June 30, 2017

 

$

37,100,000

 

September 30, 2017

 

$

37,100,000

 

December 31, 2017

 

$

37,100,000

 

March 31, 2018

 

$

37,100,000

 

June 30, 2018

 

$

48,200,000

 

September 30, 2018

 

$

48,200,000

 

December 31, 2018

 

$

48,200,000

 

March 31, 2019

 

$

48,200,000

 

June 30, 2019

 

$

60,700,000

 

September 30, 2019

 

$

60,700,000

 

December 31, 2019

 

$

60,700,000

 

March 31, 2020

 

$

60,700,000

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

$

73,050,000

 

 

(b)                                 Secured Leverage Ratio.  Permit the Secured
Leverage Ratio of the Parent and its Subsidiaries for any four fiscal quarter
period of the Parent and its Subsidiaries for which the last quarter ends on a
date set forth below to be greater than the ratio set forth opposite such date:

 

Fiscal Quarter End

 

Secured Leverage Ratio

 

March 31, 2016

 

3.10:1.00

 

June 30, 2016

 

2.40:1.00

 

September 30, 2016

 

2.60:1.00

 

December 31, 2016

 

2.35:1.00

 

March 31, 2017

 

1.95:1.00

 

June 30, 2017

 

1.75:1.00

 

September 30, 2017

 

1.75:1.00

 

December 31, 2017

 

1.75:1.00

 

March 31, 2018

 

1.75:1.00

 

June 30, 2018

 

1.25:1.00

 

September 30, 2018

 

1.25:1.00

 

December 31, 2018

 

1.25:1.00

 

March 31, 2019

 

1.25:1.00

 

 

105

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Fiscal Quarter End

 

Secured Leverage Ratio

 

June 30, 2019

 

0.95:1.00

 

September 30, 2019

 

0.95:1.00

 

December 31, 2019

 

0.95:1.00

 

March 31, 2020

 

0.95:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

0.75:1.00

 

 

(c)                                  Total Leverage Ratio.  Permit the Total
Leverage Ratio of the Parent and its Subsidiaries for any four fiscal quarter
period of the Parent and its Subsidiaries for which the last quarter ends on a
date set forth below to be greater than the ratio set forth opposite such date:

 

Fiscal Quarter End

 

Total Leverage Ratio

 

March 31, 2016

 

8.25:1.00

 

June 30, 2016

 

6.50:1.00

 

September 30, 2016

 

6.95:1.00

 

December 31, 2016

 

6.40:1.00

 

March 31, 2017

 

5.45:1.00

 

June 30, 2017

 

4.85:1.00

 

September 30, 2017

 

4.85:1.00

 

December 31, 2017

 

4.85:1.00

 

March 31, 2018

 

4.85:1.00

 

June 30, 2018

 

3.65:1.00

 

September 30, 2018

 

3.65:1.00

 

December 31, 2018

 

3.65:1.00

 

March 31, 2019

 

3.65:1.00

 

June 30, 2019

 

2.85:1.00

 

September 30, 2019

 

2.85:1.00

 

December 31, 2019

 

2.85:1.00

 

March 31, 2020

 

2.85:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

2.30:1.00

 

 

(d)                                 Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio of the Parent and its Subsidiaries for any four
fiscal quarter period of the Parent and its Subsidiaries for which the last
quarter ends on a date set forth below to be less than the ratio set forth
opposite such date:

 

Fiscal Quarter End

 

Fixed Charge Coverage Ratio

 

June 30, 2016

 

1.00:1.00

 

 

106

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Fiscal Quarter End

 

Fixed Charge Coverage Ratio

 

September 30, 2016

 

1.00:1.00

 

December 31, 2016

 

1.00:1.00

 

March 31, 2017

 

1.20:1.00

 

June 30, 2017

 

1.40:1.00

 

September 30, 2017

 

1.40:1.00

 

December 31, 2017

 

1.40:1.00

 

March 31, 2018

 

1.40:1.00

 

June 30, 2018

 

1.75:1.00

 

September 30, 2018

 

1.75:1.00

 

December 31, 2018

 

1.75:1.00

 

March 31, 2019

 

1.75:1.00

 

June 30, 2019

 

2.05:1.00

 

September 30, 2019

 

2.05:1.00

 

December 31, 2019

 

2.05:1.00

 

March 31, 2020

 

2.05:1.00

 

June 30, 2020 and the last day of each fiscal quarter ended thereafter

 

2.60:1.00

 

 

ARTICLE VIII

 

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

 

Section 8.01                             Cash Management Arrangements.  (a)  The
Loan Parties shall (i) establish (if not already established) and maintain cash
management services of a type and on terms reasonably satisfactory to the Agents
at one or more of the banks or securities intermediaries set forth on Schedule
8.01 (each a “Cash Management Bank”) and (ii) except as otherwise provided under
Section 8.01(b), deposit or cause to be deposited promptly, and in any event no
later than the next Business Day after the date of receipt thereof, all proceeds
in respect of any Collateral, all Collections (of a nature susceptible to a
deposit in a bank account) and all other amounts received by any Loan Party
(including payments made by Account Debtors directly to any Loan Party) into a
Cash Management Account.

 

(b)                                                   On or prior to the date
that is 60 days (or in the case of the Segregated Account, 30 days) following
the Effective Date (or such later date as the Collateral Agent may otherwise
agree), the Loan Parties shall, with respect to each Cash Management Account
(other than Excluded Accounts), deliver to the Collateral Agent a Control
Agreement with respect to such Cash Management Account.  From and after the date
that is 60 days following the Effective Date(or such later date as the
Collateral Agent may otherwise agree), the Loan Parties shall not maintain, and
shall not permit any of their Subsidiaries to maintain, cash, Cash Equivalents
or

 

107

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

other amounts in any deposit account or securities account, unless the
Collateral Agent shall have received a Control Agreement in respect of each such
Cash Management Account (other than Excluded Accounts).

 

(c)                                  Upon the terms and subject to the
conditions set forth in a Control Agreement with respect to a Cash Management
Account, all amounts received in such Cash Management Account shall at the
Collateral Agent’s direction be wired each Business Day into the Administrative
Agent’s Account, except that, so long as no Event of Default has occurred and is
continuing, the Administrative Agent will not direct the Cash Management Bank to
transfer funds in such Cash Management Account to the Administrative Agent’s
Account.

 

(d)                                 So long as no Default or Event of Default
has occurred and is continuing, the Borrowers may amend Schedule 8.01 to add or
replace a Cash Management Bank or Cash Management Account; provided, however,
that (i) such prospective Cash Management Bank shall be reasonably satisfactory
to the Collateral Agent and the Collateral Agent shall have consented in writing
in advance to the opening of such Cash Management Account with the prospective
Cash Management Bank, and (ii) prior to the time of the opening of such Cash
Management Account, each Loan Party and such prospective Cash Management Bank
shall have executed and delivered to the Collateral Agent a Control Agreement. 
Each Loan Party shall close any of its Cash Management Accounts (and establish
replacement cash management accounts in accordance with the foregoing sentence)
promptly and in any event within 30 days of notice from the Collateral Agent
that the creditworthiness of any Cash Management Bank is no longer acceptable in
the Collateral Agent’s reasonable judgment, or that the operating performance,
funds transfer, or availability procedures or performance of such Cash
Management Bank with respect to Cash Management Accounts or the Collateral
Agent’s liability under any Control Agreement with such Cash Management Bank is
no longer acceptable in the Collateral Agent’s reasonable judgment.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, (i) no funds other than the proceeds of the Loan shall be
deposited into the Segregated Account, (ii) no funds other than (A) proceeds
from issuances of Qualified Equity Interests of the Parent after the Effective
Date, and (B) proceeds from Indebtedness that would otherwise constitute
Permitted Refinancing Indebtedness in respect of the 2018 Convertible Notes if
such Indebtedness were used to immediately repay the 2018 Convertible Notes upon
the incurrence thereof, shall be deposited into the Notes Account, (iii) prior
to the payment in full of the 2016 Convertible Notes, no funds may be withdrawn
from the Segregated Account other than funds that are intended to be (and are
actually) promptly applied to the repayment of the 2016 Convertible Notes (other
than funds withdrawn by the Collateral Agent for application to the Obligations
during the continuance of an Event of Default), and (iv) no funds may be
withdrawn from the Notes Account other than funds withdrawn by the Collateral
Agent for application to the repayment of the 2018 Convertible Notes or to the
Obligations during the continuance of an Event of Default

 

108

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

or if the Loan Parties pay any principal of the 2018 Convertible Notes in cash
from a source other than funds on deposit in the Notes Account.  The Loan
Parties hereby irrevocably authorize the Collateral Agent to apply the funds on
deposit in the Segregated Account and in the Notes Account for the purposes set
forth in clauses (iii) and (iv) above, respectively.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01                             Events of Default.  Each of the
following events shall constitute an event of default (each, an “Event of
Default”):

 

(a)                                 any Borrower shall fail to pay, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (x) all or any portion of the principal of the Loan or any
Collateral Agent Advance or (y) any interest on the Loan or any Collateral Agent
Advance, or any fee, indemnity or other amount payable under this Agreement or
any other Loan Document and, in the case of clause (y), such failure shall
continue unremedied for one (1) Business Day;

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of any Loan Party or by any officer of the foregoing
under or in connection with any Loan Document or under or in connection with any
certificate or other writing delivered to any Secured Party pursuant to any Loan
Document shall have been incorrect in any material respect (or in any respect if
such representation or warranty is qualified or modified as to materiality or
“Material Adverse Effect” in the text thereof) when made or deemed made;

 

(c)                                  any Loan Party shall fail to perform or
comply with any covenant or agreement contained in (i) Section 5.02,
Section 7.01(d), Section 7.01(h), Section 7.01(k), Section 7.01(m),
Section 7.01(q), Section 7.02, Section 7.03 (after the expiration of the Cure
Period if the exercise of the Cure Right is available and would result in the
Loan Parties being in compliance with the provisions of Section 7.03), or
Article VIII, (ii) Section 7.01(a); provided that, not more than three times
during any 12-month period, no Event of Default shall result if such failure is
cured within five Business Days, (iii) Section 7.01(c) or Section 7.01(r),
unless the failure to so comply could not reasonably be expected to have any
adverse impact on any Loan Party or any Secured Party (it being understood that
if the failure to so comply with either such covenant could not reasonably be
expected to have any adverse impact on any Loan Party or any Secured Party, such
failure shall be subject to the provisions of subclause (d) below) (provided
that it is understood and agreed that in the case of clause (ii) of
Section 7.01(c), any amount in excess of $2,000,000 shall be deemed to have an
adverse impact on the Loan Parties and the Secured Parties), or
(iv) Section 7.01(f) or Section 7.01(o); provided that not more than once during
any 12-month period, no Event of Default shall result if such failure is cured
within three Business Days after receipt of notice thereof from Administrative
Agent (which notice may be

 

109

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

provided by email), or any Loan Party shall fail to perform or comply with any
covenant or agreement contained in any Security Agreement to which it is a party
or any Mortgage to which it is a party;

 

(d)                                 any Loan Party shall fail to perform or
comply with any other term, covenant or agreement contained in any Loan Document
to be performed or observed by it and, except as set forth in subsections (a),
(b) and (c) of this Section 9.01, such failure, if capable of being remedied,
shall remain unremedied for 20 days after the earlier of the date a senior
officer of any Loan Party has knowledge of such failure and the date written
notice of such default shall have been given by any Agent to such Loan Party;

 

(e)                                  any Loan Party or any of its Subsidiaries
shall fail to pay when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) any principal, interest or other amount
payable in respect of Indebtedness (excluding Indebtedness evidenced by this
Agreement) having an aggregate amount outstanding in excess of $5,000,000, and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness, or any other
default under any agreement or instrument relating to any such Indebtedness, or
any other event, shall occur and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased or an offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case, prior to the stated maturity thereof;

 

(f)                                   any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) (i) shall institute any proceeding or
voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or
(iv) shall take any action to authorize or effect any of the actions set forth
above in this subsection (f);

 

(g)                                  any proceeding shall be instituted against
any Loan Party or any of its Subsidiaries (other than an Immaterial Subsidiary)
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for any
such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or

 

110

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

unstayed for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against any
such Person or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property) shall
occur;

 

(h)                                 any provision of any Loan Document (other
than any provision of any Loan Document that is immaterial, as determined by the
Agents in their good faith reasonable discretion) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any Loan Party,
or a proceeding shall be commenced by any Loan Party or any Governmental
Authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or any Loan Party shall deny in writing
that it has any liability or obligation purported to be created under any Loan
Document;

 

(i)                                     any Security Agreement, any Mortgage or
any other security document, after delivery thereof pursuant hereto, shall for
any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Collateral Agent for the benefit of the Agents and the Lenders on any
Collateral purported to be covered thereby;

 

(j)                                    one or more judgments, orders or awards
(or any settlement of any litigation or other proceeding that, if breached,
could result in a judgment, order or award) for the payment of money exceeding
$5,000,000 in the aggregate (except to the extent fully covered (other than to
the extent of customary deductibles) by insurance pursuant to which the insurer
has been notified and has not denied coverage) shall be rendered against any
Loan Party or any of its Subsidiaries and remain unsatisfied and (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order, award or settlement or (ii) there shall be a period of 10 consecutive
days after entry thereof during which (A) a stay of enforcement thereof is not
be in effect or (B) the same is not vacated, discharged, stayed or bonded
pending appeal;

 

(k)                                 any Loan Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by the order of any court or any
Governmental Authority from conducting, or otherwise ceases to conduct for any
reason whatsoever (including, without limitation, by reason of any material
damage to, or loss, theft or destruction of, any Collateral, whether or not
insured, any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty), all or any material portion of its business
of Parent and its Subsidiaries (taken as a whole) for more than 45 consecutive
days (except to the extent any lost revenues resulting therefrom are
fully-covered by business interruption insurance (other than uncovered amounts
of up to $1,000,000), and the applicable insurance carrier has been notified of,
and has not denied, such Person’s claim therefor);

 

111

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(l)                                     (i) the indictment of any Loan Party or
any of its Subsidiaries or any senior officer thereof in its capacity as such
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries or any senior officer thereof
in its capacity as such, in each case, pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture to any
Governmental Authority of any material portion of the property of the Parent and
its Subsidiaries, taken as a whole; or (ii) any Loan Party or any of its
Subsidiaries shall become a Blocked Person;

 

(m)                             any Loan Party or any of its ERISA Affiliates
shall have made a complete or partial withdrawal from a Multiemployer Plan, and,
as a result of such complete or partial withdrawal, any Loan Party or any of its
ERISA Affiliates incurs a withdrawal liability in an annual amount exceeding
$1,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof any Loan Party’s or any of its
ERISA Affiliates’ annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $1,000,000;

 

(n)                                 any Termination Event with respect to any
Employee Plan shall have occurred, and, 30 days after notice thereof shall have
been given to any Loan Party by any Agent, (i) such Termination Event (if
correctable) shall not have been corrected, and (ii) the then current value of
such Employee Plan’s vested benefits exceeds the then current value of assets
allocable to such benefits in such Employee Plan by more than $1,000,000 (or, in
the case of a Termination Event involving liability under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971
or 4975 of the Internal Revenue Code, the liability is in excess of such
amount);

 

(o)                                 (i)  there shall occur and be continuing any
“Event of Default” (or any comparable term) under, and as defined in the
documents evidencing or governing any Subordinated Indebtedness, (ii) any of the
Obligations for any reason shall cease to be “Senior Indebtedness” or
“Designated Senior Indebtedness” (or any comparable terms) under, and as defined
in the documents evidencing or governing any Subordinated Indebtedness,
(iii) any holder of Subordinated Indebtedness shall fail to perform or comply
with any of the subordination provisions of the documents evidencing or
governing such Subordinated Indebtedness, or (iv) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness;

 

(p)                                 (i) the institution of any action or
proceeding by the FDA, NRC or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Required Permit held by the
Parent or any of its Subsidiaries that could reasonably be expected to be
adverse to the Parent and its Subsidiaries, taken as a whole, in any material
respect, or (ii) any Required Permit (or any of the Parent’s or any of its
Subsidiary’s material rights or interests

 

112

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

thereunder) is terminated or amended in any manner that could reasonably be
expected to be adverse to the Parent and its Subsidiaries, taken as a whole, in
any material respect;

 

(q)                                 (i) the FDA, NRC or any other Governmental
Authority (A) initiates an enforcement action against, or issues a warning
letter or takes any other action with respect to, the Parent or any of the
Subsidiaries, or any of their Products or the manufacturing facilities therefor,
that causes or would require the Parent or such Subsidiary to discontinue
manufacturing, marketing, selling or distributing any Product or Product
category or withdraw any of its Products, or causes a delay in the manufacture
or offering of any of its Products, which discontinuance, withdrawal or delay
could reasonably be expected to last for more than 45 days, (B) withdraws, or
requires the withdrawal of, any Product for safety or effectiveness reasons, or
otherwise imposes restrictions on the distribution or use of any Product, which
restrictions on distribution or use would reasonably be expected to materially
impact commercial sales of the Parent and its Subsidiaries taken as a whole, or
(C) institutes any debarment, exclusion or other similar proceedings against the
Parent or any of its Subsidiaries (or announces any intent to begin any
investigation that could reasonably be expected to result in any of the
foregoing); (ii) (A) the recall of any Product of the Parent or any of its
Subsidiaries, (B) the entry by the Parent or any of its Subsidiaries into a
settlement agreement with the FDA, NRC or any other Governmental Authority,
(C) the occurrence of adverse test results in connection with a Product, or
(D) the cessation by any insurance company, managed care organization or
Governmental Authority of coverage or reimbursement for (or the reduction of the
scope of coverage or the rate of reimbursement it provides for) procedures and
treatments performed using the CyberKnife and TomoTherapy Products, in each
case, if such event could reasonably be expected to result in a Material Adverse
Effect;

 

(r)                                    the expiration, lapse, forfeiture, loss,
cancellation, abandonment, or other cessation or termination of the agreements
specified on Schedule 9.01(r), unless the Loan Parties (i) enter into an
agreement (in form substance reasonably satisfactory to the Agents), with an
alternate supplier of the Product component that is the subject of such
terminated agreement (which supplier shall be reasonably satisfactory to the
Agents), for the production of the Project component that is the subject of such
terminated agreement or (ii) the Loan Parties (x) establish internal processes
for the production of such Product component (which processes do not materially
increase the cost or production time of the Product), and (y) commence
production thereof, in the case of each of (i) and (ii), within 60 days
following the termination of such agreement; or

 

(s)                                   a Change of Control shall have occurred;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) declare
all or any portion of the Loans then outstanding to be accelerated and due and
payable, whereupon all or such portion of the aggregate principal of all Loans,
all accrued and unpaid interest thereon, all fees and all other

 

113

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

amounts payable under this Agreement and the other Loan Documents shall become
due and payable immediately, together with the payment of the Applicable Premium
with respect to the Loans so accelerated, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Loan Party and (ii) exercise any and all of its other rights and remedies under
applicable law, hereunder and under the other Loan Documents; provided, however,
that upon the occurrence of any Event of Default described in subsection (f) or
(g) of this Section 9.01 with respect to any Loan Party, without any notice to
any Loan Party or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents, including,
without limitation, the Applicable Premium, shall be accelerated and become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.

 

Section 9.02                             Cure Right.  In the event that the
Borrowers fail to comply with the requirements of any financial covenant set
forth in Section 7.03, until the expiration of the 10th Business Day after the
date on which financial statements are required to be delivered with respect to
the applicable fiscal quarter (or, in the case of the fourth fiscal quarter of
each Fiscal Year, with respect to the applicable Fiscal Year) hereunder (the
“Cure Period”), the Parent shall have the right to issue Permitted Cure Equity
for cash or otherwise receive cash contributions to the capital of the Parent,
and, in each case, to contribute any such cash to the capital of the Borrowers,
and apply the amount of the proceeds thereof to increase Consolidated EBITDA
with respect to such applicable quarter (the “Cure Right”); provided that
(a) such proceeds are actually received by the Borrowers no later than ten
(10) Business Days after the date on which financial statements are required to
be delivered with respect to such fiscal quarter (or, in the case of the fourth
fiscal quarter of each Fiscal Year, such Fiscal Year) hereunder, (b) such
proceeds do not exceed the aggregate amount necessary to cure (by addition to
Consolidated EBITDA) such Event of Default under Section 7.03 for such period,
(c) the Cure Right shall not be exercised more than two times during the term of
this Agreement, (d) the Cure Right shall not be exercised during consecutive
fiscal quarters, (e) the aggregate amount of all Cure Right proceeds during the
term of this Agreement shall not exceed $10,000,000 and (f) such proceeds shall
be applied to prepay the Loans in accordance with Section 2.05(c)(iv). If, after
giving effect to the foregoing pro forma adjustment (but not, for the avoidance
of doubt, giving pro forma adjustment to any repayment of Indebtedness in
connection therewith), the Borrowers are in compliance with the financial
covenants set forth in Section 7.03, the Borrowers shall be deemed to have
satisfied the requirements of such Section as of the relevant date of
determination with the same effect as though there had been no failure to comply
on such date, and the applicable breach or default of such Section 7.03 that had
occurred shall be deemed cured for purposes of this Agreement. The parties
hereby acknowledge that this Section may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.03 and
shall not result in any adjustment to

 

114

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

any amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.

 

ARTICLE X

 

AGENTS

 

Section 10.01                                  Appointment.  Each Lender (and
each subsequent maker of any Loan by its making thereof) hereby irrevocably
appoints, authorizes and empowers the Administrative Agent and the Collateral
Agent to perform the duties of each such Agent as set forth in this Agreement
and the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto, including:  (i) to receive on behalf of each
Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii)  to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, and releasing Liens on the Collateral as
contemplated by this Agreement (including Section 10.08(b)) and the

 

115

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

other Loan Documents.  As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, that the Agents shall not be required to
take any action which, in the reasonable opinion of any Agent, exposes such
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.

 

Section 10.02                                  Nature of Duties; Delegation. 
(a) The Agents shall have no duties or responsibilities except those expressly
set forth in this Agreement or in the other Loan Documents.  The duties of the
Agents shall be mechanical and administrative in nature.  The Agents shall not
have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender.  Nothing in this Agreement or any other
Loan Document, express or implied, is intended to or shall be construed to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.  Each Lender
shall make its own independent investigation of the financial condition and
affairs of the Loan Parties in connection with the making and the continuance of
the Loans hereunder and shall make its own appraisal of the creditworthiness of
the Loan Parties and the value of the Collateral, and the Agents shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the initial Loan hereunder or at any time or
times thereafter, provided that, upon the reasonable request of a Lender, each
Agent shall provide to such Lender any documents or reports delivered to such
Agent by the Loan Parties pursuant to the terms of this Agreement or any other
Loan Document.  If any Agent seeks the consent or approval of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) to the taking or refraining
from taking any action hereunder, such Agent shall send notice thereof to each
Lender.  Each Agent shall promptly notify each Lender any time that the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) have instructed such Agent
to act or refrain from acting pursuant hereto.

 

(b)                                 Each Agent may, upon any term or condition
it specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Lender).  Any such Person
shall benefit from this Article X to the extent provided by the applicable
Agent.

 

116

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 10.03                                  Rights, Exculpation, Etc.  The
Agents and their directors, officers, agents or employees shall not be liable
for any action taken or omitted to be taken by them under or in connection with
this Agreement or the other Loan Documents, except for their own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Without limiting the generality
of the foregoing, the Agents (i) may treat the payee of any Loan as the owner
thereof until the Collateral Agent receives written notice of the assignment or
transfer thereof, pursuant to Section 12.07 hereof, signed by such payee and in
form satisfactory to the Collateral Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, value or
collectibility of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral. 
The Agents shall not be liable for any apportionment or distribution of payments
made in good faith pursuant to Section 4.03, and if any such apportionment or
distribution is subsequently determined to have been made in error, and the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled.  The Agents may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Agents are permitted or
required to take or to grant, and if such instructions are promptly requested,
the Agents shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents).

 

117

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 10.04                                  Reliance.  Each Agent shall be
entitled to rely upon any written notices, statements, certificates, orders or
other documents or any telephone message believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person,
and with respect to all matters pertaining to this Agreement or any of the other
Loan Documents and its duties hereunder or thereunder, upon advice of counsel
selected by it.

 

Section 10.05                                  Indemnification.  To the extent
that any Agent is not reimbursed and indemnified by any Loan Party, and whether
or not such Agent has made demand on any Loan Party for the same, the Lenders
will, within five days of written demand by such Agent, reimburse such Agent for
and indemnify such Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, client charges and expenses of counsel or any
other advisor to such Agent), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by such Agent under this Agreement or
any of the other Loan Documents, in proportion to each Lender’s Pro Rata Share,
including, without limitation, advances and disbursements made pursuant to
Section 10.08; provided, however, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements for which there has
been a final non-appealable judicial determination that such liability resulted
from such Agent’s gross negligence or willful misconduct.  The obligations of
the Lenders under this Section 10.05 shall survive the payment in full of the
Loans and the termination of this Agreement.

 

Section 10.06                                  Agents Individually.  With
respect to its Pro Rata Share of the Total Commitment hereunder and the Loans
made by it, each Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or maker of a Loan.  The terms
“Lenders” or “Required Lenders” or any similar terms shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity as a
Lender or one of the Required Lenders.  Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with any Borrower as if it were not acting as an Agent
pursuant hereto without any duty to account to the other Lenders.

 

Section 10.07                                  Successor Agent.  (a)  Any Agent
may at any time give at least 30 days prior written notice of its resignation to
the Lenders and the Administrative Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Administrative Borrower, to appoint a successor Agent.  If no such successor
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then

 

118

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent.  Whether or not a successor Agent has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 With effect from the Resignation Effective
Date, (i) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by such Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through such
retiring Agent shall instead be made by or to each Lender directly, until such
time, if any, as a successor Agent shall have been appointed as provided for
above.  Upon the acceptance of a successor’s Agent’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.  After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.

 

Section 10.08                                  Collateral Matters.

 

(a)                                 The Collateral Agent may from time to time
make such disbursements and advances (“Collateral Agent Advances”) which the
Collateral Agent, in its sole discretion, deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Collateral Agent Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Reference Rate Loans.  The Collateral Agent Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.01.  The Collateral Agent shall notify each Lender and
the Administrative Borrower in writing of each such Collateral Agent Advance,
which notice shall include a description of the purpose of such Collateral Agent
Advance.  Without limitation to its obligations pursuant to Section 10.05, each
Lender agrees that it shall make available to the Collateral Agent, upon the
Collateral Agent’s demand, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of each such Collateral Agent Advance.  If
such funds are not made available to the Collateral Agent by such Lender, the
Collateral Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such

 

119

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

payment was due until the date such amount is paid to the Collateral Agent, at
the Federal Funds Rate for three Business Days and thereafter at the Reference
Rate.

 

(b)                                 The Lenders hereby irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Collateral upon termination
of the Total Commitment and payment and satisfaction of all Loans and all other
Obligations (other than Contingent Indemnification Obligations) in accordance
with the terms hereof; or constituting property being sold or disposed of in the
ordinary course of any Loan Party’s business or otherwise in compliance with the
terms of this Agreement and the other Loan Documents; or constituting property
in which the Loan Parties owned no interest at the time the Lien was granted or
at any time thereafter; or if approved, authorized or ratified in writing by the
Lenders in accordance with Section 12.02.  Upon request by the Collateral Agent
at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 10.08(b). Subject to Section 10.08(c) below, upon request of the
Administrative Borrower, the Collateral Agent will provide the applicable Loan
Party with a release of Collateral Agent’s security interest in any Collateral
Disposed of pursuant to a Permitted Disposition.

 

(c)                                  Without in any manner limiting the
Collateral Agent’s authority to act without any specific or further
authorization or consent by the Lenders (as set forth in Section 10.08(b)), each
Lender agrees to confirm in writing, upon request by the Collateral Agent, the
authority to release Collateral conferred upon the Collateral Agent under
Section 10.08(b).  Upon receipt by the Collateral Agent of confirmation from the
Lenders of its authority to release any particular item or types of Collateral
(to the extent such confirmation is so requested by the Collateral Agent), and
upon prior written request by any Loan Party accompanied by such certificates
and other evidence from the Loan Parties as the Collateral Agent may reasonable
require, the Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to the Collateral Agent for the benefit of the Agents and
the Lenders upon such Collateral; provided, however, that (i) the Collateral
Agent shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

(d)                                 Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Loan Parties, each Agent and each
Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral under any Loan Document or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Collateral Agent for the
benefit of the

 

120

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

(e)                                  The Collateral Agent shall have no
obligation whatsoever to any Lender to assure that the Collateral exists or is
owned by the Loan Parties or is cared for, protected or insured or has been
encumbered or that the Lien granted to the Collateral Agent pursuant to this
Agreement or any other Loan Document has been properly or sufficiently or
lawfully created, perfected, protected or enforced or is entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Collateral Agent in
this Section 10.08 or in any other Loan Document, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to any other Lender, except as otherwise provided herein.

 

Section 10.09                                  Agency for Perfection.  Each
Agent and each Lender hereby appoints each other Agent and each other Lender as
agent and bailee for the purpose of perfecting the security interests in and
liens upon the Collateral in assets which, in accordance with Article 9 of the
Uniform Commercial Code, can be perfected only by possession or control (or
where the security interest of a secured party with possession or control has
priority over the security interest of another secured party) and each Agent and
each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Agents and the Lenders as
secured party.  Should the Administrative Agent or any Lender obtain possession
or control of any such Collateral, the Administrative Agent or such Lender shall
notify the Collateral Agent thereof, and, promptly upon the Collateral Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or in
accordance with the Collateral Agent’s instructions.  In addition, the
Collateral Agent shall also have the power and authority hereunder

 

121

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents.  Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

 

Section 10.10                                  No Reliance on any Agent’s
Customer Identification Program.  Each Lender acknowledges and agrees that
neither such Lender, nor any of its Affiliates, participants or assignees, may
rely on any Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other requirements imposed by the
USA PATRIOT Act or the regulations issued thereunder, including the regulations
set forth in 31 C.F.R. §§ 1010.100(yy), (iii), 1020.100, and 1020.220 (formerly
31 C.F.R. § 103.121), as hereafter amended or replaced (“CIP Regulations”), or
any other Anti-Terrorism Laws, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby:  (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or other regulations
issued under the USA PATRIOT Act.  Each Lender, Affiliate, participant or
assignee subject to Section 326 of the USA PATRIOT Act will perform the measures
necessary to satisfy its own responsibilities under the CIP Regulations.

 

Section 10.11                                  No Third Party Beneficiaries. 
The provisions of this Article are solely for the benefit of the Secured
Parties, and no Loan Party shall have rights as a third-party beneficiary of any
of such provisions.

 

Section 10.12                                  No Fiduciary Relationship.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Document (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

Section 10.13                                  Reports; Confidentiality;
Disclaimers.  By becoming a party to this Agreement, each Lender:

 

(a)                                 is deemed to have requested that each Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report with respect to the Parent or any of its
Subsidiaries (each, a “Report”) prepared by or at the request of such Agent, and
each Agent shall so furnish each Lender with each such Report,

 

(b)                                 expressly agrees and acknowledges that the
Agents (i) do not make any representation or warranty as to the accuracy of any
Reports, and (ii) shall not be liable for any information contained in any
Reports,

 

122

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that any Agent or other
party performing any audit or examination will inspect only specific information
regarding the Parent and its Subsidiaries and will rely significantly upon the
Parent’s and its Subsidiaries’ books and records, as well as on representations
of their personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding the Parent and its Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 12.19, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold any Agent and any other Lender preparing a Report harmless from any action
the indemnifying Lender may take or fail to take or any conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrowers, and (ii) to
pay and protect, and indemnify, defend and hold any Agent and any other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys’ fees and
costs) incurred by any such Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

Section 10.14                                  Collateral Custodian.  Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent or its designee may at any time and from time to time employ and maintain
on the premises of any Loan Party a custodian selected by the Collateral Agent
or its designee who shall have full authority to do all acts necessary to
protect the Agents’ and the Lenders’ interests.  Each Loan Party hereby agrees
to, and to cause its Subsidiaries to, cooperate with any such custodian and to
do whatever the Collateral Agent or its designee may reasonably request to
preserve the Collateral.  All costs and expenses incurred by the Collateral
Agent or its designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 

Section 10.15                                  Collateral Agent May File Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Collateral
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Agent shall have made any demand on the Borrowers) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid

 

123

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

and to file such other documents as may be necessary or advisable in order to
have the claims of the Secured Parties (including any claim for the
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties hereunder and under the other Loan Documents) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.

 

Section 10.16                      Intercreditor Agreements.  Each Lender hereby
grants to the Collateral Agent all requisite authority to enter into or
otherwise become bound by, and to perform its obligations and exercise rights
and remedies under and in accordance with the terms of any intercreditor
agreement the Collateral Agent deems appropriate to enter into with respect to
any Permitted Indebtedness, and to bind the Lender thereto by the Collateral
Agent’s entering into or otherwise becoming bound thereby, and no further
consent or approval on the part of any Lender is or will be required in
connection with the performance by the Collateral Agent of any such
intercreditor agreement.

 

ARTICLE XI

 

GUARANTY

 

Section 11.01                                  Guaranty.  Each Guarantor hereby
jointly and severally and unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of the Borrowers now or hereafter existing under
any Loan Document, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Borrower, whether or not a claim for post-filing interest is
allowed in such Insolvency Proceeding), fees, commissions, expense
reimbursements, indemnifications or otherwise (such obligations, to the extent
not paid by the Borrowers, being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including reasonable counsel fees and expenses)
incurred by the Secured Parties in enforcing any rights under the guaranty set
forth in this Article XI.  Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrowers to the

 

124

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Secured Parties under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Borrower.  In no event shall the obligation of any Guarantor
hereunder exceed the maximum amount such Guarantor could guarantee under any
Debtor Relief Law.

 

Section 11.02                                  Guaranty Absolute.  Each
Guarantor jointly and severally guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Secured Parties with respect
thereto.  Each Guarantor agrees that this Article XI constitutes a guaranty of
payment when due and not of collection and waives any right to require that any
resort be made by any Agent or any Lender to any Collateral.  The obligations of
each Guarantor under this Article XI are independent of the Guaranteed
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce such obligations, irrespective of whether any
action is brought against any Loan Party or whether any Loan Party is joined in
any such action or actions.  The liability of each Guarantor under this
Article XI shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now or hereafter
have in any way relating to, any or all of the following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any Collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 the existence of any claim, set-off, defense
or other right that any Guarantor may have at any time against any Person,
including, without limitation, any Secured Party;

 

(e)                                  any change, restructuring or termination of
the corporate, limited liability company or partnership structure or existence
of any Loan Party; or

 

(f)                                   any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Secured Parties that

 

125

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

might otherwise constitute a defense available to, or a discharge of, any Loan
Party or any other guarantor or surety (other than payment in full of the
Obligations).

 

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 

Section 11.03                                  Waiver.  Each Guarantor hereby
waives (i) promptness and diligence, (ii) notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Article XI and
any requirement that the Secured Parties exhaust any right or take any action
against any Loan Party or any other Person or any Collateral, (iii) any right to
compel or direct any Secured Party to seek payment or recovery of any amounts
owed under this Article XI from any one particular fund or source or to exhaust
any right or take any action against any other Loan Party, any other Person or
any Collateral, (iv) any requirement that any Secured Party protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (v) any other defense available to any Guarantor (other
than payment in full of the Obligations).  Each Guarantor agrees that the
Secured Parties shall have no obligation to marshal any assets in favor of any
Guarantor or against, or in payment of, any or all of the Obligations.  Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 11.03 is knowingly made in contemplation of such benefits.  Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

Section 11.04                                  Continuing Guaranty;
Assignments.  This Article XI is a continuing guaranty and shall (a) remain in
full force and effect until the later of the cash payment in full of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Secured Parties and their successors,
pledgees, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Commitments, its Loans owing to
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in Section 12.07.

 

Section 11.05                                  Subrogation.  No Guarantor will
exercise any rights that it may now or hereafter acquire against any Loan Party
or any other guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Article XI, including,
without limitation, any right of subrogation, reimbursement, exoneration,

 

126

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

contribution or indemnification and any right to participate in any claim or
remedy of the Secured Parties against any Loan Party or any other guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than Contingent Indemnity
Obligations) and all other amounts payable under this Article XI shall have been
paid in full in cash and the Final Maturity Date shall have occurred.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the Termination Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, and (ii) the Termination Date shall
have occurred, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

 

Section 11.06                                  Contribution.  All Guarantors
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty.  Accordingly, in the event any payment
or distribution is made on any date by a Guarantor under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Guarantor
shall be entitled to a contribution from each of the other Guarantors in an
amount sufficient to cause each Guarantor’s Aggregate Payments to equal its Fair
Share as of such date.  “Fair Share” means, with respect to any Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor, to (ii) the aggregate
of the Fair Share Contribution Amounts with respect to all Guarantors multiplied
by, (b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this
Section 11.06, any assets or liabilities of such Guarantor arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor.  “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an

 

127

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

amount equal to (A) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 11.06), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 11.06.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this
Section 11.06 shall not be construed in any way to limit the liability of any
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 11.06.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                                  Notices, Etc.

 

(a)                                 Notices Generally.  All notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand, sent by registered or certified mail (postage prepaid, return receipt
requested), overnight courier, or telecopier.  In the case of notices or other
communications to any Loan Party, Administrative Agent or the Collateral Agent,
as the case may be, they shall be sent to the respective address set forth below
(or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section 12.01):

 

Accuray Incorporated
1310 Chesapeake Terrace
Sunnyvale, CA 94089
Attention:  Chief Financial Officer
Telephone:  408.716.4795
Telecopier:  408.716.4616

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: John Perry, Esq.
Telephone:  212.450.4949
Telecopier:  212.701.5949

 

128

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

if to the Administrative Agent or the Collateral Agent, to it at the following
address:

 

Cerberus Business Finance, LLC
11812 San Vincente Blvd., Suite 300
Los Angeles, CA 90049
Attention: Kevin F. Cross
Telephone:  310.903.5020
Telecopier:  310.826.9203

 

and

 

Cerberus Business Finance, LLC
11812 San Vincente Blvd., Suite 300
Los Angeles, CA 90049
Attention:  Joseph Spano
Telephone: 424.832.5622
Telecopier: 310.826.9205

 

in each case, with a copy to:

 

Cerberus Business Finance, LLC
875 Third Avenue
New York, NY 10022
Attention: Kevin Genda
Telephone:  212-891-1550
Telecopier:  212-891-1541

 

and a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci, Esq.
Telephone:  212-756-2000
Telecopier:  212-593-5955

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have

 

129

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

been given at the opening of business on the next Business Day for the
recipient), provided further that notices to any Agent pursuant to Article II
shall not be effective until received by such Agent.

 

(b)                                 Electronic Communications.

 

(i)                                     Each Agent and the Administrative
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such
Article by electronic communication.

 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (A) and (B) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

Section 12.02                                  Amendments, Etc.  (a) No
amendment or waiver of any provision of this Agreement or any other Loan
Document (excluding the Fee Letter), and no consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed (x) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Agents and the Lenders or extending an existing Lien over
additional property or release of a Lien or a Guarantor in connection with a
transaction permitted by this Agreement, by the Agents and the Borrowers (or by
the Administrative Borrower on behalf of the Borrowers), (y) in the case of any
other amendment, waiver or consent, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
the Administrative Borrower on behalf of the Borrowers) and (z) in the case of
any other amendment, by the Required Lenders (or by the Collateral Agent with
the consent of the Required Lenders) and the Borrowers (or by the Administrative
Borrower on behalf of the Borrowers), and then such

 

130

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall:

 

(i)                                     increase the Commitment of any Lender,
reduce the principal of, or interest on, the Loans payable to any Lender, reduce
the amount of any fee payable for the account of any Lender, or postpone or
extend any scheduled date fixed for any payment of principal of, or interest or
fees on, the Loans payable to any Lender, in each case, without the written
consent of such Lender (it being understood that the waiver of any Event of
Default unrelated to any matter that is the subject of this clause (i) shall not
be subject to this clause (i) solely as a result of eliminating the right of the
Lenders to receive future interest at the Post-Default Rate in respect of such
Event of Default);

 

(ii)                                  change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Loans that is required for
the Lenders or any of them to take any action hereunder without the written
consent of each Lender;

 

(iii)                               amend the definition of “Required Lenders”
or “Pro Rata Share” without the written consent of each Lender;

 

(iv)                              release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, or release any Borrower or any
Guarantor (except in connection with a Disposition of the Equity Interests
thereof permitted by Section 7.02(c)), in each case, without the written consent
of each Lender; or

 

(v)                                 amend, modify or waive Section 4.02,
Section 4.03 or this Section 12.02 of this Agreement without the written consent
of each Lender.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
holder of Equity Interests of the Parent, or any of their respective Affiliates
to purchase Loans on a non-pro rata basis, become an eligible assignee pursuant
to Section 12.07 and/or make offers to make optional prepayments on a non-pro
rata basis shall require the prior written consent of the Required Lenders
rather than the prior written consent of each Lender directly affected thereby
and (C) the consent of the Borrowers shall not be required to change any order
of priority set forth in Section 2.05(d) and Section 4.03.

 

(b)                                 If (i) any action to be taken by the Lenders
hereunder requires the consent, authorization, or agreement of all of the
Lenders or any Lender affected thereby, and a Lender

 

131

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

fails to give its consent, authorization, or agreement, or (ii) any Lender
requires the Borrowers to pay any Additional Amounts under Section 2.09,
requests compensation under Section 2.10 or Section 2.11, and, in the case of
clause (ii), such Lender has received a written request to, and has declined or
is unable to, designate a different lending office that would eliminate or
reduce amounts payable pursuant to such Sections in the future (each such
Lender, an “Affected Lender”), then the Collateral Agent, upon at least 5
Business Days prior irrevocable notice to the Affected Lender, may permanently
replace the Affected Lender with one or more substitute lenders (each, a
“Replacement Lender”), and the Affected Lender shall have no right to refuse to
be replaced hereunder.  Such notice to replace the Affected Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Affected Lender and each Replacement Lender shall
execute and deliver an Assignment and Acceptance, subject only to the Affected
Lender being repaid its share of the outstanding Obligations without any premium
or penalty of any kind whatsoever, but including any amounts payable pursuant to
Section 2.08, Section 2.09, Section 2.10 and Section 2.11.  If the Affected
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Affected Lender
shall be deemed to have executed and delivered such Assignment and Acceptance. 
The replacement of any Affected Lender shall be made in accordance with the
terms of Section 12.07.

 

Section 12.03                                  No Waiver; Remedies, Etc.  No
failure on the part of any Agent or any Lender to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right.  The rights and remedies of the Agents and the Lenders
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Agents and the Lenders under any Loan Document against any party
thereto are not conditional or contingent on any attempt by the Agents and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.

 

Section 12.04                                  Expenses; Taxes; Attorneys’
Fees.  The Borrowers will pay on demand, all reasonable out-of-pocket costs and
expenses incurred by or on behalf of each Agent (and, in the case of clauses
(b) through (n) below, each Lender), regardless of whether the transactions
contemplated hereby are consummated, including, without limitation, reasonable
fees, costs, client charges and expenses of counsel for each Agent (and, in the
case of clauses (b) through (n) below, each Lender), accounting, due diligence,
periodic field audits, physical counts, valuations, investigations, searches and
filings, monitoring of assets, appraisals of Collateral, the rating of the
Loans, title searches, miscellaneous disbursements, examination, travel, lodging
and meals, arising from or relating to:  (a) the negotiation, preparation,
execution, delivery, performance and administration of this Agreement and the
other Loan Documents

 

132

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 7.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 7.01(f)); (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given; (c) the preservation and
protection of the Agents’ or any of the Lenders’ rights under this Agreement or
the other Loan Documents; (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith;
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document; (f) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document; (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document; (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document; (i) any attempt to collect from any Loan Party; (j) all liabilities
and costs arising from or in connection with any Environmental Action associated
with or arising from the past, present or future operations of any Loan Party;
(k) any Environmental Liabilities and Costs incurred in connection with (A) any
Remedial Action to address violations of Environmental Law or any Hazardous
Materials present or arising out of the operations of any Loan Party or any real
property owned, leased or operated by any Loan Party, (B) any Environmental
Lien, except to the extent in either case of (A) or (B) such Environmental
Liabilities and Costs are (x) incurred following foreclosure by the Collateral
Agent or following any Agent or Lender having become the successor-in-interest
to any Loan Party or any of its Subsidiaries and (y) attributable to acts of any
Agent or Lender; (l) the rating of the Loans by one or more rating agencies in
connection with any Lender’s Securitization; or (m) the receipt by any Agent or
any Lender of any advice from professionals with respect to any of the
foregoing; provided that, notwithstanding the foregoing, the obligation of the
Borrowers to reimburse attorneys’ fees and costs shall be limited, absent an
actual or potential conflict of interest (as reasonably determined by the
Agents), to the attorneys’ fees and costs of (x) one primary counsel, (y) one
local counsel in each material jurisdiction and (z) one regulatory counsel for
the Agents and the Lenders; and provided further that the Borrowers’ obligations
under this Section 12.04 shall not, as to the applicable Agent or Lender, be
available to such Agent or Lender, to the extent that any costs, expenses,
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent or
Lender.  Without limitation of the foregoing or any other provision of any Loan
Document:  (x) without duplication of Section 2.09, the Borrowers agree to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by any Agent or any Lender to be payable
in connection with this Agreement or any other Loan Document, and the Borrowers
agree to save each Agent and each

 

133

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrowers agree to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement concurrently with or after providing the Administrative
Borrower with written notice of its intention to do so, and the expenses of such
Agent incurred in connection therewith shall be reimbursed on demand by the
Borrowers.  The obligations of the Borrowers under this Section 12.04 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

Section 12.05                                  Right of Set-off.  Upon the
occurrence and during the continuance of any Event of Default, any Agent or any
Lender may, and is hereby authorized to, at any time and from time to time,
without notice to any Loan Party (any such notice being expressly waived by the
Loan Parties) and to the fullest extent permitted by law, set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Agent or such
Lender or any of their respective Affiliates to or for the credit or the account
of any Loan Party against any and all obligations of the Loan Parties either now
or hereafter existing under any Loan Document, irrespective of whether or not
such Agent or such Lender shall have made any demand hereunder or thereunder and
although such obligations may be contingent or unmatured.  Each Agent and each
Lender agrees to notify such Loan Party promptly after any such set-off and
application made by such Agent or such Lender or any of their respective
Affiliates provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Agents and the
Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06                                  Severability.   Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

Section 12.07                                  Assignments and Participations.

 

(a)                                 This Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of each Loan Party and each Agent
and each Lender and their respective successors and assigns; provided, however,
that none of the Loan Parties may assign or transfer any of its rights hereunder
or under the other Loan Documents without the prior written consent of each
Lender and any such assignment without the Lenders’ prior written consent shall
be null and void.

 

134

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(b)                                 Subject to the conditions set forth in
clause (c) below, each Lender may assign to one or more other lenders or other
entities all or a portion of its rights and obligations under this Agreement
with respect to all or a portion of its Commitment and any Loan made by it with
the written consent of the Administrative Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed) and the Collateral Agent;
provided, however, that (i) no written consent of the Collateral Agent or the
Administrative Borrower shall be required (A) in connection with any assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender, and (ii) no written
consent of the Administrative Borrower shall be required during the continuance
of an Event of Default.

 

(c)                                  Assignments shall be subject to the
following additional conditions:

 

(i)                                     Each such assignment shall be in an
amount which is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof (or the remainder of such Lender’s Commitment) (except such minimum
amount shall not apply to an assignment by a Lender to (A) a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) a group of new
Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof);

 

(ii)                                  The parties to each such assignment shall
execute and deliver to the Collateral Agent, for its acceptance, an Assignment
and Acceptance, together with any promissory note subject to such assignment and
such parties shall deliver to the Collateral Agent, for the benefit of the
Collateral Agent, a processing and recordation fee of $5,000 (except the payment
of such fee shall not be required in connection with an assignment by a Lender
to a Lender, an Affiliate of such Lender or a Related Fund of such Lender); and

 

(iii)                               No such assignment shall be made to (A) any
Disqualified Institution without the prior written consent of the Administrative
Borrower, or (B) any Loan Party, any holder of Equity Interests of the Parent or
any of their respective Affiliates.

 

(d)                                 Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance and recordation on the Register, which effective date shall be at
least 3 Business Days after the delivery thereof to the Collateral Agent (or
such shorter period as shall be agreed to by the Collateral Agent and the
parties to such assignment), (A) the assignee thereunder shall become a “Lender”
hereunder and, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance,

 

135

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(e)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto; (ii) the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or any of its Subsidiaries or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Loan Documents, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, any Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents; (v) such assignee appoints and
authorizes the Agents to take such action as agents on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

 

(f)                                   The Administrative Agent shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain, or
cause to be maintained at the Payment Office, a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and the principal amount of the Loans (and stated interest thereon) (the
“Registered Loans”) owing to each Lender from time to time.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

136

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(g)                                  Upon receipt by the Administrative Agent of
a completed Assignment and Acceptance, and subject to any consent required from
the Administrative Agent or the Collateral Agent pursuant to
Section 12.07(b) (which consent of the applicable Agent must be evidenced by
such Agent’s execution of an acceptance to such Assignment and Acceptance), the
Administrative Agent shall accept such assignment, record the information
contained therein in the Register (as adjusted to reflect any principal payments
on or amounts capitalized and added to the principal balance of the Loans and/or
Commitment reductions made subsequent to the effective date of the applicable
assignment, as confirmed in writing by the corresponding assignor and assignee
in conjunction with delivery of the assignment to the Administrative Agent) and
provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.

 

(h)                                 A Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide).  Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any, evidencing the same),
the Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

 

(i)                                     In the event that any Lender sells
participations in a Registered Loan, such Lender shall, acting for this purpose
as a non-fiduciary agent on behalf of the Borrowers, maintain, or cause to be
maintained, a register, on which it enters the name of all participants in the
Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the “Participant Register”).  A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.  The Participant Register shall be available for inspection by the
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

137

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(j)                                    Any Non-U.S. Lender who purchases or is
assigned or participates in any portion of such Registered Loan shall comply
with Section 2.09(d).

 

(k)                                 Each Lender may sell participations to one
or more banks or other entities (other than, without the prior written consent
of the Administrative Borrower, any Disqualified Institution) in or to all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Loans made by
it); provided that (i) such Lender’s obligations under this Agreement (including
without limitation, its Commitments hereunder) and the other Loan Documents
shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents; and (iii) a participant shall not be
entitled to require such Lender to take or omit to take any action hereunder
except (A) action directly effecting an extension of the maturity dates or
decrease in the principal amount of the Loans, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or any
Loan Party (except as set forth in Section 10.08 of this Agreement or any other
Loan Document).  The Loan Parties agree that each participant shall be entitled
to the benefits of Section 2.09 and Section 2.10 of this Agreement with respect
to its participation in any portion of the Commitments and the Loans as if it
was a Lender; provided that such participant agrees to be subject to all duties
and obligations of Section 2.09 as if it were a Lender.

 

(l)                                     Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or loans made to such
Lender pursuant to securitization or similar credit facility
(a “Securitization”); provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.  The Loan Parties shall cooperate
with such Lender and its Affiliates to effect the Securitization including,
without limitation, by providing such information as may be reasonably requested
by such Lender in connection with the rating of its Loans or the Securitization.

 

Section 12.08                                  Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of this Agreement by telecopier or electronic mail
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telecopier or electronic mail also shall deliver an original executed
counterpart of this Agreement but the

 

138

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09                                  GOVERNING LAW.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN
ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

Section 12.10                                  CONSENT TO JURISDICTION; SERVICE
OF PROCESS AND VENUE.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO (OTHER THAN LENDERS ORGANIZED IN A JURISDICTION
OUTSIDE THE UNITED STATES) HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY
ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, IN
THE CASE OF THE LOAN PARTIES, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR
NOTICES AS SET FORTH IN SECTION 12.01 AND, IN THE CASE OF ANY OTHER PARTY, TO
ITS ADDRESS ON FILE WITH THE ADMINISTRATIVE AGENT, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING.  THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY OTHER
JURISDICTION.  EACH PARTY HERETO (OTHER THAN LENDERS THAT ARE ORGANIZED IN A
JURISDICTION OUTSIDE THE UNITED STATES) HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF

 

139

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE
EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH PARTY HERETO (OTHER THAN
LENDERS THAT ARE ORGANIZED IN A JURISDICTION OUTSIDE THE UNITED STATES) HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

Section 12.11                                  WAIVER OF JURY TRIAL, ETC.  EACH
LOAN PARTY, EACH AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH LOAN PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH PARTY HERETO
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER
PARTIES HERETO ENTERING INTO THIS AGREEMENT.

 

Section 12.12                                  Consent by the Agents and
Lenders.  Except as otherwise expressly set forth herein to the contrary or in
any other Loan Document, if the consent, approval, satisfaction, determination,
judgment, acceptance or similar action (an “Action”) of any Agent or any Lender
shall be permitted or required pursuant to any provision hereof or any provision
of any other agreement to which any Loan Party is a party and to which any Agent
or any Lender has succeeded thereto, such Action shall be required to be in
writing and may be withheld or denied by such Agent or such Lender, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.

 

140

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 12.13                                  No Party Deemed Drafter.  Each of
the parties hereto agrees that no party hereto shall be deemed to be the drafter
of this Agreement.

 

Section 12.14                                  Reinstatement; Certain Payments. 
If any claim is ever made upon any Secured Party for repayment or recovery of
any amount or amounts received by such Secured Party in payment or on account of
any of the Obligations, such Secured Party shall give prompt notice of such
claim to each other Agent and Lender and the Administrative Borrower, and if
such Secured Party repays all or part of such amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such Secured Party or any of its property, or (ii) any good
faith settlement or compromise of any such claim effected by such Secured Party
with any such claimant, then and in such event each Loan Party agrees that
(A) any such judgment, decree, order, settlement or compromise shall be binding
upon it notwithstanding the cancellation of any Indebtedness hereunder or under
the other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (B) it shall be and remain liable to such Secured Party hereunder
for the amount so repaid or recovered to the same extent as if such amount had
never originally been received by such Secured Party.

 

Section 12.15                                  Indemnification; Limitation of
Liability for Certain Damages.

 

(a)                                 In addition to each Loan Party’s other
Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless each Secured Party and
all of their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively called the “Indemnitees”) from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent’s or any Lender’s furnishing of funds to the Borrowers
under this Agreement or the other Loan Documents, including, without limitation,
the management of any such Loans or the Borrowers’ use of the proceeds thereof,
(iii) the Agents and the Lenders relying on any instructions of the
Administrative Borrower or the handling of the Loan Account and Collateral of
the Borrowers as herein provided, (iv) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (v) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the “Indemnified Matters”);
provided, however, that the Loan Parties shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-

 

141

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

appealable judgment of a court of competent jurisdiction, or (b) absent an
actual or potential conflict of interest (as reasonably determined by the Agents
and the Lenders), to reimburse attorneys’ fees and costs in excess of the
attorneys’ fees and costs of (x) one primary counsel, (y) one local counsel in
each material jurisdiction and (z) one regulatory counsel for the Agents and the
Lenders.

 

(b)                                 The indemnification for all of the foregoing
losses, damages, fees, costs and expenses of the Indemnitees set forth in this
Section 12.15 are chargeable against the Loan Account.  To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section 12.15
may be unenforceable because it is violative of any law or public policy, each
Loan Party shall, jointly and severally, contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(c)                                  No party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto, on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each party
hereto hereby waives, releases and agrees not to sue upon any such claim or seek
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(d)                                 The indemnities and waivers set forth in
this Section 12.15 shall survive the repayment of the Obligations and discharge
of any Liens granted under the Loan Documents.

 

Section 12.16                                  Records.  The unpaid principal of
and interest on the Loans, the interest rate or rates applicable to such unpaid
principal and interest, the duration of such applicability, the Commitments, and
the accrued and unpaid fees payable pursuant to Section 2.06 hereof, shall at
all times be ascertained from the records of the Agents, which shall be
conclusive and binding absent manifest error.

 

Section 12.17                                  Binding Effect.  This Agreement
shall become effective when it shall have been executed by each Loan Party, each
Agent and each Lender and when the conditions precedent set forth in
Section 5.01 hereof have been satisfied or waived in writing by the Agents, and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
each Agent and each Lender, and their respective successors and assigns, except
that the Loan Parties shall not have the right to assign their rights hereunder
or any interest herein without the prior written consent of each Agent and each
Lender, and any assignment by any Lender shall be governed by Section 12.07
hereof.

 

142

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 12.18                                  Highest Lawful Rate.  It is the
intention of the parties hereto that each Agent and each Lender shall conform
strictly to usury laws applicable to it.  Accordingly, if the transactions
contemplated hereby or by any other Loan Document would be usurious as to any
Agent or any Lender under laws applicable to it (including the laws of the
United States of America and the State of New York or any other jurisdiction
whose laws may be mandatorily applicable to such Agent or such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document or any agreement entered into in connection with or as security for the
Obligations, it is agreed as follows:  (i) the aggregate of all consideration
which constitutes interest under law applicable to any Agent or any Lender that
is contracted for, taken, reserved, charged or received by such Agent or such
Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by such Agent or such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Agent or such Lender, as applicable, to the Borrowers);
and (ii) in the event that the maturity of the Obligations is accelerated by
reason of any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Agent or any Lender may never
include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall, subject to
the last sentence of this Section 12.18, be canceled automatically by such Agent
or such Lender, as applicable, as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Agent or such Lender, as
applicable, on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid
in full, refunded by such Agent or such Lender to the Borrowers).  All sums paid
or agreed to be paid to any Agent or any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Agent or such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time
(x) the amount of interest payable to any Agent or any Lender on any date shall
be computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the

 

143

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

total amount of interest which would have been payable to such Agent or such
Lender if the total amount of interest had been computed without giving effect
to this Section 12.18.

 

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19                                  Confidentiality.  Each Agent and
each Lender agrees (on behalf of itself and each of its affiliates, directors,
officers, employees and representatives) to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
practices of comparable commercial finance companies, any non-public information
supplied to it by the Loan Parties pursuant to this Agreement or the other Loan
Documents which is identified in writing by the Loan Parties as being
confidential at the time the same is delivered to such Person (and which at the
time is not, and does not thereafter become, publicly available or available to
such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure by any Agent or any Lender of any such
information (i) to its Affiliates and to its and its Affiliates’ respective
equityholders (including, without limitation, partners), directors, officers,
employees, agents, trustees, counsel, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential in accordance with this Section 12.19); (ii) to any
other party hereto; (iii) to any assignee or participant (or prospective
assignee or participant) or any party to a Securitization so long as such
assignee or participant (or prospective assignee or participant) or party to a
Securitization first agrees, in writing, to be bound by confidentiality
provisions similar in substance to this Section 12.19; (iv) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party;
(vii) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder; or
(viii) with the consent of the Administrative Borrower.

 

144

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Section 12.20                                  Public Disclosure.  Each Loan
Party agrees that neither it nor any of its Affiliates will now or in the future
issue any press release or other public disclosure using the name of an Agent,
any Lender or any of their respective Affiliates or referring to this Agreement
or any other Loan Document without the prior written consent of such Agent or
such Lender, except to the extent that such Loan Party or such Affiliate is
required to do so under applicable law (including, without limitation, all
filings required by the SEC) (in which event, such Loan Party or such Affiliate
will consult with such Agent or such Lender before issuing such press release or
other public disclosure).  Each Loan Party hereby authorizes each Agent and each
Lender, after consultation with the Borrowers, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.

 

Section 12.21                                  Integration.  This Agreement,
together with the other Loan Documents, reflects the entire understanding of the
parties with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

Section 12.22                                  USA PATRIOT Act. Each Lender that
is subject to the requirements of the USA PATRIOT Act hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the entities
composing the Borrowers, which information includes the name and address of each
such entity and other information that will allow such Lender to identify the
entities composing the Borrowers in accordance with the USA PATRIOT Act.  Each
Loan Party agrees to take such action and execute, acknowledge and deliver at
its sole cost and expense, such instruments and documents as any Lender may
reasonably require from time to time in order to enable such Lender to comply
with the USA PATRIOT Act.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Name: Kevin Waters

 

 

Title: Chief Financial Officer

 

 

 

TOMOTHERAPY INCORPORATED

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Name: Kevin Waters

 

 

Title: Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

MORPHORMICS, INC.

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Name: Kevin Waters

 

 

Title: Chief Financial Officer

 

 

 

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: President

 

 

 

LENDERS:

 

 

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By: Cerberus NJ Credit Opportunities GP, LLC

 

--------------------------------------------------------------------------------


 

 

Its: General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS ASRS HOLDINGS LLC

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.

 

 

 

By: Cerberus ICQ Levered Opportunities GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.

 

 

 

By: Cerberus KRS Levered Opportunities GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 1.01(A)
Lenders and Lenders’ Commitments

 

Lender

 

Total Term Loan Commitment

 

Cerberus NJ Credit Opportunities Fund, L.P.

 

$

10,498,119.45

 

Cerberus ASRS Holdings LLC

 

$

37,206,985.47

 

Cerberus ICQ Levered Loan Opportunities Fund, L.P.

 

$

17,181,969.61

 

Cerberus KRS Levered Loan Opportunities Fund, L.P.

 

$

5,112,925.47

 

Total

 

$

70,000,000.00

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 1.01(B)
Immaterial Subsidiaries

 

Immaterial Subsidiaries (Country of Incorporation):

 

Accuray Asia Ltd. (Hong Kong)

Accuray Belgium BVBA (Belgium)

Accuray Brasil Comércio, Importação e Exportação de Equipamentos Médicos Ltda.
(Brazil)

Accuray Cayman Islands (Cayman Islands)

Accuray Italy S.r.l. (Italy)

Accuray Medical Equipment (Canada) Ltd.  (Canada)

Accuray Medical Equipment (India) Private Limited (India)

Accuray Medical Equipment (Russia) LLC (Russia)

Accuray Medical Equipment (Shanghai) (People’s Republic of China)

Accuray Medical Equipment GmbH (Germany)

Accuray Mexico, S.A. de C.V. (Mexico)

Accuray Netherlands B.V. (Netherlands)

Accuray Spain, S.L.U. (Spain)

Accuray Medical Equipment Ltd. (Turkey)

Accuray UK, Ltd. (United Kingdom)

TomoTherapy Germany GmbH (Germany)

TomoTherapy - Asia Pacific, Hong Kong Limited (Hong Kong)

TomoTherapy Belgium Holding LLC (US)

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(e)
Capitalization; Subsidiaries

 

Entity

 

Jurisdiction

 

Percentage 
Ownership

 

Direct Owner of 
Interests

 

Accuray International SARL

 

Switzerland

 

100

%

Accuray Incorporated

 

Accuray Cayman Islands

 

Cayman Islands

 

100

%

Accuray Incorporated

 

Morphormics, Inc.

 

United States

 

100

%

Accuray Incorporated

 

Accuray Europe SAS

 

France

 

100

%

Accuray International SARL

 

Accuray UK, Ltd.

 

United Kingdom

 

100

%

Accuray International S.A.R.L

 

Accuray Spain S.L.U.

 

Spain

 

100

%

Accuray International S.A.R.L

 

Accuray Medical Equipment (Canada) Ltd.

 

Canada

 

100

%

Accuray International S.A.R.L

 

Accuray Brasil

 

Brazil

 

99

%

Accuray International S.A.R.L

 

Accuray Brasil

 

Brazil

 

1

%

Accuray Incorporated

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Accuray Medical Equipment (Russia) LLC

 

Russia

 

99.5

%

Accuray International S.A.R.L

 

Accuray Medical Equipment (Russia) LLC

 

Russia

 

0.5

%

Accuray International S.A.R.L

 

Accuray Medical Equipment GmbH

 

Germany

 

100

%

Accuray International S.A.R.L

 

Accuray Asia Ltd.

 

Hong Kong

 

100

%

Accuray International S.A.R.L

 

Accuray Japan K.K.

 

Japan

 

100

%

Accuray International S.A.R.L

 

Accuray Medical Equipment (India) Private Ltd.

 

India

 

99

%

Accuray International S.A.R.L

 

Accuray Medical Equipment (India) Private Ltd.

 

India

 

1

%

Accuray International S.A.R.L

 

Accuray Medical Equipment Ltd (Turkey).

 

Turkey

 

99

%

Accuray International S.A.R.L

 

Accuray Medical Equipment Ltd. (Turkey)

 

Turkey

 

1

%

Accuray International S.A.R.L

 

Accuray Mexico SA de CV.

 

Mexico

 

99

%

Accuray International S.A.R.L

 

Accuray Mexico SA de CV.

 

Mexico

 

1

%

Accuray International S.A.R.L

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Accuray Medical Equipment (Shanghai)

 

China

 

100

%

Accuray International S.A.R.L

 

TomoTherapy Europe Sarl

 

Switzerland

 

100

%

TomoTherapy Incorporated

 

Accuray Accelerator Technology (Chengdu) Inc.

 

China

 

100

%

TomoTherapy Incorporated

 

Accuray Belgium BVBA

 

Belgium

 

99.5

%

TomoTherapy Europe Sarl

 

Accuray Belgium BVBA

 

Belgium

 

0.5

%

TomoTherapy Europe Sarl

 

Accuray Italy S.r.l.

 

Italy

 

100

%

TomoTherapy Europe Sarl

 

TomoTherapy Incorporated

 

United States

 

100

%

Accuray Incorporated

 

TomoTherapy Germany GmbH

 

Germany

 

100

%

TomoTherapy Europe Sarl

 

Accuray Netherlands B.V.

 

Netherlands

 

100

%

TomoTherapy Europe Sarl

 

TomoTherapy Asia Pacific

 

Hong Kong

 

100

%

TomoTherapy Europe Sarl

 

TomoTherapy Belgium Holding LLC

 

USA

 

100

%

TomoTherapy Incorporated

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(i)
ERISA

 

None.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(p)
Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(q)

 

Insurance

 

(See attached)

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

2015 Schedule of Insurance

Accuray Incorporated - 2015 Insurance Policy Schedule

 

Insurers

 

Effective
Date

 

Policy Number

 

Limits

 

Deductible/
Self-Insured Retention

Directors & Officers

 

XL Specialty Ins. Co.

 

3/15/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Excess D&O

 

Old Republic Ins. Co.

 

3/15/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Excess D&O

 

National Union Fire. (AIG)

 

3/15/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Excess D&O

 

Federal Ins. Co. (Chubb)

 

3/15/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Management Liability

 

Federal Ins. Co.

 

4/15/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Including

 

(Chubb)

 

 

 

 

 

 

 

 

 

 

 

 

- Employment Practices Lab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Fiduciary Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Crime

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special – Coverage

 

Hiscox Ins. Co

 

5/30/15-3/31/16

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cyber Liability

 

ACE/Illinois Union

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargo

 

Lloyds/Watkins Syndicate

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Cargi

 

Lloyds

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

Affiliated FM

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

2015 Schedule of Insurance

Accuray Incorporated - 2015 Insurance Policy Schedule

 

Insurers

 

Effective
Date

 

Policy Number

 

Limits

 

Deductible/
Self-Insured Retention

Commercial Package

 

One/Beacon/

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

Including:

 

Atlantic Specialty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- General Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Employee Benefits Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Auto Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(All Other States)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-Umbrellas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto Liability (MA)

 

OneBeacon/

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

Atlantic Specialty

 

 

 

 

 

 

 

 

 

 

 

 

Workers Compensation

 

OneBeacon/

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

Atlantic Specialty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Package

 

ACE

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

- General Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Employee Benefits Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

2015 Schedule of Insurance

Accuray Incorporated - 2015 Insurance Policy Schedule

 

Insurers

 

Effective
Date

 

Policy Number

 

Limits

 

Deductible/
Self-Insured Retention

- Contingent Auto Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Foreign Voluntary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Comp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Accidental Death &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dismemberment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Local Admitted Placement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Products Liability

 

ACE

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Product

 

Chubb

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Product

 

OneBeacon/

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

Homeland Ins. Co.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Product

 

Ironshore

 

8/1/2015-2016

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

This summary is furnished to you for general informational purposes and is
accurate only as of the effective date of your coverage. This document is not an
insurance policy and does not amend, alter or extend the coverage afforded by
the listed proposed policy(ies); please consult your policy(ies) for the actual
terms, conditions and limits that apply to your coverage. ©Aon Corporation,
2012. All rights Reserved.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(t)

 

Intellectual Property

 

(See attached)

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Trademark US “Registered” Matters
January 6, 2016

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

1

 

CYBERKNIFE

 

US

 

74452587

 

2159142

2

 

CYBERKNIFE

 

US

 

A002761

 

868376

3

 

SYNCHRONY

 

US

 

76355129

 

3121089

4

 

ROBOCOUCH

 

US

 

78444046

 

3303434

5

 

INVIEW

 

US

 

78471678

 

3177967

6

 

MULTIPLAN

 

US

 

76635460

 

3181425

7

 

XSIGHT

 

US

 

76635461

 

3298517

8

 

XSIGHT (Reg.No 3496392)

 

US

 

77018732

 

3496392

9

 

XSIGHT

 

US

 

A0006096

 

923838

10

 

ACCURAY (Standard Characters)

 

US

 

78732900

 

3306634

11

 

ACCURAY

 

US

 

A0002860

 

896634

12

 

ACCURAY AND DESIGN

 

US

 

78732915

 

3378543

13

 

MISCELLANEOUS DESIGN (ACCURAY’S DESIGN)

 

US

 

78732925

 

3306635

14

 

CYBERKNIFE UNIVERSITY

 

US

 

77018644

 

3465111

15

 

XCHANGE

 

US

 

77007570

 

3631869

16

 

XCHANGE

 

US

 

A0005960

 

907679

17

 

ACCURAY CAPITAL

 

US

 

77265531

 

3620082

18

 

CYBERKNIFE VSI

 

US

 

77702437

 

3904968

19

 

QUICKPLAN

 

US

 

77813495

 

3829517

20

 

PLANTOUCH

 

US

 

85420777

 

4332520

21

 

AERO Accuray Exchange in Raditaion Oncology

 

US

 

85436970

 

4240551

22

 

ACCURAY

 

US

 

2012026212

 

5528381

 

160

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

 

 

(Japanese Characters)

 

 

 

 

 

 

23

 

HI ART

 

US

 

865313

 

865313

24

 

HI ART (2840349)

 

US

 

78255227

 

2840349

25

 

HI ART (2840348)

 

US

 

78255208

 

2840348

26

 

TOMO

 

US

 

857295

 

857295

27

 

TOMO

 

US

 

78203099

 

2788956

28

 

TOMOTHERAPY

 

US

 

847352

 

847352

29

 

TOMOTHERAPY AND DESIGN

 

US

 

01182642

 

TMA653899

30

 

TOMOTHERAPY HI ART

 

US

 

76219829

 

2729995

31

 

TOMOHD

 

US

 

85145550

 

4418909

32

 

TOMOH

 

US

 

85145560

 

4621369

33

 

RADIATE HOPE

 

US

 

77275205

 

4042324

34

 

RADIATE HOPE AND DESIGN

 

US

 

77275240

 

4042326

35

 

TARGETING CANCER TOGETHER

 

US

 

77275212

 

4042325

 

161

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Trademark OUS “Registered” Matters
January 6, 2016

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

1

 

CYBERKNIFE

 

AR

 

2804456

 

2271973

2

 

CYBERKNIFE

 

CO

 

08137766

 

385786

3

 

CYBERKNIFE

 

EM

 

001412923

 

001412923

4

 

CYBERKNIFE

 

IN

 

2003493

 

2003493

5

 

CYBERKNIFE

 

IR

 

188030110

 

173757

6

 

CYBERKNIFE

 

JP

 

1111430

 

4619273

7

 

CYBERKNIFE

 

KW

 

103328

 

90404

8

 

CYBERKNIFE

 

AU

 

OBTAIN?

 

868376

9

 

CYBERKNIFE

 

CH

 

OBTAIN?

 

868376

10

 

CYBERKNIFE

 

CN

 

OBTAIN?

 

868376

11

 

CYBERKNIFE

 

KR

 

OBTAIN?

 

868376

12

 

CYBERKNIFE

 

CN

 

868376

 

868376

13

 

CYBERKNIFE

 

NZ

 

737078

 

737078

14

 

CYBERKNIFE

 

PY

 

21219

 

334680

15

 

CYBERKNIFE

 

RU

 

2009700540

 

398317

16

 

CYBERKNIFE

 

SA

 

144956

 

127287

17

 

CYBERKNIFE

 

TW

 

94050249

 

01223067

18

 

CYBERKNIFE

 

UA

 

M200905019

 

128118

19

 

CYBERKNIFE

 

UY

 

403554

 

403554

20

 

ROBOCOUCH

 

CN

 

4443932

 

4443932

21

 

ROBOCOUCH

 

EM

 

4175329

 

4175329

22

 

ROBOCOUCH

 

JP

 

2004119115

 

4858059

23

 

AXUM

 

CN

 

4943872

 

4943872

24

 

MULTIPLAN

 

CN

 

4932723

 

4932723

25

 

MULTIPLAN

 

EM

 

4643516

 

4643516

26

 

MULTIPLAN

 

JP

 

200594669

 

4916041

27

 

MULTIPLAN

 

JP

 

200596300

 

5001409

28

 

XSIGHT

 

EM

 

005399241

 

005399241

29

 

XSIGHT

 

JP

 

2009013714

 

5301276

30

 

XSIGHT

 

CN

 

G923838

 

923838

31

 

XSIGHT

 

JP

 

923838

 

923838

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

32

 

XSIGHT

 

KR

 

923838

 

923838

33

 

ACCURAY (Standard Characters)

 

AR

 

2804455

 

2414459

34

 

ACCURAY (Standard Characters)

 

BR

 

840016174

 

 

35

 

ACCURAY (Standard Characters)

 

CO

 

08137763

 

385785

36

 

ACCURAY (Standard Characters)

 

EM

 

004655833

 

004655833

37

 

ACCURAY (Standard Characters)

 

IR

 

188030112

 

217781

38

 

ACCURAY (Standard Characters)

 

KR

 

40200842136

 

40797598

39

 

ACCURAY (Standard Characters)

 

KW

 

103329

 

90405

40

 

ACCURAY

 

AU

 

896634

 

896634

41

 

ACCURAY

 

CH

 

896634

 

896634

42

 

ACCURAY

 

JP

 

896634

 

896634

43

 

ACCURAY

 

KR

 

896634

 

896634

44

 

ACCURAY (Standard Characters)

 

NZ

 

737214

 

737214

45

 

ACCURAY (Standard Characters)

 

PY

 

21220

 

335824

46

 

ACCURAY (Standard Characters)

 

RU

 

2009700539

 

420624

47

 

ACCURAY (Standard

 

SA

 

144957

 

127286

 

163

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

 

 

Characters)

 

 

 

 

 

 

48

 

ACCURAY (Standard Characters)

 

TW

 

094050248

 

01213117

49

 

ACCURAY (Standard Characters)

 

UA

 

M200905020

 

128119

50

 

ACCURAY (Standard Characters)

 

UY

 

403555

 

40355

51

 

XCHANGE

 

EM

 

005347257

 

005347257

52

 

XCHANGE

 

CN

 

907679

 

907679

53

 

XCHANGE

 

JP

 

907679

 

907679

54

 

XCHANGE

 

KR

 

907679

 

907679

55

 

INTERNATIONAL CYBERKNIFE NETWORK

 

CN

 

9059734

 

9059734

56

 

INTERNATIONAL CYBERKNIFE NETWORK

 

EM

 

009654864

 

009654864

57

 

INTERNATIONAL CYBERKNIFE NETWORK

 

JP

 

2011002039

 

5422567

58

 

AERO Accuray Exchange in Raditaion Oncology

 

EM

 

10484723

 

10484723

59

 

AERO Accuray Exchange in Raditaion Oncology

 

JP

 

2011092307

 

5499149

60

 

CYBERKNIFE (JAPANESE CHARACTERS)

 

JP

 

201174379

 

5638370

61

 

HI ART

 

IN

 

1340588

 

1340588

62

 

HI ART

 

TW

 

094006942

 

1185028

63

 

HI ART

 

CA

 

1247428

 

TMA740020

64

 

MISCELLANEOUS

 

CA

 

1182644

 

TMA626773

 

164

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

 

REGISTRATION
NUMBER

 

 

DESIGN (TOMOTHERAPY LOGO)

 

 

 

 

 

 

65

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

CA

 

1247408

 

TMA722932

66

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

TW

 

094006944

 

1182819

67

 

TOMO

 

CA

 

1247410

 

TMA722931

68

 

TOMO

 

CA

 

1182645

 

TMA626109

69

 

TOMO

 

EM

 

003243979

 

003243979

70

 

TOMO

 

IN

 

1340584

 

1340584

71

 

TOMO

 

TW

 

094006945

 

1182820

72

 

TOMO3D

 

TW

 

094006966

 

0082821

73

 

TOMOTHERAPY

 

BR

 

840016190

 

 

74

 

TOMOTHERAPY

 

CA

 

1247407

 

TMA708751

75

 

TOMOTHERAPY

 

IN

 

1340585

 

1340585

76

 

TOMOTHERAPY

 

TW

 

094006943

 

1182818

77

 

TOMOTHERAPY (SINGLE LINE)

 

CA

 

1182643

 

TMA654059

78

 

TOMOTHERAPY (JAPANESE CHARACTERS)

 

JP

 

2012021787

 

5585393

79

 

STATRT

 

EM

 

007005937

 

007005937

80

 

TOMOPORTAL

 

IN

 

1531829

 

1531829

81

 

ONRAD

 

JP

 

2015053384

 

5802044

82

 

ONRAD

 

MX

 

1617204

 

1582659

 

165

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Trademark US “Pending” Matters
January 6, 2016

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

1

 

TOMOTHERAPY

 

US

 

85749470

2

 

STATRT

 

US

 

85145487

3

 

RADIXACT

 

US

 

86742946

4

 

PRECISION

 

US

 

86744374

5

 

iDMS

 

US

 

86744366

6

 

ACCURAY PRECISION

 

US

 

 

 

166

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Trademark OUS “Pending” Matters
January 6, 2016

 

 

 

MARK

 

COUNTRY

 

APPLICATION
NUMBER

1

 

CYBERKNIFE

 

BR

 

840016158

2

 

CYBERKNIFE

 

IQ

 

54905

3

 

CYBERKNIFE

 

MX

 

1343200

4

 

ACCURAY (Standard Characters)

 

IN

 

2003494

5

 

ACCURAY (Standard Characters)

 

IQ

 

54904

6

 

ACCURAY

 

CN

 

896634

7

 

ACCURAY (IN CHINESE CHARACTERS)(9036158)

 

CN

 

9036158

8

 

ACCURAY (IN CHINESE CHARACTERS)(9036159)

 

CN

 

9036159

9

 

CYBERKNIFE (CHINESE CHARACTERS)(9114173)

 

CN

 

9114173

10

 

CYBERKNIFE (CHINESE CHARACTERS)(9114174)

 

CN

 

9114174

11

 

TOMO

 

RU

 

2015706615

12

 

TOMOTHERAPY

 

RU

 

2015706614

13

 

TOMOTHERAPY

 

CA

 

1399183

14

 

ONRAD

 

CN

 

17248954

15

 

ONRAD

 

EM

 

14195176

16

 

RADIXACT

 

CA

 

1744763

17

 

RADIXACT

 

CN

 

 

18

 

RADIXACT

 

EM

 

14500763

19

 

RADIXACT

 

JP

 

2015081559

20

 

PRECISION

 

CA

 

1746346

21

 

PRECISION

 

CN

 

 

22

 

PRECISION

 

EM

 

14519094

23

 

PRECISION

 

JP

 

2015085717

24

 

iDMS

 

CA

 

1746347

25

 

iDMS

 

CN

 

 

26

 

iDMS

 

EM

 

14519102

27

 

iDMS

 

JP

 

2015085198

 

167

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

28

 

ACCURAY PRECISION

 

CA

 

 

29

 

ACCURAY PRECISION

 

CN

 

 

30

 

ACCURAY PRECISION

 

EM

 

 

31

 

ACCURAY PRECISION

 

JP

 

 

 

168

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Patent US “Issued” Matters
January 6, 2016

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

1

 

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

12976810

 

9167681

2

 

Systems and methods for real-time tumor tracking during radiation treatment
using ultrasound imaging

 

US

 

13204559

 

9108048

3

 

PATIENT SUPPORT DEVICE WITH LOW ATTENTUATION PROPERTIES

 

US

 

12893658

 

9061141

4

 

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

13446883

 

9044602

5

 

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

13610594

 

9031200

6

 

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

10957467

 

8989349

7

 

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

13205576

 

8989846

8

 

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

13359365

 

8971490

9

 

SYSTEMS AND METHODS FOR CARGO SCANNING AND RADIOTHERAPY USING A TRAVELING WAVE
LINEAR ACCELERATOR BASED X-RAY SOURCE

 

US

 

13473499

 

8942351

10

 

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

13033584

 

8934605

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

11

 

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

13033571

 

8917813

12

 

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

13739590

 

8913716

13

 

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

11890881

 

8874187

14

 

METHOD AND APPARATUS FOR SELECTING A TRACKING METHOD TO USE IN IMAGE GUIDED
TREATMENT

 

US

 

13281386

 

8849633

15

 

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

13473489

 

8836250

16

 

FIDUCIAL-LESS TRACKING OF A VOLUME OF INTEREST

 

US

 

11592772

 

8831706

17

 

COLLIMATOR CHANGER

 

US

 

11592803

 

8822934

18

 

Method and apparatus for treating a target’s partial motion range

 

US

 

13281354

 

8824630

19

 

Treatment Planning in a Virtual Environment

 

US

 

12799072

 

8819591

20

 

IMAGE REGISTRATION FOR IMAGE-GUIDED SURGERY

 

US

 

13183305

 

8818105

21

 

Medical imaging and image-guided radiation treatment

 

US

 

13156299

 

8804901

22

 

SYSTEM AND METHOD OF CONTOURING A TARGET AREA

 

US

 

12549924

 

8803910

23

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

13525940

 

8786217

24

 

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING REGION OF INTEREST

 

US

 

11459074

 

8767917

25

 

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

13406343

 

8761337

26

 

ROBOTIC ARM FOR PATIENT

 

US

 

13612660

 

8745789

 

170

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

 

 

POSITIONING ASSEMBLY

 

 

 

 

 

 

27

 

ADAPTIVE X-RAY CONTROL

 

US

 

13407379

 

8693632

28

 

ROBOTIC ARM FOR A RADIATION TREATMENT SYSTEM

 

US

 

11824080

 

8655429

29

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

13306951

 

8634898

30

 

METHOD AND SYSTEM FOR IMPROVED IMAGE SEGMENTATION

 

US

 

12380829

 

8577115

31

 

Medical imaging and image-guided radiation treatment

 

US

 

13156285

 

8559596

32

 

SYSTEMS AND METHODS FOR GENERATING X-RAYS AND NEUTRONS

 

US

 

13466521

 

8541756

33

 

Ring Gantry Radiation Treatment Delivery System With Dynamically Controllable
Inward Extension Of Treatment Head

 

US

 

13088321

 

8536547

34

 

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

12259038

 

8509383

35

 

ADAPTIVE X-RAY CONTROL

 

US

 

12250262

 

8483358

36

 

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

12398869

 

8467497

37

 

Patient Positioing Assembly

 

US

 

12793453

 

8457279

38

 

SUBTRACTION OF SEGMENTED ANATOMICAL FEATURE FROM AN ACQUIRED IMAGE

 

US

 

12242609

 

8457372

39

 

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

12854139

 

8442287

40

 

CALIBRATING TRACKING SYSTEMS TO REMOVE POSITION- DEPENDENT BIAS

 

US

 

11710729

 

8417318

41

 

PATIENT TRACKING USING A VIRTUAL IMAGE

 

US

 

11202842

 

8406851

42

 

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

12474074

 

8402581

 

171

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

43

 

Systems and methods for achromatically bending a beam of charged particles by
about ninety degree during radiation Treatment

 

US

 

13183943

 

8405044

44

 

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

US

 

10506866

 

8406844

45

 

NON-VOXEL-BASED BROAD-BEAM (NVBB) ALGORITHM FOR INTENSITY MODULATED RADIATION
THERAPY DOSE CALCULATION AND PLAN OPTIMIZATION

 

US

 

12915618

 

8401148

46

 

TRAVELING WAVE LINAC ACCELERATOR COMPRISING FREQUENCY CONTROLLER FOR INTERLEAVED
MULTIPLE- ENERGY OPERATION

 

US

 

13551527

 

8384314

47

 

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

12550184

 

8363784

48

 

IMAGE ALIGNMENT

 

US

 

12884515

 

8315356

49

 

Magnetron Powered of Interleaved Multi-energy Linac

 

US

 

12697031

 

8311187

50

 

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

12899872

 

8306297

51

 

CARDIAC TARGET TRACKING

 

US

 

12354710

 

8295435

52

 

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

12718901

 

8284898

53

 

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

12793621

 

8280491

54

 

APPARATUS AND METHOD FOR DETERMINING AN OPTIMIZED PATH TRAVERSAL FOR RADIATION
TREATMENT DELIVERY SYSTEM

 

US

 

11731503

 

8262554

 

172

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

55

 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

US

 

12581086

 

8232748

56

 

SYSTEM AND METHOD OF TREATING A PATIENT WITH RADIATION THERAPY

 

US

 

11431319

 

8232535

57

 

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

US

 

11459078

 

8229068

58

 

METHOD FOR ADAPTING FRACTIONATION OF A RADIATION THERAPY DOSE

 

US

 

12258783

 

8222616

59

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

12499644

 

8203289

60

 

CORRELATION MODEL SELECTION FOR INTERNAL TARGET MOVEMENT

 

US

 

11240593

 

8180432

61

 

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

12492793

 

8180020

62

 

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

12872288

 

8161585

63

 

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

11129122

 

8160205

64

 

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

12558489

 

8130907

65

 

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

12251409

 

8126114

66

 

PATIENT SUPPORT DEVICE

 

US

 

12204641

 

8122542

67

 

INTEGRATED VARIABLE-APERTURE COLLIMATOR AND FIXED-APERTURE COLLIMATOR

 

US

 

11824083

 

8093572

68

 

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

US

 

13010631

 

8090175

69

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

12356442

 

8086299

 

173

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

70

 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

US

 

12199293

 

8086004

71

 

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

11242366

 

8077936

72

 

CONSTRAINED-CURVE CORRELATION MODEL

 

US

 

12008658

 

8064642

73

 

NON-LINEAR CORRELATION MODELS FOR INTERNAL TARGET MOVEMENT

 

US

 

11239789

 

8027715

74

 

METHOD AND APPARATUS FOR MODULATING A RADIATION BEAM

 

US

 

11361883

 

7957507

75

 

DELINEATION ON THREE-DIMENSIONAL MEDICAL IMAGE

 

US

 

11395666

 

7907772

76

 

HIGH QUALITY VOLUME RENDERING WITH GPU USING FLOATING-POINT FRAME BUFFER OBJECT

 

US

 

11821996

 

7889902

77

 

PATIENT POSITIONING ASSEMBLY

 

US

 

10881315

 

7860550

78

 

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

11638337

 

7853313

79

 

IMAGE ENHANCEMENT METHOD AND SYSTEM FOR FIDUCIAL-LESS TRACKING OF TREATMENT
TARGETS

 

US

 

12334789

 

7840093

80

 

SYSTEM AND METHOD OF EVALUATING DOSE DELIVERED BY A RADIATION THERAPY SYSTEM

 

US

 

11459097

 

7839972

81

 

MULTI-PHASE REGISTRATION OF 2-D X-RAY IMAGES TO 3-D VOLUME STUDIES

 

US

 

11281106

 

7835500

82

 

TARGET PEDESTAL ASSEMBLY AND METHOD OF PRESERVING THE TARGET

 

US

 

12369449

 

7835502

83

 

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

11171842

 

7831073

84

 

AUTOMATIC GENERATION OF AN ENVELOPE OF CONSTRAINT POINTS FOR INVERSE PLANNING

 

US

 

11220838

 

7801349

85

 

METHOD AND APPARATUS FOR

 

US

 

11881542

 

7801269

 

174

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

 

 

CALIBRATING A RADIATION THERAPY TREATMENT SYSTEM

 

 

 

 

 

 

86

 

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

12204628

 

7784127

87

 

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

11459152

 

7773788

88

 

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

10652785

 

7756567

89

 

LOWER-TORSO ASSEMBLY OF A TREATMENT COUCH USEABLE IN AN X-RAY ENVIRONMENT

 

US

 

11823657

 

7742562

90

 

TARGET TRACKING USING SURFACE SCANNER AND FOUR-DIMENSIONAL DIAGNOSTIC IMAGING
DATA

 

US

 

12008083

 

7720196

91

 

DYNAMIC TRACKING OF SOFT TISSUE TARGETS WITH ULTRA- SOUND IMAGES, WITHOUT USING
FIDUCIAL MARKERS

 

US

 

11172097

 

7713205

92

 

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

12157373

 

7711169

93

 

TREATMENT DELIVERY OPTIMIZATION

 

US

 

11480003

 

7693257

94

 

RIGID BODY TRACKING FOR RADIOSURGERY

 

US

 

11281055

 

7684647

95

 

UNIFIED QUALITY ASSURANCE FOR A RADIATION TREATMENT DELIVERY SERVICE

 

US

 

11273711

 

7656998

96

 

METHOD AND SYSTEM FOR EVALUATING DELIVERED DOSE

 

US

 

11459055

 

7643661

97

 

METHOD OF AND SYSTEM FOR PREDICTING DOSE DELIVERY

 

US

 

11459066

 

7639853

 

175

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

98

 

METHOD AND SYSTEM FOR PROCESSING DATA RELATING TO A RADIATION THERAPY TREATMENT
PLAN

 

US

 

11459108

 

7639854

99

 

TEMPORAL SMOOTHING OF A DEFORMATION FIELD

 

US

 

11638827

 

7623679

100

 

“NON-COLLOCATED IMAGING AND TREATMENT IN IMAGE-GUIDED RADIATION TREATMENT
SYSTEMS”.

 

US

 

11824125

 

7623623

101

 

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

US

 

11478047

 

7620144

102

 

WIZARD AND TEMPLATE FOR TREATMENT PLANNING

 

US

 

11242219

 

7611452

103

 

SYSTEM AND METHOD OF GENERATING CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

US

 

11459143

 

7609809

104

 

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

12070106

 

7604405

105

 

PHANTOM INSERT FOR QUALITY ASSURANCE

 

US

 

11731043

 

7594753

106

 

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

12074246

 

7593505

107

 

AUTOMATICALLY DETERMINING A BEAM PARAMETER FOR RADIATION TREATMENT PLANNING

 

US

 

11731115

 

7590219

108

 

METHOD AND SYSTEM FOR ADAPTING A RADIATION THERAPY TREATMENT PLAN BASED ON A
BIOLOGICAL MODEL

 

US

 

11459105

 

7574251

109

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP AND SYSTEM FOR IMPLEMENTING
SAME

 

US

 

11459061

 

7567694

110

 

METHOD AND APPARATUS FOR

 

US

 

11339717

 

7552490

 

176

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

 

 

PATIENT LOADING AND UNLOADING

 

 

 

 

 

 

111

 

DIRECT VOLUME RENDERING OF 4D DEFORMABLE VOLUME IMAGES

 

US

 

11095223

 

7505037

112

 

FIDUCIAL -LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

11999596

 

7505617

113

 

DETERMINING A TARGET-TO-SURFACE DISTANCE AND USING IT FOR REAL TIME ABSORBED
DOSE CALCULATION AND COMPENSATION

 

US

 

11510062

 

7505559

114

 

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

11654254

 

7480399

115

 

IMAGING GEOMETRY

 

US

 

11973722

 

7477722

116

 

MOTION FIELD GENERATION FOR NON-RIGID IMAGE REGISTRATION

 

US

 

10881612

 

7426318

117

 

RESPIRATION PHANTOM FOR QUALITY ASSURANCE

 

US

 

11293458

 

7402819

118

 

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

11144235

 

7400755

119

 

ENERGY MONITORING, OPTIMAL DOSE RATE X-RAY TARGET

 

US

 

11411259

 

7391849

120

 

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

11168613

 

7362848

121

 

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

11234708

 

7356120

122

 

FOUR-DIMENSIONAL VOLUME OF INTEREST

 

US

 

11144247

 

7352370

123

 

DRR GENERATION AND ENHANCEMENT USING A DEDICATED GRAPHICS DEVICE

 

US

 

11166686

 

7330578

124

 

FIDUCIAL-LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

10880486

 

7327865

 

177

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

125

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

10273598

 

7318805

126

 

GENERATION OF RECONSTRUCTED IMAGES

 

US

 

10813807

 

7315636

127

 

IMAGING GEOMETRY

 

US

 

11170832

 

7302033

128

 

FLEXIBLE TREATMENT PLANNING

 

US

 

11241658

 

7298819

129

 

ANCHORED FIDUCIAL APPARATUS AND METHOD

 

US

 

10027792

 

7280865

130

 

WORKSPACE OPTIMIZATION FOR RADIATION TREATMENT DELIVERY SYSTEM

 

US

 

11237007

 

7266176

131

 

METHOD AND APPARATUUS FOR TRACKING AN INTERNAL TARGET REGION WITHOUT AN
IMPLANTED FIDUCIAL

 

US

 

10293216

 

7260426

132

 

ROI SELECTION IN IMAGE REGISTRATION

 

US

 

10881209

 

7231076

133

 

APPARATUS AND METHOD FOR REGISTERING 2D RADIOGRAPHIC IMAGES WITH IMAGES
RECONSTRUCTED FROM 3D SCAN DATA

 

US

 

10652786

 

7204640

134

 

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

10652717

 

7187792

135

 

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

10743502

 

7171257

136

 

TREATMENT TARGET POSITIONING SYSTEM

 

US

 

10881595

 

7166852

137

 

PATIENT POSITIONING ASSEMBLY FOR THERAPEUTIC RADIATION SYSTEM

 

US

 

10687860

 

7154991

138

 

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

11338123

 

7103145

139

 

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

11338120

 

7103144

 

178

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

140

 

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

10814451

 

7046765

141

 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

US

 

09802468

 

7046831

142

 

METHOD FOR RECONSTRUCTION OF LIMITED DATA IMAGES USING FUSION-ALIGNED
REPROJECTION AND NORMAL- ERROR-ALIGNED REPROJECTION

 

US

 

10170252

 

6915005

143

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

09663104

 

6778850

144

 

FLUENCE ADJUSTMENT FOR IMPROVED DELIVERY TO VOXELS WITHOUT REOPTIMIZATION

 

US

 

09802470

 

6661870

145

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANND PATIENT MOTIONS
DURING TREATMENT

 

US

 

09657771

 

6501981

146

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

09270404

 

6144875

147

 

CW PARTICLE ACCELERATOR WITH LOW PARTICLE INJECTION VELOCITY

 

US

 

09764535

 

5744919

148

 

APPARATUS FOR AND METHOD OF PERFORMING STEREOTAXIC SURGERY

 

US

 

07600501

 

5207223

 

179

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Patent OUS “Issued” Matters
January 8, 2016

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

1

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

DE

 

067882233

 

1907058

2

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

FR

 

067882233

 

1907058

3

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

GB

 

067882233

 

1907058

4

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

IT

 

067882233

 

1907058

5

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

SE

 

067882233

 

1907058

6

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

CN

 

2010800369694

 

5606065

7

 

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

CN

 

CN2009801422313

 

CN102196776

8

 

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

JP

 

2009518130

 

2009-518130

9

 

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT FOR IMAGE-GUIDED
RADIATION TREATMENT

 

JP

 

2008520277

 

5603005

10

 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

CN

 

2008801248685

 

CN101952837B

11

 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

CN

 

2010800055767

 

2014011300516910

12

 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

JP

 

2010543094

 

5425808

 

180

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

13

 

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

JP

 

2007253810

 

2007-253810

14

 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

JP

 

2008523014

 

5390855

15

 

COLLIMATOR  CHANGER

 

JP

 

2009536231

 

5327972

16

 

An apparatus and method for determining an optimized path traversal for
radiation treatment delivery system

 

JP

 

2010502090

 

5327981

17

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

JP

 

2009225262

 

5214569

18

 

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

CN

 

2006800281600

 

CN101248441 B

19

 

Dynamic Tracking of Moving Targets

 

JP

 

2007534595

 

5134957

20

 

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY — PCT

 

JP

 

2008511299

 

2008-511299

21

 

Adaptive X-Ray Control

 

JP

 

2008555381

 

5133904

22

 

Adaptive X-Ray Control

 

CN

 

2007800055515

 

CN101384299B

23

 

IMAGING GEOMETRY - PCT

 

JP

 

2008520316

 

5061106

24

 

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

JP

 

2008522987

 

5060476

25

 

IMAGING GEOMETRY - PCT

 

CN

 

2006800286765

 

ZL 201010197048.8

26

 

EVALUATION OF QUALITY ASSURANCE CRITERIA IN DELIVERY OF A TREATMENT PLAN

 

CN

 

2006800345975

 

L200680034597.5

27

 

Imaging geometry

 

CN

 

2010101970488

 

201010197048.8

28

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

JP

 

2007212216

 

4974164

 

181

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

29

 

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

CN

 

2006800250458

 

100190

30

 

PATIENT POSITIONING ASSEMBLY - KOREA

 

KR

 

20067023241

 

1070216

31

 

IMAGING GEOMETRY - PCT

 

DE

 

067744094

 

602006023720.0

32

 

IMAGING GEOMETRY - PCT

 

EP

 

067744094

 

1902273

33

 

IMAGING GEOMETRY - PCT

 

FR

 

067744094

 

1902273

34

 

IMAGING GEOMETRY - PCT

 

GB

 

067744094

 

1902273

35

 

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

CN

 

2007800234568

 

CN 101478918B

36

 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

DE

 

068002351

 

602006022405.2

37

 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

FR

 

068002351

 

1907064

38

 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

GB

 

068002351

 

1907064

39

 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

NL

 

068002351

 

1907064

40

 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

SE

 

068002351

 

1907064

41

 

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

DE

 

080062342

 

602006021803.6

42

 

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO AMOVING TARGET

 

FR

 

080062342

 

1977788

43

 

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO AMOVING TARGET

 

GB

 

080062342

 

1977788

44

 

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

JP

 

2003574268

 

4686128

 

182

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

45

 

TOMOTHERAPY STEREOTACTIC UPPER BODY FIXATION ANDPOSITIONING DEVICE

 

JP

 

2006522801

 

4559423

46

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- JAPAN

 

JP

 

2000604773

 

4416332

47

 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OFINCOMPLETE DATA

 

JP

 

2002572101

 

4271941

48

 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OFINCOMPLETE DATA

 

DE

 

027233907

 

60223346.1

49

 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OFINCOMPLETE DATA

 

FR

 

027233907

 

1374151

50

 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OFINCOMPLETE DATA

 

GB

 

027233907

 

1374151

51

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- KOREA

 

KR

 

1020017011675

 

750279

52

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- GERMANY

 

DE

 

009179284

 

60011607.7

53

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- EPO

 

EP

 

009179284

 

1 176 919 B1

54

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- FRANCE

 

FR

 

009179284

 

1176919

55

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY

 

IT

 

009179284

 

1176919

 

183

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

 

 

ANDPATIENT MOTION DURING TREATMENT- ITALY

 

 

 

 

 

 

56

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- SWEDEN

 

SE

 

009179284

 

1176919

57

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANDPATIENT MOTION DURING
TREATMENT- UNITED KINGDOM

 

GB

 

009179284

 

1176919

58

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXICRADIOSURGERY AND
RADIOTHERAPY- GERMANY

 

DE

 

DE19936033449

 

693 33 449.5-08

59

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXICRADIOSURGERY AND
RADIOTHERAPY- EPO

 

EP

 

949035075

 

0 673 227 B1

60

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXICRADIOSURGERY AND
RADIOTHERAPY- FRANCE

 

FR

 

949035075

 

0673227

61

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GREAT BRITAIN

 

GB

 

949035075

 

673227

62

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- ITALY

 

IT

 

949035075

 

673227

63

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- SWEDEN

 

SE

 

949035075

 

673227

64

 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND

 

KR

 

95702344

 

327821

 

184

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

PATENT
NUMBER

 

 

RADIOTHERAPY- KOREA

 

 

 

 

 

 

 

185

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Patent US “Pending” Matters
January 6, 2016

 

 

 

APPLICATION
NUMBER

 

TITLE

 

COUNTRY

1

 

[*****]

 

[*****]

 

[*****]

2

 

14800473

 

TUMOR TRACKING DURING RADIATION TREATMENT USING ULTRASOUNDIMAGING

 

US

3

 

14798179

 

TRACKING DURING RADIATION TREATMENT USING ULTRASOUNDIMAGING

 

US

4

 

[*****]

 

[*****]

 

[*****]

5

 

[*****]

 

[*****]

 

[*****]

6

 

14663075

 

Radiation Treatment Delivery System with Outwardly Movable RadiationTreatment
Head Extending from Ring Gantry

 

US

7

 

14643579

 

DYNAMIC TRACKING OF MOVING TARGETS

 

US

8

 

14634298

 

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

9

 

14548095

 

Gantry Image Guided Radiotherapy System And Related TreatmentDelivery Methods

 

US

10

 

14539476

 

Gantry Image Guided Radiotherapy System And Related TreatmentDelivery Methods

 

US

11

 

14473546

 

Method and apparatus for treating a target’s partial motion range

 

US

12

 

14446136

 

Medical imaging and image-guided radiation treatment

 

US

13

 

14184568

 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

14

 

14133111

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

15

 

13674739

 

Magnetron Powered of Interleaved Multi-Energy LInac

 

US

16

 

13536737

 

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES ANDMETHODS OF USING THE SAME

 

US

17

 

13417003

 

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

18

 

13291830

 

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USERINTERFACE

 

US

19

 

13271007

 

TARGET LOCATION BY TRACKING OF IMAGING

 

US

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

APPLICATION
NUMBER

 

TITLE

 

COUNTRY

 

 

 

 

DEVICE

 

 

20

 

13184370

 

Automatic Calibration for Device with Controlled Motion Range

 

US

21

 

13088289

 

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

22

 

13033584

 

Gantry Image Guided Radiotherapy System And Related TreatmentDelivery Methods

 

US

23

 

12976787

 

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USINGPULSE WIDTH TO
MODULATE PULSE-TO-PULSE DOSAGE

 

US

24

 

12214771

 

FIDUCIAL LOCALIZATION

 

US

25

 

11977895

 

Automatic correlation modeling of an internal target

 

US

26

 

11823932

 

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FORRADIOSURGICAL TARGET
DEFINITION

 

US

27

 

11540327

 

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGINGDATA

 

US

28

 

11459161

 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATEDMOTION OF GANTRY AND
COUCH

 

US

 

187

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Patent OUS “Issued” Matters
January 6, 2016

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

1

 

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

EP

 

067701599

2

 

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FORIMAGE-GUIDED
RADIOSURGERY - PCT

 

EP

 

067741652

3

 

PATIENT POSITIONING ASSEMBLY - EPO

 

EP

 

057337362

4

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

EP

 

019709450

5

 

TREATMENT DELIVERY OPTIMIZATION

 

EP

 

077773653

6

 

Dynamic Tracking of Moving Targets

 

EP

 

057915225

7

 

DRR GENERATION USING A NON-LINEAR ATTENUATION MODEL

 

EP

 

057356073

8

 

CORRELATION MODELS FOR INTERNAL TARGET MOVEMENT

 

EP

 

058002239

9

 

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

EP

 

077955359

10

 

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

CN

 

2007800406282

11

 

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

EP

 

078527231

12

 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITYASSURANCE OF
TRACKING

 

EP

 

088706437

13

 

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVINGAT LEAST ONE
REDUNDANT JOINT

 

EP

 

098134182

14

 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

CN

 

CN103889139A

15

 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

EP

 

107013062

16

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDINGWAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

EP

 

107306813

17

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY

 

JP

 

2012519611

 

188

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

 

 

OPERATION OF A STANDINGWAVE LINEAR ACCELERATOR USING ELECTRONIC SWITCHES

 

 

 

 

18

 

Magnetron Powered of Interleaved Multi-energy LInac

 

CN

 

2011800149735

19

 

Magnetron Powered Linear Accelerator for Interleaved Multi-EnergyOperation

 

EP

 

117021220

20

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

DE

 

131645608

21

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

EP

 

117072827

22

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

EP

 

131645608

23

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

EP

 

 

24

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

FR

 

131645608

25

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

GB

 

131645608

26

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

IT

 

131645608

27

 

Versatile High Stability Image Guided Radiation Treatment Delivery Systemsand
Related Treatment Delivery Methods

 

SE

 

131645608

28

 

Method and apparatus for treating a target’s partial motion range

 

CN

 

2011800570349

29

 

Method and apparatus for treating a target’s partial motion range

 

EP

 

117827121

30

 

Method and apparatus for treating a target’s partial motion range

 

JP

 

2013536890

31

 

RADIATION TREATMENT DELIVERY SYSTEM

 

CN

 

2012800108955

32

 

RADIATION TREATMENT DELIVERY SYSTEM

 

EP

 

1270090411652

33

 

RADIATION TREATMENT DELIVERY SYSTEM

 

JP

 

 

34

 

Automatic callibration for device with controlled motion range

 

JP

 

 

35

 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

EP

 

067882217

36

 

PREDICTION OF DOSE DELIVERY

 

EP

 

067882241

 

189

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

 

TITLE

 

COUNTRY

 

APPLICATION
NUMBER

37

 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

EP

 

067882233

38

 

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

EP

 

088418371

39

 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

CN

 

2014800105675

40

 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

EP

 

147575765

41

 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

JP

 

 

42

 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

WO

 

PCTUS2014017198

 

190

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 6.01(u)

 

Material Contracts

 

·                  Supply Agreement dated August 19, 2013 between [*****] and
Accuray Incorporated

 

·                  Amended and Restated Long Term Purchase Agreement dated
November 1, 2012 among Accuray Incorporated, [*****]

 

·                  Amended and Restated Logistics Services Agreement dated
April 16, 2013 between Accuray Incorporated and [*****]

 

·                  Products and Services Agreement dated August 20, 2007 between
TomoTherapy Incorporated and [*****]

 

·                  Specialized Product Agreement dated April 10, 2008 between
TomoTherapy Incorporated and [*****], as amended October 21, 2009

 

·                  Supply Agreement dated November 1, 2008 between Accuray
Incorporated and [*****]

 

·                  [*****]

 

·                  Supply Agreement dated June 27, 2012 between Accuray
Incorporated and [*****]

 

·                  License Agreement dated November 11, 2003, as amended, among
[*****] and Accuray Incorporated

 

·                  Patent License Agreement dated February 22, 1999, as amended,
between TomoTherapy Incorporated and Wisconsin Alumni Research Foundation

 

·                  3.75% Convertible Senior Notes due August 1, 2016, issued
pursuant to the Indenture, dated as of August 1, 2011, between the Parent and
The Bank of New York Mellon Trust Company, N.A., as trustee in the original
principal amount of $100 million

 

·                  3.50% Convertible Senior Notes due February 1, 2018, issued
pursuant to the Indenture, dated as of February 13, 2013, between the Parent and
The Bank of New York Mellon Trust Company, N.A., as trustee in the original
principal amount of $115 million

 

·                  3.50% Series A Convertible Senior Notes due February 1, 2018
issued pursuant to the Indenture, dated as of April 24, 2014, between the Parent
and The Bank of New York Mellon Trust Company, N.A., as trustee in the original
principal amount of $70.3 million

 

191

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

·                  Supply Agreement, dated as of November 20, 2014, by and
between [*****] and Accuray Incorporated

 

·                  Supply Agreement, dated as of July 21, 2015, by and between
[*****] and Accuray Incorporated

 

192

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 7.02(a)

 

Existing Liens

 

Type of Filing

 

Debtor

 

Secured
Party

 

Initial Filing
Number

 

Jurisdictions

UCC-1

 

Accuray Inc.

 

Kuka Robotics Corporation

 

2012 1554676

 

Delaware

 

193

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 7.02(b)

 

Existing Indebtedness

 

·                  Agreement, dated as of September 20, 2007, between
TomoTherapy Incorporated, as creditor, and TomoTherapy Europe SARL, as Company,
as amended.  As of December 13, 2015, there was [*****] outstanding with respect
to this loan.

 

·                  Loan between Accuray Incorporated, as lender, and Accuray
Medical Equipment (Russia) LLC, as debtor.  As of December 31, 2015, there was
[*****] outstanding with respect to this loan.

 

194

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 7.02(e)

 

Existing Investments

 

Investments:

 

Owner

 

Description

 

Current
Units

 

Currency

 

Security
Type

 

Securities
Account

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Wells Fargo Securities

Accuray

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch

 

195

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Incorporated

 

 

 

 

 

 

 

 

 

Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

 

196

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Merill Lynch Wealth Management

 

Intercompany loans:

 

·                  Agreement, dated as of September 20, 2007, between
TomoTherapy Incorporated, as creditor, and TomoTherapy Europe SARL, as Company,
as amended.  As of December 13, 2015, there was [*****] outstanding with respect
to this loan.

 

·                  Loan between Accuray Incorporated, as lender, and Accuray
Medical Equipment (Russia) LLC, as debtor.  As of December 31, 2015, there was
[*****] outstanding with respect to this loan.

 

Equity in subsidiaries:

 

Owner

 

Subsidiary

 

Balance as of 12/31/15

Accuray Incorporated

 

Accuray International SARL

 

[*****]

Accuray Incorporated

 

Accuray Brasil

 

[*****]

TomoTherapy Incorporated

 

TomoTherapy Europe SARL

 

[*****]

TomoTherapy Incorporated

 

Accuray Accelerator Technology Company Inc.

 

[*****]

 

Other Investments:

 

·                  Accuray Incorporated owns [*****] Series A preferred stock in
[*****]

 

197

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 7.02(k)

 

Limitations on Dividends and Other Payment Restrictions

 

None.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 8.01

 

Cash Management Accounts

 

Entity

 

Bank

 

Address

 

Account #

 

Description

 

Currency

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Payroll Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Payroll Account

 

USD

TomoTherapy Incorporated

 

JP Morgan

 

300 South Grand Avenue, Floor 04-STE 460; Los Angeles, CA 90071

 

[*****]

 

Secondary Operating

 

USD

TomoTherapy Incorporated

 

JP Morgan

 

300 South Grand Avenue, Floor 04-STE 460; Los Angeles, CA 90071

 

[*****]

 

Restricted cash

 

USD

Morphormics Inc.

 

Square1

 

406 Blackwell Street Suite 240; Durham North Carolina 27701

 

[*****]

 

Main Operating

 

USD

Accuray Incorporated

 

Merill Lynch Wealth Management

 

2049 Century Park E, 11/12 FL; Century City, CA 90067

 

[*****]

 

Short-term investments

 

USD

Accuray Incorporated

 

Wells Fargo Securities

 

45 Fremont St
34th Floor;
San Francisco, CA 94104

 

[*****]

 

Short term investments

 

USD

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Schedule 9.01(r)

 

Specified Agreements

 

[*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of                 , 20   (this “Agreement”),
to the Financing Agreement referred to below is entered into by and among
Accuray Incorporated, a Delaware corporation (the “Parent”), TomoTherapy
Incorporated, a Wisconsin corporation (together with the Parent, each a
“Borrower” and, collectively, the “Borrowers”), each subsidiary of the Parent
listed as a “Guarantor” on the signature pages hereto (together with each other
Person (as defined in the Financing Agreement defined below) that executes a
joinder agreement and becomes a “Guarantor” thereunder, each a “Guarantor” and,
collectively, the “Guarantors”), [NAME OF ADDITIONAL GUARANTOR], a
                                                (the “Additional Guarantor”) and
Cerberus Business Finance, LLC, a Delaware limited liability company
(“Cerberus”), as collateral agent for the Lenders (as defined below) (in such
capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”) and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and, collectively, the “Agents”).

 

WHEREAS, the Parent, each Borrower, the Guarantors (other than the Additional
Guarantor), the lenders from time to time party to the Financing Agreement (each
a “Lender” and, collectively, the “Lenders”), and the Agents have entered into
that certain Financing Agreement, dated as of January 11, 2016 (such agreement,
as amended, restated, supplemented or otherwise modified from time to time,
including any replacement agreement therefor, the “Financing Agreement”),
pursuant to which the Lenders have agreed to make certain term loans (each a
“Loan” and collectively the “Loans”), to the Borrowers;

 

WHEREAS, the Borrowers’ obligation to repay the Loans and all other Obligations
are guaranteed, jointly and severally, by the Guarantors;

 

WHEREAS, pursuant to Section 7.01(b) of the Financing Agreement, the Additional
Guarantor is required to become a Guarantor by, among other things, executing
and delivering this Agreement to the Collateral Agent; and

 

WHEREAS, the Additional Guarantor has determined that the execution, delivery
and performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, the Additional Guarantor.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ARTICLE XIIIDefinitions.  Reference is hereby made to the Financing Agreement
for a statement of the terms thereof.  All terms used in this Agreement which
are defined therein and not otherwise defined herein shall have the same
meanings herein as set forth therein.

 

ARTICLE XIVJoinder of Additional Guarantor.

 

Section 14.01                      Pursuant to Section 7.01(b) of the Financing
Agreement, by its execution of this Agreement, the Additional Guarantor hereby
(i) confirms that, as to the Additional Guarantor, the representations and
warranties contained in Article VI of the Financing Agreement are true and
correct in all material respects as of the effective date of this Agreement
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects on and as of such earlier
date (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification)), and (ii) agrees that, from and after the effective date
of this Agreement, the Additional Guarantor shall be a party to the Financing
Agreement and shall be bound, as a Guarantor, by all the provisions thereof and
shall comply with and be subject to all of the terms, conditions, covenants,
agreements and obligations set forth therein and applicable to the Guarantors,
including, without limitation, the guaranty of the Obligations made by the
Guarantors, jointly and severally with the other Loan Parties, in favor of the
Agents and the Lenders pursuant to Article XI of the Financing Agreement.  The
Additional Guarantor hereby agrees that from and after the effective date of
this Agreement, each reference to a “Guarantor” or a “Loan Party” and each
reference to the “Guarantors” or the “Loan Parties” in the Financing Agreement
shall include the Additional Guarantor.  The Additional Guarantor acknowledges
that it has received a copy of the Financing Agreement and each other Loan
Document and that it has read and understands the terms thereof.

 

Section 14.02                      Attached hereto are supplements to each
Schedule to the Financing Agreement revised to include all information required
to be provided therein with respect to, and only with respect to, the Additional
Guarantor.  The Schedules to the Financing Agreement shall, without further
action, be amended to include the information contained in each such supplement.

 

ARTICLE XVEffectiveness.  This Agreement shall become effective upon its
execution by the Additional Guarantor, each Borrower, each Guarantor and each
Agent

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

and receipt by the Agents of the following, in each case in form and substance
reasonably satisfactory to the Agents:

 

Section 15.01                      original counterparts to this Agreement, duly
executed by each Borrower, each Guarantor, the Additional Guarantor and the
Agents, together with the Schedules referred to in Section 2(b) hereof;

 

Section 15.02                      a Supplement to the Security Agreement,
substantially in the form of Exhibit C to the Security Agreement (the “Security
Agreement Supplement”), duly executed by the Additional Guarantor, and any
instruments of assignment or other documents required to be delivered to the
Agents pursuant to the terms thereof;

 

Section 15.03                      a Pledge Amendment to the Security Agreement
to which the parent company of the Additional Guarantor is a party, in
substantially the form of Exhibit A thereto, duly executed by such parent
company and providing for all Equity Interest of the Additional Guarantor to be
pledged to the Collateral Agent pursuant to the terms thereof;

 

Section 15.04                      (i) certificates, if any, representing the
Equity Interests required to be pledged under the Security Agreement and
(ii) all original promissory notes of such Additional Guarantor, if any, in each
case, that are required to be delivered under the Loan Documents, in each case,
accompanied by instruments of assignment and transfer in such form as the
Collateral Agent may reasonably request;

 

Section 15.05                      to the extent required under the Financing
Agreement, a Mortgage (the “Additional Mortgage”), duly executed by the
Additional Guarantor, with respect to the real property owned or leased, as
applicable, by the Additional Guarantor, together with all other applicable Real
Property Deliverables, agreements, instruments and documents as the Collateral
Agent may reasonably require, whether comparable to the documents required under
Section 7.01(m) of the Financing Agreement or otherwise;

 

Section 15.06                      (i) appropriate financing statements on
Form UCC-1 duly filed in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Security Agreement Supplement and any Mortgage
and (ii) evidence reasonably satisfactory to the Collateral Agent of the filing
of such UCC-1 financing statements;

 

Section 15.07                      a favorable written opinion of counsel to the
Loan Parties as to such matters as the Agents may reasonably request; and

 

Section 15.08                      such other agreements, instruments or other
documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority (subject to Permitted Liens) of or
otherwise protect any Lien purported to be covered by the Security Agreement
Supplement or any Additional Mortgage or otherwise to effect the intent that the

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Additional Guarantor shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that all property and assets of
such Subsidiary shall become Collateral for the Obligations free and clear of
all Liens other than Permitted Liens.

 

ARTICLE XVINotices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to the Additional Guarantor, to
it at its address set forth below its signature to this Agreement, and if to any
Borrower, any Guarantor, any Lender or any Agent, to it at its address specified
in the Financing Agreement or Joinder Agreement (as applicable); or as to any
such Person at such other address as shall be designated by such Person in a
written notice to such other Person, complying as to delivery with the terms of
this Section 4.  All such notices and other communications shall be effective in
accordance with Section 12.01 of the Financing Agreement.

 

ARTICLE XVIIGeneral Provisions.  Section 17.01 The Additional Guarantor hereby
confirms that each representation and warranty made by it under the Loan
Documents is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification)), and that no Default or Event of Default has occurred or
is continuing under the Financing Agreement.  Each Borrower and each Guarantor
and the Additional Guarantor hereby represents and warrants that as of the date
hereof there are no claims or offsets against or defenses or counterclaims to
their respective obligations under the Financing Agreement or any other Loan
Document.

 

Section 17.02                      Except as supplemented hereby, the Financing
Agreement and each other Loan Document shall continue to be, and shall remain,
in full force and effect.  This Agreement shall not be deemed (i) to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Financing Agreement or any other Loan Document or (ii) to
prejudice any right or rights which the Agents or the Lenders may now have or
may have in the future under or in connection with the Financing Agreement or
the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

amended, restated, supplemented or otherwise modified from time to time,
including any replacement instrument or agreement therefor.

 

Section 17.03                      The Additional Guarantor hereby expressly
(i) authorizes the Collateral Agent to file appropriate financing statements or
continuation statements, and amendments thereto, (including without limitation,
any such financing statements that indicate the Collateral as “all assets” or
words of similar import) in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the Liens to be
created by the Security Agreement Supplement and each of the other Loan
Documents and (ii) ratifies such authorization to the extent that the Collateral
Agent has filed any such financing or continuation statements or amendments
thereto prior to the date hereof.  A photocopy or other reproduction of the
Security Agreement Supplement or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law.

 

Section 17.04                      Each Borrower agrees to pay on demand all
costs and expenses incurred by or on behalf of each Agent in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
including, without limitation, the reasonable fees, costs, client charges and
expenses of counsel for each Agent.

 

Section 17.05                      This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier or electronic transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telecopier or electronic transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 

Section 17.06                      Section headings in this Agreement are
included herein for the convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 17.07                      In addition to and without limitation of any
of the foregoing, this Agreement shall be deemed to be a Loan Document and shall
otherwise be subject to all of the terms and conditions contained in Sections
12.09, 12.10 and 12.11 of the Financing Agreement, mutatis mutandi.

 

Section 17.08                      This Agreement, together with the Financing
Agreement and the other Loan Documents, reflects the entire understanding of the
parties with respect to the transactions contemplated hereby and thereby and
shall not be contradicted or qualified by any other agreement, oral or written,
before the date hereof.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TOMOTHERAPY INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

MORPHORMICS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

ADDITIONAL Guarantor:

 

 

 

[                                                    ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of             between             (“Assignor”) and            
(“Assignee”).  Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (as amended, restated, modified or otherwise supplemented from
time to time, the “Financing Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Financing
Agreement.

 

(h)           In accordance with the terms and conditions of Section 12.07 of
the Financing Agreement, the Assignor hereby irrevocably sells, transfers,
conveys and assigns without recourse, representation or warranty (except as
expressly set forth herein) to the Assignee, and the Assignee hereby irrevocably
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations under the Loan Documents with respect to the Obligations
owing to the Assignor, and the Assignor’s portion of the Commitments and the
Loans as specified on Annex I.

 

(i)            The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim, and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

 

(j)            The Assignee (a) confirms that it has received copies of the
Financing Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Assignor, or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(c) confirms that it is eligible as an assignee under the terms of the Financing
Agreement and not a Disqualified Institution; (d) appoints and authorizes each
of the Administrative Agent and the Collateral Agent to take such action as the
Administrative Agent or the Collateral Agent (as the case may be) on its behalf
and to exercise such powers

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

under the Loan Documents as are delegated to the Administrative Agent or the
Collateral Agent (as the case may be) by the terms thereof, together with such
powers as are reasonably incidental thereto; (e) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (f) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Financing Agreement or such other documents as are
necessary to indicate that all such payments are subject to such rates at a rate
reduced by an applicable tax treaty.

 

(k)           Following the execution of this Assignment Agreement by the
Assignor and the Assignee, it will be delivered by the Assignor to the Agents
for recording by the Administrative Agent.  The effective date of this
Assignment Agreement (the “Settlement Date”) shall be the latest of (a) the date
of the execution hereof by the Assignor and the Assignee, (b) the date this
Assignment Agreement has been executed by the Administrative Borrower (to the
extent required by the terms of the Financing Agreement), (c) the date this
Assignment Agreement has been accepted by the Collateral Agent  (to the extent
required by the terms of the Financing Agreement) and recorded in the Register
by the Administrative Agent, (d) the date of receipt by the Collateral Agent of
a processing and recordation fee in the amount of $5,000,(1) (e) the settlement
date specified on Annex I, and (f) the receipt by Assignor of the Purchase Price
specified in Annex I.

 

(l)            As of the Settlement Date (a) the Assignee shall be a party to
the Financing Agreement and, to the extent of the interest assigned pursuant to
this Assignment Agreement, have the rights and obligations of a Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment Agreement,
relinquish its rights and be released from its obligations under the Financing
Agreement and the other Loan Documents.

 

(m)          Upon recording by the Administrative Agent, from and after the
Settlement Date, the Administrative Agent shall make all payments under the
Financing Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees (if applicable) with respect thereto) to the
Assignee.  The Assignor and the Assignee shall make all appropriate adjustments
in payments under the Financing Agreement and the other Loan Documents for
periods prior to the Settlement Date directly between themselves on the
Settlement Date.

 

--------------------------------------------------------------------------------

(1)         The payment of such fee shall not be required in connection with an
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(n)           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(o)           EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS
ASSIGNMENT AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT
ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

(p)           This Assignment Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of this Assignment Agreement by facsimile or electronic
mail shall be equally effective as delivery of an original executed counterpart.

 

[Remainder of page left intentionally blank.]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ACCEPTED AND CONSENTED TO this     day
of

 

 

CERBERUS BUSINESS FINANCE, LLC,

as Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ACCURAY INCORPORATED,

as Administrative Borrower

 

 

By:

 

 

 

Name:

 

 

Title:](2)

 

 

--------------------------------------------------------------------------------

(2) To be included to the extent required by the terms of the Financing
Agreement.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.

Administrative Borrower: Accuray Incorporated, a Delaware corporation

 

 

2.

Name and Date of Financing Agreement:

 

 

 

Financing Agreement, dated as of January 11, 2016 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, including any
replacement agreement therefor, the “Financing Agreement”), by and among
Administrative Borrower (the “Parent”), TomoTherapy Incorporated, a Wisconsin
corporation (together with the Parent, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with each other Person (as defined therein)
that executes a joinder agreement and becomes a “Guarantor” thereunder, each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), Cerberus
Business Finance, LLC, a Delaware limited liability company (“Cerberus”), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”), and Cerberus, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”).

 

 

3.

Date of Assignment Agreement:

 

 

 

 

4.

Amount of Commitment Assigned:

$

 

 

 

5.

Amount of Loan Assigned:

$

 

 

 

6.

Purchase Price:

$

 

 

 

7.

Settlement Date:

 

 

 

8.

Notice and Payment Instructions, etc.

 

Assignee:

 

Assignor:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

Attn:

 

Attn:

Fax No.:

 

Fax No.:

 

 

 

 

 

 

Bank Name:

 

Bank Name:

ABA Number:

 

ABA Number:

Account Name:

 

Account Name:

Account Number:

 

Account Number:

Sub-Account Name:

 

Sub-Account Name:

Sub-Account Number:

 

Sub-Account Number:

Reference:

 

Reference:

Attn:

 

Attn:

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

 

January 11, 2016

 

Cerberus Business Finance, LLC
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
11812 San Vincente Blvd., Suite 300
Los Angeles, CA 90049
Attention: Kevin F. Cross

 

Ladies and Gentlemen:

 

The undersigned, Accuray Incorporated, a Delaware corporation (the
“Administrative Borrower”), (i) refers to the Financing Agreement, dated as of
the date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, including any replacement agreement therefor, the
“Financing Agreement”), by and among the Administrative Borrower (the “Parent”),
TomoTherapy Incorporated, a Wisconsin corporation (together with the Parent,
each a “Borrower” and, collectively, the “Borrowers”), each subsidiary of the
Parent listed as a “Guarantor” on the signature pages thereto (together with
each other Person (as defined therein) that executes a joinder agreement and
becomes a “Guarantor” thereunder, each a “Guarantor” and, collectively, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited
liability company (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and, collectively, the “Agents”) and (ii) hereby gives you notice
pursuant to Section 2.02 of the Financing Agreement that the undersigned hereby
requests a Loan under the Financing Agreement (the “Proposed Loan”), and in
connection therewith sets forth below the information relating to such Proposed
Loan as required by Section 2.02 of the Financing Agreement.  All capitalized
terms used but not defined herein have the same meanings herein as set forth in
the Financing Agreement.

 

a.                                      The borrowing date of the Proposed Loan
is January 11, 2015.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

b.                                      The aggregate principal amount of the
Proposed Loan is $70,000,000.

 

c.                                       The Proposed Loan shall be a LIBOR Rate
Loan with an Interest Period of 3 months.

 

d.                                      The Administrative Borrower hereby
instructs (i) each Lender, following the satisfaction of all conditions
precedent to funding under the Financing Agreement on the borrowing date of the
Proposed Loan, to transfer to the Administrative Agent in accordance with the
Administrative Agent’s wire transfer instructions set forth on Annex A attached
hereto, such Lender’s Pro Rata Share of the proceeds of the Proposed Loan, which
proceeds of all Lenders are in the aggregate amount of $70,000,000 (the “Loan
Proceeds”), and (ii) the Administrative Agent, upon the receipt of all of the
Loan Proceeds, to initiate the transfers set forth on Annex B hereto in
accordance with the wire transfer instructions listed therein.

 

e.                                       The Administrative Borrower agrees, on
behalf of itself and the other Borrowers, that (i) interest shall accrue on the
Loan Proceeds at the rate set forth in and pursuant to the terms of the
Financing Agreement from and after the time the Lenders transfer the Loan
Proceeds pursuant to clause (d)(i) above, (ii) the payments made in accordance
with the transfer instructions set forth on Annex B are made for the
administrative convenience of the Loan Parties, the Agents and the Lenders, and
that the legal effect thereof is the same as if the Loan Proceeds were
transferred directly to the Borrowers by the Lenders, (iii) the Administrative
Agent shall make payments strictly on the basis of the information set forth on
Annex B even if such information is incorrect, and that in the event that any of
such information is incorrect, the Borrowers shall be jointly and severally
liable for any and all losses, costs and expenses arising therefrom, and (iv) if
the transfers of funds set forth on Annex B attached hereto are not initiated by
the Administrative Agent on or before 4:00 p.m. (New York City time) on
January 11, 2016, upon the written request of any Lender, the Administrative
Agent shall be entitled to return all of the funds received by the
Administrative Agent as described in clause (d) above to the respective Persons
that sent such funds to the Administrative Agent.

 

The undersigned certifies as of the date of this notice and as of the date the
Proposed Loan is made that (i) the representations and warranties contained in
Article VI of the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to any Secured Party pursuant thereto on
or prior to the Effective Date are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

in all respects subject to such qualification) on and as of the Effective Date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), (ii) no Default or Event
of Default has occurred and is continuing on the Effective Date or would result
from the Financing Agreement or any other Loan Documents becoming effective in
accordance with its or their respective terms or the making of the Proposed Loan
and (iii) all applicable conditions set forth in Section 5.01 of the Financing
Agreement have been satisfied or waived in writing by the Agents as of the date
of the Proposed Loan.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

 

Very truly yours,

 

 

 

 

 

ACCURAY INCORPORATED,

 

as Administrative Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page — Notice of Borrowing

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Annex A

 

Administrative Agent’s Wiring Instructions

 

JPMorgan

ABA: [*****]

Acct: Cerberus Business Finance, LLC

Acct #: [*****]

Ref: Accuray

Note: Funding Wires

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Annex B

 

Disbursement Instructions

 

(a)  $[*****] to the Parent in accordance with the following wire instructions:

 

Accuray Incorporated

Account: [*****]

Wells Fargo Bank, NA

420 Montgomery Street

San Francisco, CA 94104

ABA Routing # [*****]

Contact: Saikat Paul

 

(b)  $[*****] to Cowen & Company LLC in accordance with the following wire
instructions:

 

Bank: Capital One Bank
Bank Address: 424 Madison Avenue, New York, NY 10017
Account Name: Cowen and Company, LLC
Acct #: [*****]
ABA #: [*****]
SWIFT: [*****]
Contact: Rene Kraenzlin

 

(c)  $[*****] to Crowe Horwath LLP in accordance with the following wire
instructions:

 

BMO Harris Bank — Chicago, IL
Account of: Crowe Horwath LLP
ABA Routing Number: [*****]
Account Number: [*****]
Account Type: Checking
SWIFT: [*****]
Contact: arremitadv@crowehorwath.com
Note: Accuray Wire

 

(d)  $[*****] to 1st West Financial Corporation in accordance with the following
wire instructions:

 

Acct. Name: 1stWEST Financial Corporation
Address: 1536 Cole Blvd., Suite 335, Lakewood, CO 80401
Bank Name: Guaranty Bank & Trust Company
A/C: [*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Routing Number: [*****]
Invoice Number: [*****]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

(e)  $[*****] to Schulte Roth & Zabel LLP in accordance with the following wire
instructions:

 

Citibank, N.A.
153 E. 53rd Street
New York, NY 10043
ABA No:  [*****]
Schulte Roth & Zabel LLP Attorney Business Account
Account No.  [*****]
Reference:  [*****]

 

(f)  $[*****]  to Cerberus Business Finance, LLC in accordance with the
following wire instructions:

 

JPMorgan
ABA: [*****]
Acct: Cerberus Business Finance, LLC
Acct #: [*****]
Ref: Accuray
Note: Closing Fee

 

(g)  $[*****] to Cerberus Business Finance, LLC in accordance with the following
wire instructions:

 

JPMorgan
ABA: [*****]
Acct: Cerberus Business Finance, LLC
Acct #: [*****]
Ref: Accuray
Note: January 2016 Agency Fee

 

(h)  $[*****] to Cerberus Business Finance, LLC in accordance with the following
wire instructions:

 

JPMorgan
ABA: [*****]
Acct: Cerberus Business Finance, LLC
Acct #: [*****]
Ref: Accuray
Note: Out of Pocket Expenses

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ACCURAY INCORPORATED
1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

EXHIBIT D

 

FORM OF LIBOR NOTICE

 

[Date]

 

Cerberus Business Finance, LLC
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
11812 San Vincente Blvd., Suite 300
Los Angeles, CA 90049
Attention: Kevin F. Cross

 

Ladies and Gentlemen:

 

Reference is made to the Financing Agreement, dated as of January 11, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, including any replacement agreement therefor, the “Financing
Agreement”), by and among Accuray Incorporated, a Delaware corporation
(the “Parent”), TomoTherapy Incorporated, a Wisconsin corporation (together with
the Parent, each a “Borrower” and, collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(together with each other Person (as defined therein) that executes a joinder
agreement and becomes a “Guarantor” thereunder, each a “Guarantor” and,
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and, collectively, the “Lenders”), Cerberus Business Finance,
LLC, a Delaware limited liability company (“Cerberus”), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and Cerberus, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and, collectively, the “Agents”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement.

 

This LIBOR Notice represents the Borrowers’ request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $[             ] of the
outstanding principal amount of the Loan (the “Requested LIBOR Rate Loan”).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

[Such Requested LIBOR Rate Loan will have an Interest Period of [1] [2] [3]
month(s), commencing on             .]

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

The undersigned certifies that no Default or Event of Default has occurred and
is continuing or would result from the [conversion] [continuation] of the
Requested LIBOR Rate Loan.

 

 

 

ACCURAY INCORPORATED,

as Administrative Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

LIBOR NOTICE

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

ACCURAY INCORPORATED
1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Cerberus Business Finance, LLC
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
11812 San Vincente Blvd., Suite 300
Los Angeles, CA 90049
Attention: Kevin F. Cross

 

Re:                             Compliance Certificate dated
[                               ]

 

Ladies and Gentlemen:

 

Reference is made to the Financing Agreement, dated as of January 11, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, including any replacement agreement therefor, the “Financing
Agreement”), by and among Accuray Incorporated, a Delaware corporation
(the “Parent”), TomoTherapy Incorporated, a Wisconsin corporation (together with
the Parent, each a “Borrower” and, collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(together with each other Person (as defined therein) that executes a joinder
agreement and becomes a “Guarantor” thereunder, each a “Guarantor” and,
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and, collectively, the “Lenders”), Cerberus Business Finance,
LLC, a Delaware limited liability company (“Cerberus”), as collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and Cerberus, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent” and together with the Collateral Agent,
each an “Agent” and, collectively, the “Agents”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement.

 

Pursuant to the terms of the Financing Agreement, the undersigned officer of
Parent hereby certifies that:

 

1.                                      The financial statements of Parent and
its Subsidiaries, attached as Schedule 1 hereto pursuant to Section 7.01(a)[  ]
of the Financing Agreement, fairly present, in all material respects, the
financial position of the Parent and its Subsidiaries as of the end of the
period covered by such financial statements and the results of operations and
cash flows of the

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Parent and its Subsidiaries for such period and for such year-to-date period, in
each case, to the extent required by the Financing Agreement, in accordance with
[GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, [subject to the absence of footnotes and normal year-end
adjustments]].(3)

 

2.                                      I have reviewed the provisions of the
Financing Agreement and the other Loan Documents and have made, or caused to be
made under my supervision, a review of the condition and operations of the
Parent and its Subsidiaries during the period covered by the financial
statements delivered pursuant to Section 7.01(a)[  ] of the Financing Agreement
with a view to determining whether the Parent and its Subsidiaries were in
compliance with all of the provisions of the Financing Agreement and the other
Loan Documents during such period.

 

3.                                      Such review has not disclosed during
such period, and I have no knowledge during such period, of the occurrence of
any Default or Event of Default (whether or not such Default or Event of Default
is continuing), except as listed on Schedule 2 hereto, which Schedule, if any,
describes the nature and period of existence of any Default or Event of Default
that has occurred and the action that the Parent and its Subsidiaries have
taken, are taking, or propose to take with respect thereto.

 

4.                                      [The Parent and its Subsidiaries
[are/are not] in compliance with the applicable covenants contained in Section
7.03 of the Financing Agreement as demonstrated on Schedule 3 hereto.](4)

 

5.                                      [Set forth on Schedule 4 hereto, is a
discussion and analysis of the financial condition and results of operations of
the Parent and its Subsidiaries for the portion of the Fiscal Year elapsed as of
the date hereof and discussing the reasons for any significant variations from
the Projections for such period and the figures for the corresponding period in
the previous Fiscal Year.](5)

 

6.                                      [Set forth on Schedule 5 hereto, is a
summary of all material insurance coverage maintained by any Loan Party as of
the date hereof and all material insurance coverage planned to be maintained by
any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require.](6)

 

7.                                      [There have been no changes to the
information contained in the Perfection Certificate delivered on the Effective
Date or the date of the most recently updated

 

--------------------------------------------------------------------------------

(3)  To be adjusted to match Section 7.01(a)(i), (ii) or (iii), as applicable.

(4)   To be included in certificates delivered pursuant to
Section 7.01(a)(ii) and (iii).

(5)   To be included in certificates delivered pursuant to
Section 7.01(a)(ii) and (iii).

(6)   To be included in certificates delivered pursuant to Section 7.01(a)(iii).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

Perfection Certificate delivered pursuant to this clause
Section 7.01(a)(iv)(C).] (7) or [Set forth on Schedule 6 hereto, is an updated
Perfection Certificate that updates the information required by the Perfection
Certificate to the extent identified on Schedule 6.] (8)

 

8.                                      Set forth on Schedule 7 is a true and
correct list and description of each material item of software owned by a Loan
Party and the location of the source code therefor.

 

[Signature page follows]

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above.

 

 

 

ACCURAY INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(7)   To be included in certificates delivered pursuant to Section 7.01(a)(iii).

(8)   To be included in certificates delivered pursuant to Section 7.01(a)(iii).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 1

 

Financial Statements

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 2

 

Default or Event of Default

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 3

 

Financial Covenants

 

1.                                      Leverage Ratio.

 

The Parent and its Subsidiaries’ Consolidated EBITDA, measured on a Fiscal
Quarter-end basis, for the period of 4 consecutive Fiscal Quarters ended on
              , 20   is $            , which [is/is not] less than or equal to
the required Consolidated EBITDA set forth in Section 7.03(a) of the Financing
Agreement for the corresponding period.

 

2.                                      Secured Leverage Ratio.

 

The Parent and its Subsidiaries’ Secured Leverage Ratio, measured on a Fiscal
Quarter-end basis, for the period of 4 consecutive Fiscal Quarters ended on
              , 20   is   :1.0, which [is/is not] less than or equal to the
ratio set forth in Section 7.03(b) of the Financing Agreement for the
corresponding period.

 

3.                                      Total Leverage Ratio.

 

The Parent and its Subsidiaries’ Total Leverage Ratio, measured on a Fiscal
Quarter-end basis, for the period of 4 consecutive Fiscal Quarters ended on
              , 20   is   :1.0, which [is/is not] less than or equal to the
ratio set forth in Section 7.03(c) of the Financing Agreement for the
corresponding period.

 

4.                                      Fixed Charge Coverage Ratio.

 

The Parent and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
Fiscal Quarter-end basis, for the period of 4 consecutive Fiscal Quarters ended
on                 , 20   is   :1.0, which [is/is not] greater than or equal to
the ratio set forth in Section 7.03(d) of the Financing Agreement for the
corresponding period.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 4

 

Discussion and Analysis

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 5

 

Insurance Coverage

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 6

 

Perfection Certificate

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

CONFIDENTIAL

 

SCHEDULE 7

 

Material Software — Description and Source Code Locations

 

[See Attached]

 

--------------------------------------------------------------------------------